ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_00_FR.txt.                               INTERNATIONAL COURT OF JUSTICE


                               REPORTS OF JUDGMENTS,
                            ADVISORY OPINIONS AND ORDERS


                                    WHALING
                                IN THE ANTARCTIC
                      (AUSTRALIA v. JAPAN: NEW ZEALAND intervening)


                               JUDGMENT OF 31 MARCH 2014




                                      2014
                              COUR INTERNATIONALE DE JUSTICE


                                 RECUEIL DES ARRÊTS,
                          AVIS CONSULTATIFS ET ORDONNANCES


                              CHASSE À LA BALEINE
                              DANS L’ANTARCTIQUE
                   (AUSTRALIE c. JAPON ; NOUVELLE-ZÉLANDE (intervenant))


                                  ARRÊT DU 31 MARS 2014




8 CIJ1062.indb 1                                                           18/05/15 09:28

                                                Official citation :
                     Whaling in the Antarctic (Australia v. Japan: New Zealand intervening),
                                     Judgment, I.C.J. Reports 2014, p. 226




                                            Mode officiel de citation :
                   Chasse à la baleine dans l’Antarctique (Australie c. Japon ; Nouvelle-Zélande
                                 (intervenant)), arrêt, C.I.J. Recueil 2014, p. 226




                                                                                1062
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071178-4




8 CIJ1062.indb 2                                                                                   18/05/15 09:28

                                                            31 MARCH 2014

                                                              JUDGMENT




                                        WHALING
                                    IN THE ANTARCTIC
                      (AUSTRALIA v. JAPAN : NEW ZEALAND intervening)




                                  CHASSE À LA BALEINE
                                  DANS L’ANTARCTIQUE
                   (AUSTRALIE c. JAPON ; NOUVELLE‑ZÉLANDE (intervenant))




                                                            31 MARS 2014

                                                               ARRÊT




8 CIJ1062.indb 3                                                            18/05/15 09:28

                                                          ﻿                                       226



                                            TABLE DES MATIÈRES
                                                                                           Paragraphes
                 Qualités                                                                       1-29
                     I. Compétence de la Cour                                                  30-41
                     II. Violations alléguées d’obligations internationales prévues
                         par la convention                                                    42-243
                        1. Introduction                                                        42-50
                          A. Présentation générale de la convention                            42-47
                          B. Griefs de l’Australie et réponse du Japon                         48-50
                        2. Interprétation du paragraphe 1 de l’article VIII de la conven-
                           tion51-97
                          A. La fonction de l’article VIII                              51-55
                          B. La relation entre l’article VIII et l’objet et le but de la
                             convention56-58
                          C. La délivrance de permis spéciaux                           59-61
                          D. Le critère d’examen                                        62-69
                          E. Le sens de l’expression « en vue de recherches scienti-
                             fiques »                                                   70-97
                              a) La notion de « recherches scientifiques »                     73-86
                              b) Le sens de la locution « en vue de » au paragraphe 1 de
                                 l’article VIII                                                87-97
                        3. JARPA II au regard de l’article VIII de la convention              98-227
                          A. Description des deux programmes                                 100-126
                              a) JARPA100-108
                              b) JARPA II 109-126
                                    i) Les objectifs de la recherche                     113-118
                                   ii) La période et la zone de recherche                119-120
                                  iii)	Les méthodes de recherche et la taille des échan-
                                        tillons121-125
                                  iv)	Les conséquences sur les populations de baleines      126
                          B. La question de savoir si la conception et la mise en œuvre
                             de JARPA II sont raisonnables au regard des objectifs de
                             recherche annoncés                                              127-227
                              a) Les décisions du Japon relatives au recours à des
                                 méthodes létales                                            128-144
                              b) L’ampleur du recours aux méthodes létales dans le
                                 cadre de JARPA II                                           145-212
                                   i)	
                                      Comparaison entre les tailles d’échantillon de
                                      JARPA II et de JARPA                                   147-156

                                                                                                    4




8 CIJ1062.indb 137                                                                                       18/05/15 09:28

                                                           ﻿                                    227

                                   ii) Détermination des tailles d’échantillon pour
                                       chaque espèce                                        157-198
                                      1) Rorquals communs et baleines à bosse               174-181
                                      2) Petits rorquals de l’Antarctique                   182-198
                                  iii)	Comparaison entre les tailles d’échantillon et les
                                        prises effectives                                   199-212
                               c) Autres aspects de la conception et de la mise en œuvre
                                  de JARPA II                                               213-222
                                    i) Absence de limite dans le temps                      214-216
                                   ii) Apports scientifiques de JARPA II à ce jour          217-219
                                  iii) Coopération avec d’autres organismes de recherche    220-222
                               d) Conclusion concernant l’application du paragraphe 1
                                  de l’article VIII à JARPA II                              223-227
                      4. Conclusions concernant les allégations de violation des dispo-
                         sitions du règlement                                               228-233
                      5. Manquement allégué aux obligations incombant au Japon au
                         titre du paragraphe 30 du règlement                                234-243
                 III. Remèdes                                                               244-246
                 Dispositif                                                                    247




                                                                                                  5




8 CIJ1062.indb 139                                                                                     18/05/15 09:28

                                                                                                    228




                                 COUR INTERNATIONALE DE JUSTICE

                                                    ANNÉE 2014                                                 2014
                                                                                                             31 mars
                                                     31 mars 2014                                           Rôle général
                                                                                                              no 148

                                      CHASSE À LA BALEINE
                                      DANS L’ANTARCTIQUE
                     (AUSTRALIE c. JAPON ; NOUVELLE‑ZÉLANDE (intervenant))




                    Compétence de la Cour — Déclarations faites par les Parties en vertu du para-
                 graphe 2 de l’article 36 du Statut — Réserve de l’Australie — Différends « relatifs
                 à la délimitation de zones maritimes ou en rapport avec cette délimitation » ou
                 « découlant de l’exploitation de toute zone objet d’un différend adjacente à une telle
                 zone maritime en attente de délimitation ou en faisant partie, concernant une telle
                 exploitation ou en rapport avec celle‑ci » — Applicabilité de la réserve subordonnée
                 à l’existence d’un différend en matière de délimitation maritime — Absence de
                 différend en matière de délimitation maritime entre les Parties — Réserve non
                 applicable — Exception d’incompétence soulevée par le Japon ne pouvant être
                 accueillie.

                                                            *
                    Violations alléguées de la convention internationale pour la réglementation de la
                 chasse à la baleine.
                    Genèse de la convention — Règlement annexé à la convention — Commission
                 baleinière internationale — Comité scientifique et rôle de ce comité — Lignes
                 directrices établies par la commission.
                    Interprétation du paragraphe 1 de l’article VIII de la convention — Article VIII
                 devant être interprété à la lumière de l’objet et du but de la convention — Article VIII
                 ne devant donner lieu ni à interprétation restrictive ni à interprétation extensive —
                 Délivrance de permis spéciaux au titre de l’article VIII autorisant la mise à mort, la
                 capture et le traitement de baleines en vue de recherches scientifiques — Existence et
                 limites du pouvoir discrétionnaire conféré à un Etat partie par l’article VIII — Cri-
                 tère appliqué par la Cour pour se prononcer sur la délivrance de permis spéciaux au
                 titre de l’article VIII — Question de savoir si le programme comporte des recherches
                 scientifiques — Question de savoir si, en ce qui concerne le recours à des méthodes
                 létales, la conception et la mise en œuvre du programme sont raisonnables au regard
                 de ses objectifs déclarés — Caractère objectif du critère d’examen — Cour n’étant
                 pas appelée à trancher des questions de politique scientifique ou baleinière — Tâche

                                                                                                       6




8 CIJ1062.indb 141                                                                                                18/05/15 09:28

                              chasse à la baleine dans l’antarctique (arrêt)                     229

                 de la Cour se limitant à s’assurer que les permis spéciaux accordés dans le cadre de
                 JARPA II entrent dans le champ du paragraphe 1 de l’article VIII — Sens de l’ex-
                 pression « en vue de recherches scientifiques » figurant au paragraphe 1 de l’ar-
                 ticle VIII — Sens des mots « recherches scientifiques » et « en vue de » — Notion de
                 « recherches scientifiques » non définie dans la convention — Australie avançant
                 quatre critères pour définir la « recherche scientifique » — Critères avancés par
                 l’Australie non adoptés par la Cour — Nul besoin pour la Cour d’établir d’autres
                 critères ou de proposer une définition générale de la notion de « recherches scienti-
                 fiques » — Sens de la locution « en vue de » — Intentions de représentants du gouver-
                 nement dépourvues de pertinence — Objectifs de recherche devant être en eux‑mêmes
                 suffisants pour justifier le programme tel qu’il est conçu et mis en œuvre.
                    JARPA II au regard de l’article VIII de la convention.
                    Description de JARPA — Description de JARPA II — Quatre objectifs de
                 recherche énoncés dans le plan de recherche de JARPA II — Date d’achèvement
                 du programme non spécifiée dans le plan de recherche — Déroulement du pro-
                 gramme dans le sanctuaire de l’océan Austral créé en vertu du paragraphe 7 b) du
                 règlement annexé à la convention — Plan de recherche de JARPA II associant le
                 recours à des méthodes létales et à des méthodes non létales — Taille des échantil-
                 lons de rorquals communs et de baleines à bosse selon le plan de recherche —
                 Taille de l’échantillon de petits rorquals selon le plan de recherche — Absence
                 d’effet préjudiciable sur les stocks de baleines selon le plan de recherche.
                    Application à JARPA II du critère d’examen — Décisions du Japon relatives à
                 l’emploi de méthodes létales — Impossibilité d’employer des méthodes non létales,
                 au moins pour certaines données que les chercheurs de JARPA II souhaitent obte-
                 nir — Absence d’éléments permettant de conclure que l’emploi de méthodes létales
                 n’est pas, en soi, raisonnable dans le cadre de JARPA II — Auteurs du plan de
                 recherche ne s’étant pas posé la question de la faisabilité des méthodes non
                 létales — Aucune trace d’études relatives au caractère scientifiquement ou prati-
                 quement réalisable des méthodes non létales — Ampleur du recours aux méthodes
                 létales dans le cadre de JARPA II — Comparaison entre les tailles d’échantillon
                 de JARPA II et de JARPA — Similitudes entre les deux programmes jetant un
                 doute sur l’argument selon lequel les objectifs de JARPA II requéraient d’augmen-
                 ter la taille de l’échantillon de petits rorquals — Décision du Japon de fixer les
                 tailles d’échantillon de JARPA II avant l’évaluation finale de JARPA — Proces-
                 sus de détermination des tailles d’échantillon en cinq étapes — Détermination de la
                 taille des échantillons de rorquals communs et de baleines à bosse — Conséquences
                 du choix d’une période de recherche de douze ans dans le cas des rorquals communs
                 et des baleines à bosse sur la taille de l’échantillon — Taille des échantillons de
                 rorquals communs et de baleines à bosse insuffisante pour produire des résultats
                 statistiquement significatifs en ce qui concerne l’un, au moins, des principaux para-
                 mètres étudiés — Caractère partiel des informations fournies dans le plan de
                 recherche quant aux bases de calcul de la taille des échantillons de rorquals com-
                 muns et de baleines à bosse — Détermination de la taille de l’échantillon de petits
                 rorquals — Manque de transparence du plan de recherche quant aux raisons ayant
                 conduit au choix de telles tailles d’échantillon pour les différents paramètres étu-
                 diés — Conséquences du choix d’une période de recherche de six ans dans le cas
                 des petits rorquals sur la taille de l’échantillon — Absence d’éléments expliquant
                 comment le choix de périodes de recherche différentes pour les trois espèces est
                 compatible avec les objectifs de recherche du programme — Manque de transpa-
                 rence quant au choix des tailles d’échantillon de chacun des paramètres étudiés —
                 Eléments de preuve ne justifiant guère les décisions ayant présidé au choix de l’ob-
                 jectif de capture global — Ecart entre les objectifs de capture et les prises
                 effectives — Eléments de preuve semblant indiquer des tailles d’échantillon supé-

                                                                                                    7




8 CIJ1062.indb 143                                                                                       18/05/15 09:28

                               chasse à la baleine dans l’antarctique (arrêt)                   230

                 rieures à ce qui serait raisonnable au regard des objectifs — Absence de limite dans
                 le temps de JARPA II incompatible avec l’annexe P — Apport scientifique de
                 JARPA II minimal à ce jour — Coopération limitée avec les autres instituts de
                 recherche — Activités de JARPA II susceptibles d’être globalement qualifiées de
                 recherches scientifiques — Eléments de preuve ne permettant pas d’établir que la
                 conception et la mise en œuvre du programme sont raisonnables au regard de ses
                 objectifs déclarés — Permis spéciaux au titre de JARPA II n’étant pas délivrés « en
                 vue de recherches scientifiques » conformément au paragraphe 1 de l’article VIII.
                    Conclusions relatives aux violations alléguées des paragraphes 7 b), 10 d) et
                 10 e) du règlement — Activités de chasse à la baleine exclues des prévisions du
                 paragraphe 1 de l’article VIII, hormis la chasse aborigène de subsistance, tombant
                 sous le coup de ces dispositions du règlement — Nul besoin de déterminer si
                 JARPA II est, à certains égards, de nature commerciale — Moratoire sur la
                 chasse à la baleine à des fins commerciales (paragraphe 10 e)) — Limite de cap-
                 ture fixée à zéro — Non‑respect par le Japon de ses obligations pour chacune des
                 années au cours desquelles il a accordé des permis spéciaux au titre de JARPA II —
                 Moratoire sur les usines flottantes (paragraphe 10 d)) — Non‑respect par le
                 Japon de ses obligations pour chacune des saisons au cours desquelles ont été cap-
                 turés, mis à mort et traités des rorquals communs dans le cadre de JARPA II —
                 Sanctuaire de l’océan Austral (paragraphe 7 b)) — Non-respect par le Japon de
                 ses obligations pour chacune des saisons au cours desquelles ont été capturés des
                 rorquals communs dans le cadre de JARPA II.
                    Conclusions relatives aux allégations de non-respect du paragraphe 30 du règle-
                 ment — Plan de recherche de JARPA II soumis à l’examen du comité scientifique
                 avant que ne soit délivré le premier permis au titre de ce programme — Informations
                 requises par le paragraphe 30 fournies dans le plan de recherche de JARPA II —
                 Devoir de coopération avec la commission et son comité scientifique — Japon ayant
                 satisfait aux exigences du paragraphe 30 en ce qui concerne JARPA II.

                                                           *
                    Remèdes — Nécessité de prendre des mesures allant au-delà d’un jugement
                 déclaratoire — Japon devant révoquer tout permis, autorisation ou licence déjà
                 délivré pour mettre à mort, capturer ou traiter des baleines dans le cadre de
                 JARPA II, et s’abstenir d’accorder tout nouveau permis au titre de ce pro-
                 gramme — Nul besoin d’ordonner l’autre remède sollicité par l’Australie.


                                                       ARRÊT


                 Présents : M. Tomka,     président ;   M. Sepúlveda‑Amor, vice‑président ;
                             MM. Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                             Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                             Mme Sebutinde, M. Bhandari, juges ; Mme Charlesworth, juge
                             ad hoc ; M. Couvreur, greffier.


                     En l’affaire relative à la chasse à la baleine dans l’Antarctique,
                     entre

                                                                                                   8




8 CIJ1062.indb 145                                                                                      18/05/15 09:28

                               chasse à la baleine dans l’antarctique (arrêt)                    231

                 l’Australie,
                 représentée par
                    M. Bill Campbell, Q.C., General Counsel (droit international), services de
                       l’Attorney‑General d’Australie,
                    comme agent, conseil et avocat ;
                    S. Exc. M. Neil Mules, A.O., ambassadeur d’Australie auprès du Royaume
                       des Pays‑Bas,
                    comme coagent ;
                    l’honorable Mark Dreyfus, Q.C., M.P., ancien Attorney‑General d’Australie,

                     M. Justin Gleeson, S.C., Solicitor‑General d’Australie,
                     M. James Crawford, A.C., S.C., F.B.A., professeur de droit international,
                       Cambridge University, titulaire de la chaire Whewell, membre de l’Institut
                       de droit international, avocat, Matrix Chambers (Londres),
                     M. Henry Burmester, A.O., Q.C., Special Counsel, Solicitor du Gouverne-
                       ment australien,
                     M. Philippe Sands, Q.C., professeur de droit, University College de Londres,
                       avocat, Matrix Chambers (Londres),
                     Mme Laurence Boisson de Chazournes, professeur de droit international, Uni-
                       versité de Genève,
                     comme conseils et avocats ;
                     Mme Kate Cook, avocat, Matrix Chambers (Londres),
                     M. Makane Mbengue, professeur associé, Université de Genève,
                     comme conseils ;
                     Mme Anne Sheehan, secrétaire adjoint par intérim, services de l’Attorney‑­
                       General,
                     M. Michael Johnson, juriste principal, services de l’Attorney‑General,
                     Mme Danielle Forrester, juriste principal, services de l’Attorney‑General,
                     Mme Stephanie Ierino, juriste principal par intérim, services de l’Attorney‑­
                       General,
                     Mme Clare Gregory, juriste hors classe, services de l’Attorney‑General,
                     Mme Nicole Lyas, juriste hors classe par intérim, services de l’Attorney‑General,
                     Mme Erin Maher, juriste, services de l’Attorney‑General,
                     M. Richard Rowe, ancien juriste hors classe, ministère des affaires étrangères
                       et du commerce,
                     M. Greg French, secrétaire adjoint, ministère des affaires étrangères et du
                       commerce,
                     M. Jamie Cooper, juriste, ministère des affaires étrangères et du commerce,
                     Mme Donna Petrachenko, premier secrétaire adjoint, ministère du développe-
                       ment durable, de l’environnement, de l’eau, des populations et des commu-
                       nautés,
                     M. Peter Komidar, directeur, ministère du développement durable, de l’envi-
                       ronnement, de l’eau, des populations et des communautés,
                     M. Bill de la Mare, scientifique, division de l’Antarctique australien, ministère
                       du développement durable, de l’environnement, de l’eau, des populations
                       et des communautés,
                     M. David Blumenthal, ancien conseiller principal, services de l’Attorney‑General,
                     Mme Giulia Baggio, ancien premier secrétaire, conseiller principal, services de
                       l’Attorney‑General,

                                                                                                    9




8 CIJ1062.indb 147                                                                                       18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                   232

                     M. Todd Quinn, premier secrétaire, ambassade d’Australie au Royaume des
                       Pays‑Bas,
                     comme conseillers ;
                     Mme Mandy Williams, administrateur, services de l’Attorney‑General,
                     comme assistant,
                     et
                 le Japon,
                 représenté par
                    S. Exc. M. Koji Tsuruoka, ambassadeur, négociateur en chef de l’accord de
                       partenariat transpacifique,
                    comme agent ;
                    S. Exc. M. Yasumasa Nagamine, ministre adjoint des affaires étrangères,
                    S. Exc. M. Masaru Tsuji, ambassadeur extraordinaire et plénipotentiaire du
                       Japon auprès du Royaume des Pays‑Bas,
                    comme coagents ;
                    M. Alain Pellet, professeur à l’Université Paris Ouest, Nanterre‑La Défense,
                       président de la Société française pour le droit international, membre de
                       l’Institut de droit international,
                    M. Vaughan Lowe, Q.C., membre du barreau d’Angleterre, professeur émé-
                       rite de droit international, Oxford University, membre de l’Institut de droit
                       international,
                    M. Alan Boyle, professeur de droit international, University of Edinburgh,
                       membre du barreau d’Angleterre,
                    M. Yuji Iwasawa, professeur de droit international, Université de Tokyo,
                       membre et ancien président du Comité des droits de l’homme,
                    M. Payam Akhavan, LL.M., S.J.D (Harvard), professeur de droit internatio-
                       nal, Université McGill, membre du barreau de New York et du barreau du
                       Haut‑Canada,
                    M. Shotaro Hamamoto, professeur de droit international, Université de Kyoto,
                    Mme Yukiko Takashiba, directeur adjoint, division chargée de l’affaire de la
                       chasse à la baleine devant la CIJ, ministère des affaires étrangères,
                    comme conseils et avocats ;
                    M. Takane Sugihara, professeur émérite de droit international, Université de
                       Kyoto,
                    Mme Atsuko Kanehara, professeur de droit international, Sophia University
                       (Tokyo),
                    M. Masafumi Ishii, directeur général, bureau des affaires juridiques interna-
                       tionales, ministère des affaires étrangères,
                    Mme Alina Miron, chercheur, Centre de droit international de Nanterre
                       (CEDIN), Université Paris Ouest, Nanterre‑La Défense,
                    comme conseils ;
                    M. Kenji Kagawa, directeur général adjoint, agence des pêcheries,
                    M. Noriyuki Shikata, ministre, ambassade du Japon au Royaume‑Uni de
                       Grande‑Bretagne et d’Irlande du Nord,
                    M. Tomohiro Mikanagi, directeur, division des affaires juridiques internatio-
                       nales, ministère des affaires étrangères,


                                                                                                 10




8 CIJ1062.indb 149                                                                                     18/05/15 09:29

                               chasse à la baleine dans l’antarctique (arrêt)                  233

                     M. Joji Morishita, commissaire auprès de la CBI, directeur général, institut
                        national de recherche sur les pêcheries en eaux lointaines,
                     M. Tatsuo Hirayama, directeur, division des pêcheries, ministère des affaires
                        étrangères,
                     M. Takero Aoyama, directeur, division chargée de l’affaire de la chasse à la
                        baleine devant la CIJ, ministère des affaires étrangères,
                     M. Naohisa Shibuya, directeur adjoint, division chargée de l’affaire de la
                        chasse à la baleine devant la CIJ, ministère des affaires étrangères,
                     Mme Yuriko Akiyama, Ph.D., division chargée de l’affaire de la chasse à la
                        baleine devant la CIJ, ministère des affaires étrangères,
                     M. Masahiro Kato, division chargée de l’affaire de la chasse à la baleine
                        devant la CIJ, ministère des affaires étrangères,
                     M. Hideki Moronuki, négociateur principal pour les pêcheries, division des
                        affaires internationales, agence des pêcheries,
                     M. Takaaki Sakamoto, sous‑directeur, division des affaires internationales,
                        agence des pêcheries,
                     M. Shinji Hiruma, sous‑directeur, division des affaires internationales, agence
                        des pêcheries,
                     M. Sadaharu Kodama, conseiller juridique, ambassade du Japon au Royaume
                        des Pays‑Bas,
                     M. Nobuyuki Murai, LL.D., premier secrétaire, ambassade du Japon au
                        Royaume des Pays‑Bas,
                     Mme Risa Saijo, LL.M., chercheur, ambassade du Japon au Royaume des
                       Pays‑Bas,
                     Mme Héloïse Bajer‑Pellet, membre du barreau de Paris,
                     comme conseillers ;
                     M. Douglas Butterworth, professeur émérite, University of Cape Town,
                     Mme Judith E. Zeh, Ph.D., chercheur, professeur émérite, University of
                       ­Washington,
                     comme conseillers et experts scientifiques ;
                     M. Martin Pratt, professeur, département de géographie, Durham University,
                     comme conseiller expert ;
                     M. James Harrison, Ph.D., chargé de cours en droit international, Edinburgh
                       University,
                     Mme Amy Sander, membre du barreau d’Angleterre,
                     M. Jay Butler, professeur associé invité, faculté de droit, George Washing-
                        ton University, membre du barreau de New York,
                     comme conseillers juridiques,
                 avec la Nouvelle‑Zélande,
                 comme Etat dont la déclaration d’intervention a été jugée recevable par la Cour,
                   représentée par
                   Mme Penelope Ridings, conseiller juridique pour le droit international, minis-
                     tère des affaires étrangères et du commerce,
                   comme agent, conseil et avocat ;
                   S. Exc. M. George Troup, ambassadeur de Nouvelle‑Zélande auprès du
                     Royaume des Pays‑Bas,
                   comme coagent ;

                                                                                                 11




8 CIJ1062.indb 151                                                                                     18/05/15 09:29

                                chasse à la baleine dans l’antarctique (arrêt)                 234

                     l’honorable Christopher Finlayson, Q.C., M.P., Attorney‑General de Nouvelle-
                        Zélande,
                     comme conseil et avocat ;
                     Mme Cheryl Gwyn, Solicitor‑General adjoint, Crown Law Office,
                     Mme Elana Geddis, avocat, Harbour Chambers (Wellington),
                     comme conseils ;
                     M. Andrew Williams, conseiller juridique, ministère des affaires étrangères et
                        du commerce,
                     M. James Christmas, chef de cabinet, services de l’Attorney‑General,
                     M. James Walker, chef de mission adjoint, ambassade de Nouvelle‑Zélande
                        au Royaume des Pays‑Bas,
                     M. Paul Vinkenvleugel, conseiller politique, ambassade de Nouvelle‑Zélande
                        au Royaume des Pays‑Bas,
                     comme conseillers,


                     La Cour,
                     ainsi composée,
                     après délibéré en chambre du conseil,
                     rend l’arrêt suivant :
                    1. Le 31 mai 2010, l’Australie a déposé au Greffe de la Cour une requête
                 introductive d’instance contre le Japon au sujet d’un différend concernant
                       « la poursuite de l’exécution par le Japon d’un vaste programme de chasse
                       à la baleine dans le cadre de la deuxième phase du programme japonais
                       de recherche scientifique sur les baleines dans l’Antarctique au titre d’un
                       permis spécial (« JARPA II »), en violation tant des obligations contractées
                       par cet Etat aux termes de la convention internationale pour la réglemen-
                       tation de la chasse à la baleine … que d’autres obligations internationales
                       relatives à la préservation des mammifères marins et de l’environnement
                       marin ».
                    Dans sa requête, l’Australie invoque comme base de compétence de la
                 Cour les déclarations faites par l’Australie le 22 mars 2002 et par le Japon le
                 9 juillet 2007 en vertu du paragraphe 2 de l’article 36 du Statut de la Cour.
                    2. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier a
                 immédiatement communiqué la requête au Gouvernement japonais ; en applica-
                 tion du paragraphe 3 du même article, tous les autres Etats admis à ester devant
                 la Cour ont été informés du dépôt de la requête.
                    3. Sur les instructions données par la Cour en vertu de l’article 43 de son
                 Règlement, le greffier a adressé aux Etats parties à la convention internationale
                 pour la réglementation de la chasse à la baleine (dénommée ci‑après la « conven-
                 tion » ou la « convention de 1946 ») la notification prévue au paragraphe 1 de
                 l’article 63 du Statut. Conformément aux dispositions du paragraphe 3 de l’ar-
                 ticle 69 du Règlement, le greffier a également adressé à la commission baleinière
                 internationale (dénommée ci‑après la « CBI » ou la « commission ») la notifica-
                 tion prévue au paragraphe 3 de l’article 34 du Statut. La commission a indiqué
                 qu’elle n’entendait pas présenter d’observations écrites en vertu du paragraphe 3
                 de l’article 69 du Règlement.

                                                                                                12




8 CIJ1062.indb 153                                                                                    18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                    235

                    4. La Cour ne comptant sur le siège aucun juge de nationalité australienne,
                 l’Australie s’est prévalue du droit que lui confère le paragraphe 2 de l’article 31
                 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en l’affaire :
                 elle a désigné Mme Hilary Charlesworth.
                    5. Par ordonnance du 13 juillet 2010, la Cour a fixé au 9 mai 2011 et au
                 9 mars 2012, respectivement, les dates d’expiration des délais pour le dépôt d’un
                 mémoire par l’Australie et d’un contre‑mémoire par le Japon ; ces pièces de pro-
                 cédure ont été dûment déposées dans les délais ainsi prescrits.
                    6. Le 23 avril 2012, le président de la Cour a tenu une réunion avec les agents
                 des Parties afin de recueillir les vues de celles‑ci sur l’organisation de la procé-
                 dure orale. A cette réunion, l’agent de l’Australie a indiqué que son Gou­
                 vernement n’estimait pas nécessaire la tenue d’un second tour de procédure
                 écrite ; l’agent du Japon a, pour sa part, demandé l’organisation d’un second
                 tour.
                    La Cour, à la lumière des dispositions du paragraphe 2 de l’article 45 du
                 Règlement, a décidé qu’un second tour de procédure écrite n’était pas néces-
                 saire. Par lettres datées du 2 mai 2012, le greffier en a dûment informé les­
                 Parties.

                                                          *
                     7. Le 19 septembre 2012, le Gouvernement de la Nouvelle‑Zélande, invo-
                 quant le paragraphe 1 de l’article 53 du Règlement, a demandé à la Cour de lui
                 faire tenir copie des pièces de procédure et documents annexés produits en
                 ­l’espèce. Ayant consulté les Parties conformément à cette même disposition, la
                  Cour a décidé de faire droit à cette demande. Les documents ont été dûment
                  communiqués à la Nouvelle‑Zélande.
                     8. Le 20 novembre 2012, la Nouvelle‑Zélande a, en vertu du paragraphe 2 de
                  l’article 63 du Statut, déposé au Greffe une déclaration d’intervention en l’af-
                  faire. Dans sa déclaration, la Nouvelle‑Zélande indiquait qu’elle « entend[ait] se
                  prévaloir de son droit d’intervention … en tant que non‑partie à l’affaire portée
                  devant la Cour par l’Australie à l’encontre du Japon ».
                     9. Conformément au paragraphe 1 de l’article 83 du Règlement, le greffier,
                 sous le couvert de lettres en date du 20 novembre 2012, a transmis des copies
                 certifiées conformes de la déclaration d’intervention aux Gouvernements austra-
                  lien et japonais, en les informant que la Cour avait fixé au 21 décembre 2012
                  la date d’expiration du délai dans lequel ils pouvaient présenter leurs observa-
                  tions écrites sur cette déclaration. Conformément au paragraphe 2 de ce même
                  article, il a également transmis copie de ladite déclaration au Secrétaire général
                  de l’Organisation des Nations Unies, ainsi qu’aux Etats admis à ester devant la
                  Cour.
                     10. L’Australie et le Japon ont présenté leurs observations écrites sur la
                  déclaration d’intervention de la Nouvelle‑Zélande dans les délais ainsi fixés. Le
                  greffier a transmis à chaque Partie copie des observations de l’autre, et copie des
                  observations des deux Parties à la Nouvelle‑Zélande.
                     11. A la lumière du paragraphe 2 de l’article 84 de son Règlement, et compte
                  tenu de l’absence d’objections des Parties, la Cour a estimé qu’il n’était pas
                  nécessaire de tenir des audiences sur la question de la recevabilité de la déclara-
                  tion d’intervention de la Nouvelle‑Zélande.
                     12. Par ordonnance du 6 février 2013, la Cour a dit que la déclaration d’in-
                  tervention déposée par la Nouvelle‑Zélande au titre du paragraphe 2 de l’ar-

                                                                                                  13




8 CIJ1062.indb 155                                                                                      18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                    236

                 ticle 63 du Statut était recevable. La Cour a également fixé au 4 avril 2013 la
                 date d’expiration du délai pour le dépôt par la Nouvelle‑Zélande des observa-
                 tions écrites prévues au paragraphe 1 de l’article 86 du Règlement ; elle a en
                 outre autorisé le dépôt, par l’Australie et le Japon, d’observations écrites sur
                 celles présentées par la Nouvelle‑Zélande, et fixé au 31 mai 2013 la date d’expi-
                 ration du délai à cet effet.
                     13. La Nouvelle‑Zélande a dûment déposé ses observations écrites dans le
                 délai ainsi fixé. Le greffier a transmis copie des observations écrites de la
                 ­Nouvelle‑Zélande aux Parties.
                     Le Japon a ensuite dûment déposé, dans le délai prescrit, ses observations
                  écrites sur celles de la Nouvelle‑Zélande. Le greffier a transmis copie des obser-
                  vations écrites du Japon à l’Australie et à la Nouvelle‑Zélande.

                    L’Australie, pour sa part, a informé la Cour, par lettre datée du 31 mai 2013,
                 qu’elle ne présenterait pas d’observations écrites, mais qu’elle « se réservait le
                 droit d’aborder, au cours de la procédure orale, certains points soulevés dans les
                 observations écrites de la Nouvelle‑Zélande ». Le greffier a transmis copie de
                 cette lettre au Japon et à la Nouvelle‑Zélande.

                                                          *
                    14. Par lettres datées du 17 octobre 2012, le greffier a informé les Parties que
                 la Cour avait demandé qu’elles lui fassent connaître, le 28 décembre 2012 au
                 plus tard, les preuves par expertise qu’elles entendaient invoquer, y compris les
                 informations mentionnées à l’article 57 du Règlement. Le greffier a également
                 informé les Parties que chacune d’elles se voyait accorder la possibilité de faire
                 des observations sur la communication de l’autre et, si nécessaire, de modifier les
                 informations qu’elle avait transmises à la Cour, y compris la liste des experts
                 qu’elle souhaitait faire entendre à l’audience, dans un délai fixé au 28 jan-
                 vier 2013. Enfin, le greffier a informé les Parties que la Cour avait décidé qu’elles
                 devaient lui communiquer, le 15 avril 2013 au plus tard, les textes complets des
                 exposés des experts qu’elles souhaitaient faire entendre à l’audience.
                    15. Par lettres datées du 18 décembre 2012 et du 26 décembre 2012, respecti-
                 vement, les agents de l’Australie et du Japon ont communiqué des informations
                 concernant l’expert que chaque Partie entendait présenter à l’audience. Par
                 lettre datée du 25 janvier 2013, le coagent de l’Australie a ensuite communiqué
                 des informations concernant un second expert.
                    16. Par lettres datées du 15 avril 2013, les Parties ont déposé les textes com-
                 plets des exposés des experts qu’elles souhaitaient faire entendre à l’audience.
                 Ces textes ont été échangés entre les Parties et communiqués à la Nouvelle‑­
                 Zélande.
                    17. Par lettres datées du 23 avril 2013, le greffier a informé les Parties que la
                 Cour avait décidé qu’elles pourraient présenter des observations écrites en
                 réponse aux exposés soumis par chacun des experts de l’autre Partie, et qu’elle
                 avait fixé au 31 mai 2013 la date d’expiration du délai pour le dépôt de ces
                 observations. Dans le délai ainsi imparti, l’Australie a présenté les observations
                 en réponse des deux experts qu’elle souhaitait faire entendre à l’audience, et le
                 Japon a présenté certaines remarques en réponse sur les exposés de ces deux
                 experts.

                                                          *
                                                                                                  14




8 CIJ1062.indb 157                                                                                       18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                     237

                    18. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
                 après avoir recueilli l’avis des Parties, a décidé que des exemplaires des pièces de
                 procédure et des documents annexés seraient rendus accessibles au public à l’ou-
                 verture de la procédure orale. Après avoir consulté les Parties et la Nouvelle‑­
                 Zélande, la Cour a décidé qu’il en irait de même pour les observations écrites
                 de l’Etat intervenant et des Parties sur l’objet de cette intervention, pour les
                 exposés écrits établis par les experts invités à déposer en l’affaire, ainsi que pour
                 les observations écrites et les remarques en réponse.
                    19. Des audiences publiques se sont tenues du 26 juin au 16 juillet 2013, au
                 cours desquelles ont été entendus en leurs plaidoiries et réponses :
                 Pour l’Australie :          M. Bill Campbell,
                                             M. Justin Gleeson,
                                             Mme Laurence Boisson de Chazournes,
                                             M. Henry Burmester,
                                             M. James Crawford,
                                             M. Philippe Sands,
                                             M. Mark Dreyfus.
                 Pour le Japon :             M. Koji Tsuruoka,
                                             M. Alain Pellet,
                                             M. Payam Akhavan,
                                             M. Shotaro Hamamoto,
                                             M. Alan Boyle,
                                             M. Vaughan Lowe,
                                             Mme Yukiko Takashiba,
                                             M. Yuji Iwasawa.
                 Pour la Nouvelle‑Zélande : Mme Penelope Ridings,
                                             M. Christopher Finlayson.
                     20. Au cours des audiences publiques du 27 juin 2013, l’Australie a fait entendre
                 les experts suivants : M. Marc Mangel, chercheur et professeur émérite de biologie
                 mathématique et directeur du Center for Stock Assessment Research (Centre de
                 recherche sur l’évaluation des stocks) de l’Université de Californie, Santa Cruz ; et
                 M. Nick Gales, directeur scientifique du programme antarctique australien.
                 M. Mangel a été soumis à un interrogatoire par M. Philippe Sands, conseil de
                 l’Australie, et à un contre‑interrogatoire par M. Vaughan Lowe, conseil du Japon.
                 M. Gales a été soumis à un interrogatoire par M. Justin Gleeson, conseil de l’Aus-
                 tralie, et à un contre‑interrogatoire par M. Vaughan Lowe, conseil du Japon ; il a
                 ensuite été soumis à un nouvel interrogatoire par M. Gleeson. Plusieurs juges ont
                 posé des questions à M. Mangel et à M. Gales, qui y ont répondu oralement.
                     21. Au cours de l’audience publique tenue dans l’après‑midi du 3 juillet 2013,
                 M. Lars Walløe, professeur émérite de l’Université d’Oslo et conseiller scientifique
                 du Gouvernement norvégien concernant les mammifères marins, a été appelé à la
                 barre par le Japon. Il a été soumis à un interrogatoire par M. Vaughan Lowe, conseil
                 du Japon, et à un contre‑interrogatoire par M. Justin Gleeson, conseil de l’Austra-
                 lie. Plusieurs juges ont posé des questions à M. Walløe, qui y a répondu oralement.
                     22. A l’audience, certains juges ont posé aux Parties et, en sa qualité d’Etat
                 intervenant, à la Nouvelle‑Zélande des questions auxquelles il a été répondu
                 oralement et par écrit. Les Parties et la Nouvelle‑Zélande ont présenté leurs
                 observations sur ces réponses.

                                                          *
                                                                                                   15




8 CIJ1062.indb 159                                                                                       18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                    238

                     23. Dans sa requête, l’Australie a formulé les demandes suivantes :
                          « Pour [l]es raisons [invoquées dans sa requête], tout en se réservant le
                       droit de compléter, préciser ou modifier la présente requête, l’Australie prie
                       la Cour de dire et juger que le Japon viole ses obligations internationales en
                       exécutant le programme JARPA II dans l’océan Antarctique.
                          En outre, l’Australie prie la Cour d’ordonner au Japon :
                       a) de mettre fin à l’exécution du programme JARPA II ;
                       b) de révoquer tout permis, autorisation ou licence permettant que soient
                           entreprises les activités visées par la présente requête ; et
                       c) de donner des assurances et des garanties qu’il n’entreprendra aucune
                           nouvelle action dans le cadre dudit programme JARPA II ou de tout
                           programme similaire tant qu’il n’aura pas rendu un tel programme
                           conforme aux obligations qui sont les siennes en vertu du droit inter­
                           national. »
                    24. Au cours de la procédure écrite, les conclusions ci‑après ont été présen-
                 tées par les Parties :
                 Au nom du Gouvernement de l’Australie,
                 dans le mémoire :
                          « 1. Pour les motifs exposés dans son mémoire, et se réservant le droit de
                       compléter, préciser ou modifier les présentes conclusions, l’Australie prie la
                       Cour de dire et juger que le fait d’autoriser et d’exécuter le programme
                       JARPA II dans l’océan Austral constitue de la part du Japon une violation
                       de ses obligations internationales.
                          2. Plus particulièrement, la Cour est priée de dire et juger que, par son
                       comportement, le Japon a violé les obligations internationales suivantes, à
                       savoir :
                       a) respecter la limite fixée à zéro s’agissant de la mise à mort de baleines à
                           des fins commerciales ;
                       b) s’abstenir d’entreprendre des activités de chasse au rorqual commun à
                           des fins commerciales dans le sanctuaire de l’océan Austral ;
                       c) respecter le moratoire interdisant la capture, la mise à mort ou le trai-
                           tement des baleines, à l’exception des petits rorquals, par des usines
                           flottantes ou des navires baleiniers rattachés à ces usines flottantes.
                          3. La Cour est également priée de dire et juger que le programme
                       JARPA II n’est pas un programme mené en vue de recherches scientifiques
                       au sens de l’article VIII de la convention internationale pour la réglemen-
                       tation de la chasse à la baleine.
                          4. La Cour est en outre priée de dire et juger que le Japon doit :
                       a) s’abstenir d’autoriser ou d’exécuter toute opération de chasse à la
                           baleine au titre d’un permis spécial qui ne serait pas menée en vue de
                           recherches scientifiques au sens de l’article VIII ;
                       b) mettre fin, avec effet immédiat, à l’exécution du programme JARPA II ;
                           et
                       c) révoquer tout permis, autorisation ou licence permettant la mise en
                           œuvre du programme JARPA II. »
                 Au nom du Gouvernement du Japon,
                 dans le contre‑mémoire :

                                                                                                  16




8 CIJ1062.indb 161                                                                                      18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                       239

                        « Se fondant sur les faits et arguments exposés ci‑dessus [dans son
                      contre-mémoire], et se réservant le droit de compléter ou de modifier les
                      présentes conclusions, le Japon :
                        — prie la Cour de dire et juger qu’elle n’a pas compétence pour connaître
                            des demandes présentées à son encontre par l’Australie dans sa
                            requête introductive d’instance du 31 mai 2010 ;
                        — à titre subsidiaire, prie la Cour de dire et juger que les demandes de
                            l’Australie sont rejetées. »
                    25. Lors de la procédure orale, les conclusions ci‑après ont été présentées par
                 les Parties :
                 Au nom du Gouvernement de l’Australie,
                         « 1. L’Australie prie la Cour de dire et juger qu’elle est compétente pour
                      connaître des demandes présentées par l’Australie.
                         2. L’Australie prie également la Cour de dire et juger que le fait d’auto-
                      riser et d’exécuter la deuxième phase du programme japonais de recherche
                      scientifique sur les baleines dans l’Antarctique au titre d’un permis spécial
                      (JARPA II) dans l’océan Austral constitue de la part du Japon une viola-
                      tion de ses obligations internationales.
                         3. Plus particulièrement, la Cour est priée de dire et juger que, par son com-
                      portement, le Japon a violé ses obligations internationales au titre de la conven-
                      tion internationale pour la réglementation de la chasse à la baleine, à savoir :
                      a) respecter, en application du paragraphe 10 e) du règlement, la limite fixée
                          à zéro s’agissant de la mise à mort de baleines à des fins commerciales ;
                      b) s’abstenir, en application du paragraphe 7 b) du règlement, d’entre-
                          prendre des activités de chasse au rorqual commun à des fins commer-
                          ciales dans le sanctuaire de l’océan Austral ;
                      c) respecter, en application du paragraphe 10 d) du règlement, le moratoire
                          interdisant la capture, la mise à mort ou le traitement des baleines, à
                          l’exception des petits rorquals, par des usines flottantes ou des navires
                          baleiniers rattachés à ces usines flottantes ; et
                      d) satisfaire aux exigences énoncées au paragraphe 30 du règlement.
                         4. La Cour est également priée de dire et juger que le programme
                      JARPA II n’est pas un programme mené en vue de recherches scientifiques
                      au sens de l’article VIII de la convention internationale pour la réglemen-
                      tation de la chasse à la baleine.
                         5. La Cour est en outre priée de dire et juger que le Japon doit :

                      a) s’abstenir d’autoriser ou d’exécuter toute activité de chasse à la baleine
                         au titre d’un permis spécial qui ne serait pas menée en vue de recherches
                         scientifiques au sens de l’article VIII ;
                      b) mettre fin, avec effet immédiat, à l’exécution du programme JARPA II ; et
                      c) révoquer tout permis, autorisation ou licence permettant la mise en
                         œuvre du programme JARPA II. »
                 Au nom du Gouvernement du Japon,
                        « Le Japon prie la Cour de dire et juger :
                      1. —	 qu’elle n’a pas compétence pour connaître des demandes présentées
                            à son encontre par l’Australie dans sa requête introductive d’instance
                            du 31 mai 2010 ; et

                                                                                                     17




8 CIJ1062.indb 163                                                                                         18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                      240

                         —	 que, en conséquence, la requête par laquelle la Nouvelle‑Zélande a
                           demandé à intervenir dans l’instance introduite par l’Australie contre
                           le Japon tombe ;
                      2.		 à titre subsidiaire, que les demandes de l’Australie sont rejetées. »

                                                           *
                    26. Au terme des observations écrites qu’elle a présentées, conformément au
                 paragraphe 1 de l’article 86 du Règlement, la Nouvelle‑Zélande a indiqué ce qui
                 suit :
                         « En résumé, les dispositions de l’article VIII doivent être interprétées de
                      bonne foi, dans leur contexte et à la lumière de l’objet et du but de la
                      convention, en tenant compte de la pratique ultérieure des parties et des
                      règles de droit international applicables, telles que confirmées par des
                      moyens complémentaires d’interprétation. Au vu de ces considérations, il
                      convient d’interpréter l’article VIII comme suit :
                      a) L’article VIII fait partie intégrante du système de réglementation collec-
                          tive établi par la convention et ne constitue pas une dérogation à ce
                          régime. En tant que tel, l’article VIII ne saurait être appliqué pour auto-
                          riser des activités de chasse à la baleine lorsque celles‑ci ont pour effet
                          de soustraire un Etat partie aux autres obligations de la convention ou
                          de porter atteinte à son objet et à son but.
                      b) Seules peuvent être menées sans qu’il y ait lieu de se conformer aux
                          dispositions de la convention des activités de chasse à la baleine respec-
                          tant les conditions énoncées à l’article VIII.
                      c) L’article VIII n’autorise un gouvernement contractant à délivrer un per-
                          mis spécial qu’aux seules fins de la recherche scientifique. Le but dans
                          lequel un permis spécial est délivré doit pouvoir être établi de manière
                          objective en prenant en compte la méthodologie, la conception d’en-
                          semble et les caractéristiques du programme, y compris son ampleur, sa
                          structure, ses modalités d’exécution et ses résultats.
                      d) L’article VIII exige d’un gouvernement contractant qui délivre un per-
                          mis spécial qu’il limite le nombre de baleines tuées en vertu de ce permis
                          au minimum indispensable, c’est‑à‑dire à un niveau proportionné à la
                          réalisation des objectifs de ses recherches, et qu’il soit en mesure de
                          démontrer qu’il ne sera pas porté préjudice à la conservation des stocks.
                      e) Un gouvernement contractant qui délivre un permis spécial doit s’ac-
                          quitter de son devoir de coopération effective et démontrer qu’il a
                          dûment tenu compte des vues du comité scientifique et de la commission.
                          
                      f) Seules sont autorisées par l’article VIII les activités de chasse à la baleine
                          soumises à un permis spécial qui réunissent les trois conditions prescrites
                          par cet article et exposées ci‑dessus. »
                    27. Dans les observations écrites que la Cour, par son ordonnance du
                 6 février 2013, a autorisé les Parties à déposer sur celles de la Nouvelle‑Zélande,
                 le Japon a notamment indiqué ce qui suit :
                        — « Le Japon soutient que la Cour devrait surseoir à l’examen de la
                          demande de la Nouvelle‑Zélande jusqu’à ce qu’elle ait statué sur sa com-
                          pétence pour connaître de la requête déposée par l’Australie » ; et […]

                                                                                                    18




8 CIJ1062.indb 165                                                                                        18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                      241

                        — « La Nouvelle‑Zélande aboutit à des conclusions erronées sur un
                          certain nombre de points qui sont pertinents aux fins de la présente
                          espèce. Elle … dénature la portée du pouvoir discrétionnaire
                          expressément conféré aux gouvernements contractants par l’ar-
                          ­
                          ticle VIII de la convention, en particulier quant aux méthodes de
                          recherche et à la taille des échantillons, et au devoir de coopéra-
                          tion. La Nouvelle‑­Zélande tente également de renverser la charge
                          de la preuve en ce qui concerne l’approche de précaution, les obli-
                          gations de nature procédurale incombant aux gouvernements
                          contractants qui délivrent des permis spéciaux, ainsi que la détermi-
                          nation de ce qui constitue une activité menée « en vue de recherches
                          scientifiques » aux termes de l’article VIII. Le Japon soutient que la
                          façon dont la Nouvelle‑­Zélande aborde chacun de ces points est
                          incorrecte.
                        — La Nouvelle‑Zélande demande implicitement à la Cour de substituer
                          son propre jugement à celui du Gouvernement japonais quant au
                          caractère approprié des permis spéciaux délivrés par le Japon. Il est
                          respectueusement rappelé que la Cour ne dispose pas d’un tel pou-
                          voir et ne saurait substituer sa propre appréciation à celle d’un gou-
                          vernement contractant délivrant un permis spécial. »
                    28. L’Australie, pour sa part, n’a pas déposé d’observations écrites (voir
                 paragraphe 13 ci‑dessus).
                    29. Au terme des observations orales qu’elle a présentées sur l’objet de son
                 intervention, conformément au paragraphe 2 de l’article 86 du Règlement, la
                 Nouvelle‑Zélande a notamment indiqué ce qui suit :
                          « [L]a convention établit un système de réglementation collective en vue
                       de la conservation et de la gestion des populations de cétacés, et l’ar-
                       ticle VIII doit être interprété à la lumière de ces objet et but.
                          L’article VIII ne permet l’octroi de permis spéciaux de chasse à la baleine
                       qu’« en vue de recherches scientifiques ». Le Japon cherche à embrouiller la
                       détermination de ce qu’est la recherche scientifique, et à s’arroger le droit
                       de décider si un programme de chasse à la baleine poursuit effectivement
                       un objectif scientifique …
                          Même lorsqu’un Etat contractant délivre un permis spécial « en vue de
                       recherches scientifiques », il reste tenu de veiller à ce que le nombre de céta-
                       cés devant être mis à mort au titre de ce permis soit limité au minimum
                       nécessaire et soit proportionné à l’objectif scientifique poursuivi, et de
                       prendre en considération les intérêts collectifs des parties. Il s’agit là d’une
                       question à trancher objectivement à la lumière des faits, comme le montrent
                       les lignes directrices et les résolutions du comité scientifique et de la com-
                       mission.
                          Par ailleurs, l’Etat contractant qui se propose de délivrer un permis
                       spécial est assujetti à un devoir substantiel de coopération effective qui lui
                       impose de démontrer qu’il a pris en considération les intérêts légitimes
                       des autres parties à la convention et qu’il a tenu compte de l’intérêt que
                       présentent pour eux la conservation et la gestion des populations de
                      ­cétacés. »

                                                            *
                                                        *       *

                                                                                                    19




8 CIJ1062.indb 167                                                                                        18/05/15 09:29

                                 chasse à la baleine dans l’antarctique (arrêt)                                                  242

                                                   I. Compétence de la Cour

                    30. Dans la présente affaire, l’Australie soutient que, en délivrant des
                 permis spéciaux en vue de capturer des baleines dans le cadre de JARPA II,
                 le Japon a violé certaines des obligations que lui impose la convention, à
                 laquelle les deux Etats sont parties. Le Japon fait valoir que ses activités
                 sont licites, ces permis étant délivrés « en vue de recherches scientifiques »
                 conformément à l’article VIII de la convention. La Cour commencera par
                 examiner si elle a compétence pour connaître du présent différend.
                    31. Pour fonder la compétence de la Cour, l’Australie invoque les
                 déclarations faites par les deux Parties en vertu du paragraphe 2 de l’ar-
                 ticle 36 du Statut de la Cour. Les passages pertinents de la déclaration de
                 l’Australie en date du 22 mars 2002 se lisent comme suit :
                          « Le Gouvernement australien déclare reconnaître comme obliga-
                      toire de plein droit et sans convention spéciale à l’égard de tout autre
                      Etat acceptant la même obligation la juridiction de la Cour interna-
                      tionale de Justice, conformément au paragraphe 2 de l’article 36 du
                      Statut de cette dernière, tant qu’il n’aura pas notifié au Secré-
                      taire général de l’Organisation des Nations Unies le retrait de la pré-
                      sente déclaration. Cette déclaration prend effet immédiatement.
                          La présente déclaration ne s’applique pas :
                      �����������������������������������������������������������������������������������������������������������������
                      b) à tout différend relatif à la délimitation de zones maritimes, y com-
                           pris la mer territoriale, la zone économique exclusive et le plateau
                           continental, ou en rapport avec cette délimitation ou découlant de
                           l’exploitation de toute zone objet d’un différend adjacente à une
                           telle zone maritime en attente de délimitation ou en faisant partie,
                           concernant une telle exploitation ou en rapport avec celle‑ci. »
                   Le passage pertinent de la déclaration du Japon en date du 9 juillet
                 2007 se lit comme suit :
                         « [L]e Japon reconnaît comme obligatoire de plein droit et sans
                      convention spéciale, à l’égard de tout autre Etat acceptant la même
                      obligation, la juridiction de la Cour sur tous les différends survenus
                      à compter du 15 septembre 1958 inclus à raison de situations ou de
                      faits postérieurs à cette date et qui n’ont pas été réglés par d’autres
                      moyens pacifiques. »
                     32. Le Japon conteste la compétence de la Cour pour connaître du dif-
                 férend dont l’a saisie l’Australie à propos de JARPA II, au motif qu’il
                 relève du champ d’application de la réserve énoncée à l’alinéa b) de la
                 déclaration australienne, qu’il invoque au titre de la réciprocité. S’il recon-
                 naît que ce différend ne concerne pas la délimitation de zones maritimes, et
                 n’est pas en rapport avec une telle délimitation, il soutient qu’il s’agit d’un
                 litige « découlant de l’exploitation de toute zone objet d’un différend
                 adjacente à une telle zone maritime en attente de délimitation ou en faisant
                 partie, concernant une telle exploitation ou en rapport avec celle‑ci ».

                                                                                                                                    20




8 CIJ1062.indb 169                                                                                                                         18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                 243

                    Selon le Japon, la deuxième partie de la réserve de l’Australie, intro-
                 duite par la deuxième conjonction « ou », est distincte de la première, de
                 sorte que la réserve s’applique à la fois aux différends en matière de déli-
                 mitation et à d’autres types de différends mettant en cause l’exploitation
                 de zones maritimes en attente de délimitation ou de zones adjacentes à
                 celles‑ci. Cette interprétation, ajoute‑t‑il, est conforme à l’intention qui
                 était celle de l’Australie au moment où elle a fait sa déclaration. Quant à
                 l’expression « en attente de délimitation », elle ne décrit selon lui qu’un
                 moment, et non l’objet du différend exclu de la compétence de la Cour.
                    Le Japon prétend que le présent différend est « en rapport avec l’exploi-
                 tation » d’une zone maritime revendiquée par l’Australie ou d’une zone
                 qui lui est adjacente, et ce, que JARPA II soit, comme le soutient l’Aus-
                 tralie, un programme visant l’exploitation commerciale des baleines ou,
                 comme il le soutient lui‑même, un programme de recherche scientifique,
                 dès lors que la recherche réalisée dans ce cadre est « un élément du proces-
                 sus aboutissant à l’exploitation ».
                    33. Le Japon affirme en outre que le litige entre les Parties est en rapport
                 avec une zone objet d’un différend, au sens de la réserve, étant donné que
                      « JARPA II [est] mis en œuvre dans des espaces maritimes ou à proxi-
                      mité d’espaces maritimes qui, selon l’Australie, font partie de la zone
                      économique exclusive (ZEE) à laquelle lui ouvrirait droit sa préten-
                      due souveraineté sur une grande partie du continent antarctique ».
                    Il considère que ces zones maritimes sont en litige puisqu’il ne recon-
                 naît pas le bien‑fondé des revendications de l’Australie et que, pour lui,
                 les espaces maritimes en question font partie de la haute mer. S’il concède
                 que la zone dans laquelle se déroule JARPA II et les zones de l’océan Aus-
                 tral revendiquées par l’Australie ne se recoupent pas exactement, le Japon
                 juge néanmoins cet élément sans pertinence dès lors que la réserve de
                 l’Australie couvre également les eaux « adjacentes » à la zone en litige, cet
                 adjectif étant entendu au sens large par l’Australie.
                    34. L’Australie rejette cette interprétation donnée par le Japon, arguant
                 que sa réserve
                      « ne vaut que dans le cadre de différends [l’]opposant … à un autre
                      pays au sujet de revendications maritimes concurrentes — autrement
                      dit, dans une situation dans laquelle il est question d’une délimita-
                      tion. Aucune [question de ce genre] ne l’oppose au Japon et, partant,
                      la réserve énoncée à l’alinéa b) ne saurait trouver à s’appliquer. »
                 Elle ajoute que, « [e]n particulier, la réserve ne s’applique pas à un diffé-
                 rend relatif à la validité ou au défaut de validité du programme JARPA II
                 du Japon au regard de la convention de 1946, différend sans lien aucun
                 avec une quelconque délimitation ».
                    L’Australie soutient qu’elle a formulé cette réserve dans l’intention de
                 traduire dans les faits la conviction qui était la sienne que « les revendica-
                 tions maritimes concurrentes d[evaient] de préférence être résolues par la
                 voie de la négociation », ayant à l’esprit, à l’époque de sa déclaration, la

                                                                                             21




8 CIJ1062.indb 171                                                                                 18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                   244

                 complexité des délimitations maritimes qui étaient en cours entre elle‑même
                 et la Nouvelle‑Zélande ou le Timor‑Leste. C’est donc dans ce contexte que
                 doit, selon elle, s’interpréter le libellé de cette réserve. Ainsi, l’objet de la
                 deuxième partie de cette réserve serait
                      « de préciser que [celle‑ci] couvre non seulement les différends relatifs
                      à la délimitation d’espaces maritimes proprement dits, mais aussi les
                      différends connexes concernant l’exploitation de ressources qui sont
                      susceptibles de voir le jour entre Etats ayant des revendications mari-
                      times concurrentes, dans l’attente d’une délimitation ».
                    L’Australie conteste également le point de vue du Japon selon lequel le
                 différend suscité par JARPA II aurait pour enjeu l’« exploitation » au sens
                 où doit s’entendre cette notion dans sa réserve, celle‑ci visant, selon elle,
                 « l’exploitation de ressources susceptible d’être couverte par un accord de
                 délimitation et non toute exploitation sans rapport aucun avec cette ques-
                 tion de délimitation, dont il se trouve qu’elle a lieu dans la même zone
                 géographique ».
                    35. L’Australie soutient en outre que la zone géographique couverte par
                 JARPA II, qui en tout état de cause s’étend bien au‑delà de tout espace
                 maritime qu’elle revendique, ne saurait déterminer la compétence de la
                 Cour pour connaître d’un différend relatif à un traité qui ne met nullement
                 en jeu le statut des eaux dans lesquelles a lieu l’activité en cause. Elle affirme
                 que « [l]e présent différend relatif à la conformité de JARPA II à la conven-
                 tion sur la chasse à la baleine existe, que l’Australie revendique ou non des
                 espaces maritimes jouxtant l’Antarctique et indépendamment de toute déli-
                 mitation avec des Etats revendiquant des espaces adjacents ». Elle souligne
                 que le mot « délimitation », dans le contexte maritime, a un sens bien précis,
                 et désigne uniquement le fait de « fixer des frontières entre des Etats voisins,
                 que leurs côtes soient adjacentes ou qu’elles se fassent face ».
                    36. La Cour rappellera que, lorsqu’elle interprète une déclaration d’ac-
                 ceptation de sa juridiction obligatoire, elle « doit rechercher l’interprétation
                 qui est en harmonie avec la manière naturelle et raisonnable de lire le texte,
                 eu égard à l’intention » de l’Etat qui en est l’auteur (Anglo‑Iranian Oil Co.
                 (Royaume‑Uni c. Iran), exception préliminaire, arrêt, C.I.J. Recueil 1952,
                 p. 104). La Cour a observé dans l’affaire de la Compétence en matière de
                 pêcheries qu’elle n’avait « pas manqué de mettre l’accent sur l’intention de
                 l’Etat qui dépose une telle déclaration » (Compétence en matière de pêcheries
                 (Espagne c. Canada), compétence de la Cour, arrêt, C.I.J. Recueil 1998,
                 p. 454, par. 48). Elle a en outre observé que
                      « [l]’intention d’un Etat qui a formulé une réserve p[ouvait] être
                      déduite non seulement du texte même de la clause pertinente, mais
                      aussi du contexte dans lequel celle‑ci d[evait] être lue et d’un examen
                      des éléments de preuve relatifs aux circonstances de son élaboration
                      et aux buts recherchés » (ibid., p. 454, par. 49).
                   37. La réserve contenue à l’alinéa b) de la déclaration de l’Australie
                 (voir ci‑dessus, paragraphe 31) vise les différends relatifs à « la délimita-

                                                                                                22




8 CIJ1062.indb 173                                                                                    18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  245

                 tion de zones maritimes » ou les différends « découlant de l’exploitation de
                 toute zone objet d’un différend adjacente à [de] telle[s] zone[s] maritime[s]
                 en attente de délimitation ou en faisant partie, concernant une telle
                 exploitation ou en rapport avec celle‑ci ». Le libellé de sa deuxième partie
                 est en étroite relation avec celui de la première partie. La réserve doit
                 donc être lue comme formant un tout : les différends qu’elle vise doivent
                 soit concerner une délimitation maritime dans une zone où des revendica-
                 tions se chevauchent, soit concerner l’exploitation d’une telle zone ou
                 d’une zone adjacente à celle‑ci. L’existence d’un différend relatif à la déli-
                 mitation maritime entre les Etats en cause est requise aux termes de la
                 première comme de la seconde partie de la réserve.
                    38. Le sens qui se déduit du texte de la réserve est confirmé par l’inten-
                 tion exprimée par l’Australie lorsqu’elle a formulé sa déclaration d’accep-
                 tation de la juridiction obligatoire de la Cour. D’après un communiqué
                 de presse publié par l’Attorney‑General et le ministre australien des affaires
                 étrangères le 25 mars 2002, la réserve exclut « les différends mettant en jeu
                 la délimitation d’une frontière maritime ou concernant l’exploitation
                 d’une zone en litige ou adjacente à une zone en litige ». Tel est également
                 ce qui ressort du document intitulé « National Interest Analysis » (analyse
                 de l’intérêt national), soumis au Parlement par l’Attorney‑General le
                 18 juin 2002, aux termes duquel la réserve vise les « différends en matière
                 de délimitation maritime ». La réserve a donc pour but de couvrir, outre
                 les différends relatifs à la délimitation de zones maritimes, ceux en rap-
                 port avec l’exploitation d’une zone maritime faisant l’objet d’un tel diffé-
                 rend ou d’une zone maritime qui lui serait adjacente. Elle implique
                 clairement qu’un différend en matière de délimitation doit exister entre les
                 parties en présence relativement aux zones maritimes concernées.
                    39. Les deux Parties reconnaissent qu’aucune délimitation maritime
                 n’est en jeu dans le différend dont la Cour est saisie. Reste la question
                 de savoir si JARPA II couvre l’exploitation d’une zone faisant l’objet
                 d’un différend en matière de délimitation ou d’une zone qui lui serait
                 adjacente.
                    Une partie des activités de chasse à la baleine envisagées dans le cadre
                 de JARPA II se déroulent dans la zone maritime revendiquée par l’Aus-
                 tralie en relation avec le Territoire antarctique australien sur lequel celle‑ci
                 fait valoir des droits ou dans une zone qui lui est adjacente. En outre, la
                 capture de baleines, tout particulièrement en nombre élevé, pourrait être
                 considérée comme une forme d’exploitation d’une zone maritime, même
                 si elle intervient dans le cadre d’un programme mené à des fins de
                 recherche scientifique. Toutefois, si le Japon a contesté les revendications
                 de l’Australie à l’égard des espaces maritimes générés par le Territoire
                 antarctique australien sur lequel celle‑ci fait valoir des droits, il n’a pas
                 prétendu y détenir de droits souverains. Or, de ce que le Japon conteste
                 ces revendications, il ne s’ensuit pas que la délimitation des espaces mari-
                 times en question soit l’objet d’un différend entre les Parties. Comme la
                 Cour l’a dit en l’affaire du Différend territorial et maritime, « la délimita-
                 tion consist[e] à résoudre la question du chevauchement des revendica-

                                                                                              23




8 CIJ1062.indb 175                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                 246

                 tions en traçant une ligne de séparation entre les espaces maritimes
                 concernés » (Différend territorial et maritime (Nicaragua c. Colombie),
                 arrêt, C.I.J. Recueil 2012 (II), p. 674, par. 141). Les Parties à la présente
                 instance n’ont pas formulé de revendications concurrentes qui rendraient
                 applicable la réserve énoncée à l’alinéa b).
                    40. De surcroît, il importe de relever que l’Australie fait grief au Japon
                 d’avoir violé certaines des obligations que lui impose la convention ; elle
                 n’affirme pas que JARPA II est illicite au motif que les activités de chasse
                 prévues dans le cadre de ce programme se dérouleraient dans les zones
                 maritimes sur lesquelles elle revendique des droits souverains ou dans des
                 zones adjacentes à celles‑ci. La nature et l’étendue des zones maritimes
                 faisant l’objet d’une revendication ne sont dès lors pas pertinentes aux
                 fins du présent différend, qui porte sur la question de savoir si les activités
                 du Japon sont ou non compatibles avec les obligations qui incombent à
                 celui‑ci au titre de la convention.
                    41. La Cour en conclut que l’exception d’incompétence du Japon ne
                 peut être retenue.


                        II. Violations alléguées d’obligations internationales
                                      prévues par la convention

                                                1. Introduction
                 A. Présentation générale de la convention
                    42. La présente instance concerne l’interprétation de la convention
                 internationale pour la réglementation de la chasse à la baleine et la ques-
                 tion de savoir si les permis spéciaux délivrés dans le cadre de JARPA II le
                 sont à des fins de recherche scientifique au sens du paragraphe 1 de l’ar-
                 ticle VIII de la convention. Avant d’examiner les questions qui se posent
                 à cet égard, la Cour juge utile de donner un aperçu général de cet instru-
                 ment et de sa genèse.
                    43. Avant l’adoption de la convention de 1946, la chasse à la baleine
                 avait déjà fait l’objet de deux traités multilatéraux. La convention pour la
                 réglementation de la chasse à la baleine avait ainsi été adoptée en 1931, en
                 réponse aux préoccupations qui s’étaient fait jour quant à la pérennité de
                 l’industrie baleinière, laquelle avait connu un essor spectaculaire avec l’ap-
                 parition des usines flottantes et l’introduction d’autres innovations techno-
                 logiques ayant rendu possible une généralisation de ce type de chasse loin
                 des stations terrestres, y compris au large de l’Antarctique. La convention
                 de 1931 interdisait la mise à mort de certaines espèces de baleines et impo-
                 sait aux navires des Etats parties l’obligation de se procurer une licence
                 avant de se livrer à des activités de chasse à la baleine, mais ne réglait pas
                 la question de l’augmentation du volume total des captures.
                    Cette augmentation du volume des captures et la chute concomitante
                 des cours de l’huile de baleine conduisirent à l’adoption de l’accord inter-

                                                                                             24




8 CIJ1062.indb 177                                                                                 18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                247

                 national pour la réglementation de la chasse à la baleine de 1937. Dans le
                 préambule de cet accord, les Etats parties exprimaient leur désir « d’assu-
                 rer la prospérité de l’industrie baleinière et, à cette fin, de protéger l’es-
                 pèce baleinière ». Ce traité interdisait la capture de certaines espèces de
                 baleines, définissait des saisons pour différents types de chasse, fermait
                 certaines zones géographiques à la chasse et encadrait l’industrie balei-
                 nière au moyen de nouvelles réglementations. A l’instar de la convention
                 de 1931, l’accord de 1937 imposait aux Etats parties, pour chaque spéci-
                 men prélevé, de recueillir certains renseignements biologiques qu’ils
                 devaient, conjointement avec d’autres renseignements statistiques, com-
                 muniquer au bureau international des statistiques baleinières, en Nor-
                 vège. Cet accord prévoyait également qu’un « gouvernement contractant
                 pourra[it] accorder à l’un quelconque de ses ressortissants un permis spé-
                 cial autorisant l’intéressé à tuer, capturer et traiter des baleines en vue de
                 recherches scientifiques ». Trois protocoles à l’accord de 1937 allaient
                 encore imposer de nouvelles restrictions aux activités de chasse.
                    44. En 1946, une conférence internationale sur la chasse à la baleine
                 fut organisée à l’initiative des Etats‑Unis. L’objet de cette conférence, tel
                 que décrit en introduction de la séance d’ouverture par Dean Acheson,
                 alors secrétaire d’Etat par intérim des Etats‑Unis, était « de coordonner et
                 de codifier les réglementations en vigueur » et d’établir « un mécanisme
                 administratif efficace pour la modification éventuelle de ces réglementa-
                 tions, si les circonstances l’exige[aient] ». La conférence adopta, le
                 2 décembre 1946, la convention internationale pour la réglementation de
                 la chasse à la baleine, dont seul le texte anglais fait foi. La convention est
                 entrée en vigueur pour l’Australie le 10 novembre 1948 et pour le Japon
                 le 21 avril 1951. La Nouvelle‑Zélande a déposé son instrument de ratifica-
                 tion le 2 août 1949, mais a notifié son retrait le 3 octobre 1968, avant
                 d’adhérer de nouveau à la convention ; cette adhésion a pris effet à comp-
                 ter du 15 juin 1976.
                    45. A la différence des traités de 1931 et de 1937, le texte de la conven-
                 tion de 1946 ne contient pas de dispositions de fond régissant la conserva-
                 tion des stocks de baleines ou la gestion de l’industrie baleinière. C’est
                 dans le règlement qui lui est annexé, et qui, ainsi qu’énoncé au para-
                 graphe 1 de l’article premier de la convention, « en fait partie intégrante »,
                 que l’on trouve de telles dispositions. Le règlement peut faire l’objet de
                 modifications, dont l’adoption est du ressort de la commission. Cette
                 commission, créée en vertu du paragraphe 1 de l’article III de la conven-
                 tion, s’est vu confier un rôle important dans la réglementation de la chasse
                 à la baleine. Elle « se compose d’un membre par Etat contractant ».
                 L’adoption de modifications au règlement requiert la majorité des trois
                 quarts de ses membres votants (art. III, par. 2). Tout Etat partie est lié
                 par une modification, à moins qu’il n’y fasse objection, auquel cas la
                 modification n’entre en vigueur à son égard que lorsqu’il retire son objec-
                 tion. La commission a modifié le règlement à de nombreuses reprises. Du
                 fait des fonctions conférées à cette instance, la convention est un instru-
                 ment en constante évolution.

                                                                                            25




8 CIJ1062.indb 179                                                                                18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  248

                   Au paragraphe 1 de son article V, la convention mentionne, entre
                 autres questions pouvant faire l’objet de telles modifications :
                      « a) les espèces protégées et non protégées ; — c) les eaux ouvertes
                      ou fermées à la chasse, y compris la délimitation des zones de
                      refuge ; — e) l’époque, les méthodes et l’intensité des opérations de
                      chasse (y compris le nombre maximal de prises autorisées pendant
                      une saison donnée) ; f) les types et caractéristiques des engins, appa-
                      reils et instruments pouvant être utilisés ».
                    Les modifications elles‑mêmes doivent « s’inspirer de la nécessité d’at-
                 teindre les objectifs et les buts de la convention et d’assurer la conserva-
                 tion, le développement et l’utilisation optimal des ressources baleinières »,
                 et « se fonder sur des données scientifiques » (art. V, par. 2).
                    46. L’article VI de la convention énonce que « [l]a commission pourra
                 formuler de temps à autre, à l’intention de l’un quelconque ou de tous les
                 gouvernements contractants, des recommandations à propos de questions
                 ayant trait soit aux baleines et à la chasse à la baleine, soit aux objectifs
                 et aux buts de la présente convention ». Ces recommandations, adoptées
                 sous forme de résolutions, n’ont pas force obligatoire. Cependant, lors-
                 qu’elles sont adoptées par consensus ou à l’unanimité, elles peuvent être
                 pertinentes aux fins de l’interprétation de la convention ou du règlement
                 qui lui est annexé.
                    47. En 1950, la commission a établi un comité scientifique. Si celui‑ci
                 se compose principalement de scientifiques désignés par les Etats parties,
                 il peut toutefois s’adjoindre des conseillers issus d’organisations inter­
                 gouvernementales et des scientifiques qui n’ont pas été désignés par un
                 Etat partie, et qui n’ont alors pas le droit de vote.

                    Le comité scientifique aide la commission à s’acquitter de ses fonctions,
                 en particulier en ce qui concerne les « études et [les] enquêtes sur les baleines
                 et la chasse à la baleine » (article IV de la convention). Il analyse les rensei-
                 gnements y relatifs que les Etats parties ont en leur possession et qu’ils lui
                 soumettent conformément aux obligations qui sont les leurs en vertu du
                 paragraphe 3 de l’article VIII de la convention. Il contribue à établir des
                 « données scientifiques », sur le fondement desquelles la commission pourra
                 modifier le règlement (art. V, par. 2 b)). Aux termes du paragraphe 30 de
                 celui‑ci, adopté en 1979, le comité examine les permis spéciaux avant que
                 les Etats parties ne les délivrent à leurs ressortissants à des fins de recherche
                 scientifique en vertu du paragraphe 1 de l’article VIII de la convention, et
                 émet un avis à leur égard. Le comité n’est pas habilité à formuler une
                 appréciation de nature contraignante sur les propositions de permis. Il
                 communique à la commission ses vues sur les programmes de recherche
                 scientifique, y compris celles de ses membres individuels, sous forme de rap-
                 ports ou de recommandations, mais, lorsque les opinions divergent, il s’abs-
                 tient généralement d’adopter formellement le point de vue majoritaire.
                    Depuis le milieu des années 1980, le comité scientifique procède à l’exa-
                 men des permis spéciaux sur la base des « lignes directrices » établies ou

                                                                                               26




8 CIJ1062.indb 181                                                                                   18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                 249

                 approuvées par la commission. A l’époque où JARPA II a été proposé en
                 2005, les lignes directrices applicables avaient été rassemblées dans un
                 document intitulé « Annexe Y : Lignes directrices relatives à l’examen des
                 propositions de permis » (ci‑après l’« annexe Y »). Les lignes directrices
                 actuelles, qui ont été élaborées par le comité scientifique et approuvées
                 par la commission en 2008 (avant de faire l’objet d’une nouvelle revision
                 en 2012), sont consignées dans un document intitulé « Annexe P : Procé-
                 dure d’examen des propositions de permis spéciaux et des résultats des
                 recherches effectuées dans le cadre des permis en vigueur ou échus »
                 (ci‑après l’« annexe P »).

                 B. Griefs de l’Australie et réponse du Japon
                    48. L’Australie prétend que JARPA II n’est pas un programme mené
                 à des fins de recherche scientifique au sens de l’article VIII de la conven-
                 tion. Selon elle, il en découle que le Japon a violé et continue de violer
                 certaines obligations que lui impose le règlement annexé à cet instrument.
                 Ses griefs concernent le respect des obligations de fond suivantes :
                 1) observer le moratoire fixant à zéro le nombre de baleines pouvant être
                 mises à mort, toutes espèces confondues, à des fins commerciales
                 (par. 10 e)) ; 2) s’abstenir de chasser le rorqual commun à des fins com-
                 merciales dans le sanctuaire de l’océan Austral (par. 7 b)) ; et 3) respecter
                 le moratoire interdisant aux usines flottantes ou aux navires baleiniers
                 rattachés à des usines flottantes de capturer, tuer ou traiter des baleines, à
                 l’exception des petits rorquals (par. 10 d)). En outre, selon les conclusions
                 finales de l’Australie, le Japon aurait aussi, en autorisant JARPA II, man-
                 qué aux obligations de nature procédurale que lui impose le paragraphe 30
                 du règlement concernant les propositions de permis scientifiques.
                    49. Le Japon se défend d’avoir commis l’une quelconque des violations
                 dont l’Australie lui fait grief. S’agissant des obligations de fond prévues
                 par le règlement, il fait valoir qu’aucune de celles invoquées par l’Australie
                 ne s’applique à JARPA II, qui est mené à des fins de recherche scientifique
                 et, partant, relève de la dérogation prévue au paragraphe 1 de l’article VIII
                 de la convention. Le Japon affirme en outre n’avoir violé aucune des obli-
                 gations de nature procédurale prévues au paragraphe 30 du règlement.
                    50. Les questions concernant l’interprétation et l’application de l’ar-
                 ticle VIII de la convention sont au cœur de la présente espèce, et c’est
                 donc par elles que la Cour entamera son examen.

                     2. Interprétation du paragraphe 1 de l’article VIII de la convention
                 A. La fonction de l’article VIII
                   51. Le paragraphe 1 de l’article VIII de la convention se lit comme
                 suit :
                        « Nonobstant toute disposition contraire de la présente conven-
                     tion, chaque gouvernement contractant pourra accorder à l’un quel-

                                                                                             27




8 CIJ1062.indb 183                                                                                18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  250

                      conque de ses ressortissants un permis spécial autorisant l’intéressé à
                      tuer, capturer et traiter des baleines en vue de recherches scientifiques
                      et subordonnant cette autorisation aux restrictions en ce qui concerne
                      le nombre et à telles autres conditions que le gouvernement contrac-
                      tant jugera opportunes ; les baleines pourront être tuées, capturées
                      ou traitées conformément aux prévisions du présent article sans qu’il
                      y ait lieu de se conformer aux dispositions de la présente convention.
                      Chaque gouvernement contractant devra porter immédiatement à la
                      connaissance de la commission toutes les autorisations de cette
                      nature qu’il aura accordées. Un gouvernement contractant pourra
                      révoquer à tout moment un permis spécial par lui accordé. »
                    52. Le Japon, dans un premier temps, a soutenu que « [l]a chasse à la
                 baleine au titre d’un permis spécial prévue à l’article VIII [était] totale-
                 ment exclue du champ d’application de la convention », les dispositions
                 du paragraphe 1 de l’article VIII devant être considérées comme « auto-
                 nomes », et lues indépendamment des autres dispositions de cet instru-
                 ment. Par la suite, il a reconnu que l’article VIII devait « être interprété et
                 appliqué à la lumière des autres dispositions de la convention », tout en
                 soulignant que, d’après une lecture cohérente, son paragraphe 1 devrait
                 être interprété comme une dérogation au régime de la convention.
                    53. D’après l’Australie, l’article VIII doit être lu dans le contexte des
                 autres dispositions de la convention, auxquelles il apporte une exception
                 limitée. L’Australie a en particulier soutenu que les mesures de conserva-
                 tion adoptées en vue de réaliser les objectifs de la convention, « notam-
                 ment l’imposition du moratoire et la désignation du sanctuaire », étaient
                 également pertinentes pour la chasse menée à des fins scientifiques, le fait
                 d’invoquer le paragraphe 1 de l’article VIII ne pouvant avoir pour consé-
                 quence de compromettre l’effet utile du régime de la convention dans son
                 ensemble.
                    54. La Nouvelle‑Zélande a fait valoir que l’expression « [n]onobstant
                 toute disposition contraire de la présente convention », qui ouvre le para-
                 graphe 1 de l’article VIII, « confère aux Etats contractants un pouvoir
                 discrétionnaire limité en vertu duquel ils peuvent délivrer des permis spé-
                 ciaux aux seules fins expressément énoncées de la recherche scientifique »,
                 mais « ne constitue pas une dérogation générale en vertu de laquelle la
                 chasse à la baleine au titre d’un permis spécial échapperait à l’ensemble
                 du régime établi par la convention ». Elle a fait observer que la clause qui,
                 au paragraphe 1, prévoit que des baleines pourront être capturées confor-
                 mément à l’article VIII « sans qu’il y ait lieu de se conformer aux disposi-
                 tions de la convention » « aurait été inutile si la formule « nonobstant
                 toute disposition contraire à la présente convention » avait eu vocation à
                 s’appliquer à tous les aspects de la chasse à la baleine au titre d’un permis
                 spécial ».
                    55. La Cour observe que l’article VIII fait partie intégrante de la conven-
                 tion. Il doit donc être interprété à la lumière de l’objet et du but de cet ins-
                 trument et eu égard aux autres dispositions de la convention, dont le

                                                                                              28




8 CIJ1062.indb 185                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                   251

                 règlement. Toutefois, dès lors que le paragraphe 1 de l’article VIII précise
                 que « les baleines pourront être tuées, capturées ou traitées conformément
                 aux prévisions du présent article sans qu’il y ait lieu de se conformer aux
                 dispositions de la présente convention », les activités de chasse à la baleine
                 menées au titre d’un permis spécial satisfaisant aux conditions prévues à
                 l’article VIII ne sont pas soumises aux obligations imposées par le règle-
                 ment concernant le moratoire sur la chasse à la baleine à des fins commer-
                 ciales, l’interdiction de chasser la baleine à des fins commerciales dans le
                 sanctuaire de l’océan Austral et le moratoire sur les usines flottantes.

                 B. La relation entre l’article VIII et l’objet et le but de la convention


                      56. Il ressort de son préambule que le but de la convention est d’assu-
                 rer la conservation de l’ensemble des espèces de baleines tout en permet-
                 tant leur exploitation durable. A l’alinéa premier est ainsi reconnu
                 l’« intérêt » qu’ont « les nations du monde … à sauvegarder, au profit des
                 générations futures, les grandes ressources naturelles représentées par les
                 stocks de baleines » ; l’alinéa suivant rend de même compte du souci « de
                 protéger toutes les espèces de baleines contre la poursuite d’une exploita-
                 tion excessive », tandis que le cinquième souligne la nécessité de « donner
                 à certaines espèces dont le nombre est actuellement réduit le temps de se
                 reconstituer ». Cependant, le préambule fait aussi référence à l’exploita-
                 tion des ressources baleinières, indiquant, en son troisième alinéa, qu’« un
                 accroissement des stocks de baleines — permettr[a] d’augmenter le
                 nombre de baleines pouvant être capturées sans compromettre ces res-
                 sources naturelles », puis, à l’alinéa suivant, qu’« il est dans l’intérêt com-
                 mun de faire en sorte que les stocks de baleines atteignent leur niveau
                 optimal aussi rapidement que possible, sans provoquer une pénurie plus
                 ou moins généralisée sur les plans économique et alimentaire », ou encore,
                 au cinquième alinéa, qu’« il faut limiter les opérations de chasse aux
                 espèces qui sont le mieux à même de supporter une exploitation ». Les
                 objectifs de la convention sont encore précisés au dernier alinéa du pré-
                 ambule, qui indique que les parties contractantes ont « décidé de conclure
                 une convention destinée à assurer la conservation appropriée des stocks
                 de baleines et — ainsi donner à l’industrie baleinière la possibilité de se
                 développer d’une manière méthodique ». Les modifications apportées au
                 règlement et les recommandations adoptées par la CBI peuvent mettre
                 l’accent sur tel ou tel des objectifs poursuivis par la convention, mais elles
                 ne sauraient en modifier l’objet et le but.
                      57. Afin d’étayer leurs arguments respectifs quant à l’interprétation du
                 paragraphe 1 de l’article VIII, l’Australie et le Japon ont mis en avant,
                 l’une, la conservation, l’autre, l’exploitation durable, en tant qu’objet
                 et but de la convention devant éclairer cette interprétation. D’après
                 ­l’­Australie, le paragraphe 1 de l’article VIII doit ainsi être interprété de
                  manière restrictive dès lors qu’il autorise la capture de baleines, et, par-
                  tant, permet d’échapper aux règles générales établies par la convention

                                                                                               29




8 CIJ1062.indb 187                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  252

                 pour donner effet à son objet et à son but, à savoir la conservation. Quant
                 à la Nouvelle‑Zélande, elle est aussi favorable à une « interprétation res-
                 trictive plutôt qu’extensive des conditions dans lesquelles un Etat contrac-
                 tant peut délivrer un permis spécial au titre de l’article VIII », et ce, afin
                 d’éviter de « compromettre le système de réglementation collective établi
                 par la convention ». Le Japon s’oppose à cette manière de voir ; il soutient
                 notamment que le pouvoir d’autoriser la capture de baleines à des fins de
                 recherche scientifique devrait être envisagé dans le contexte de la liberté
                 dont jouissent les Etats en droit international coutumier de se livrer à des
                 activités de chasse à la baleine.
                    58. Compte tenu du préambule et des autres dispositions pertinentes de la
                 convention mentionnées ci‑dessus, la Cour relève qu’il n’est justifié d’inter-
                 préter l’article VIII ni dans un sens restrictif, ni dans un sens extensif. Elle
                 note que les programmes menés à des fins de recherche scientifique doivent
                 permettre de développer les connaissances scientifiques ; ils peuvent pour-
                 suivre un but autre que la conservation ou l’exploitation durable des stocks
                 de baleines. C’est également ce qui ressort des lignes directrices établies par
                 la CBI concernant l’examen des propositions de permis scientifiques par le
                 comité scientifique. En particulier, les lignes directrices initialement appli-
                 cables à JARPA II (l’annexe Y) se référaient non seulement aux programmes
                 « destinés à fournir des informations essentielles à la gestion rationnelle des
                 stocks » ou susceptibles de contribuer à « l’évaluation exhaustive » du mora-
                 toire sur la chasse commerciale, mais aussi aux programmes répondant à
                 d’« autres besoins d’une importance capitale en matière de recherche ». Les
                 lignes directrices actuelles (l’annexe P) recensent trois grandes catégories
                 d’objectifs : outre les programmes destinés à « améliorer la conservation et la
                 gestion des peuplements baleiniers », elles envisagent ceux visant à « amélio-
                 rer la conservation et la gestion des autres ressources marines vivantes ou
                 l’écosystème dont les peuplements baleiniers font partie intégrante » et ceux
                 dont le but est de « vérifier des hypothèses qui ne sont pas directement liées
                 à la gestion des ressources marines vivantes ».

                 C. La délivrance de permis spéciaux
                    59. Le Japon relève que, d’après le paragraphe 1 de l’article VIII, l’Etat
                 de la nationalité de la personne ou de l’entité sollicitant un permis spécial
                 à des fins de recherche scientifique est le seul qui soit habilité par la
                 convention à délivrer un tel permis. Cet Etat est, selon lui, le mieux à
                 même d’apprécier un projet émanant de l’un de ses ressortissants et ayant
                 pour objet la recherche scientifique. Il jouit à cet égard d’un pouvoir dis-
                 crétionnaire, qui pourrait être défini comme une « marge d’appréciation ».
                 C’est ce qu’indiquent clairement, d’après le Japon, les termes du para-
                 graphe 1 qui autorisent l’Etat de la nationalité à accorder un permis qu’il
                 pourra « subordonn[er] à telles restrictions en ce qui concerne le nombre
                 et à telles autres conditions qu[’il] jugera opportunes ».
                    60. D’après l’Australie, si l’Etat de la nationalité de l’entité à l’origine
                 de la demande est habilité à autoriser la chasse à la baleine à des fins de

                                                                                              30




8 CIJ1062.indb 189                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  253

                 recherche scientifique en vertu de l’article VIII, il ne lui est pas pour
                 autant loisible de déterminer à sa discrétion si un permis spécial autori-
                 sant la mise à mort, la capture et le traitement de baleines entre dans le
                 champ du paragraphe 1 de l’article VIII. Les exigences en matière de déli-
                 vrance d’un permis spécial énoncées dans la convention sont des condi-
                 tions de nature objective auxquelles l’Etat de la nationalité est tenu de se
                 conformer. La Nouvelle‑Zélande considère elle aussi que l’article VIII
                 énonce une « exigence objective » et non « un élément pouvant être déter-
                 miné par l’Etat contractant qui délivre le permis ».
                    61. La Cour considère que l’article VIII confère à un Etat partie à la
                 convention le pouvoir discrétionnaire de rejeter une demande de permis
                 spécial ou de préciser les conditions de l’octroi d’un tel permis. Toutefois,
                 la réponse à la question de savoir si la mise à mort, la capture et le traite-
                 ment de baleines en vertu du permis spécial demandé poursuivent des fins
                 de recherche scientifique ne saurait dépendre simplement de la perception
                 qu’en a cet Etat.

                 D. Le critère d’examen
                    62. La Cour en vient à présent au critère qu’elle appliquera pour se
                 prononcer sur la délivrance d’un permis spécial autorisant la mise à mort,
                 la capture et le traitement des baleines sur le fondement du paragraphe 1
                 de l’article VIII de la convention.
                    63. L’Australie soutient que la tâche qui incombe à la Cour dans la pré-
                 sente affaire consiste à déterminer si les actes du Japon sont conformes à la
                 convention et aux décisions qui ont été prises en application de celle‑ci.
                 Selon elle, le pouvoir de contrôle de la Cour ne devrait pas se limiter à s’as-
                 surer de la bonne foi de l’Etat ayant délivré le permis, qui bénéficierait d’une
                 forte présomption favorable, sous peine de priver d’effet le régime multilaté-
                 ral établi par la convention aux fins de la gestion collective d’une ressource
                 commune. L’Australie prie instamment la Cour, aux fins de déterminer si un
                 permis spécial a été délivré en vue de recherches scientifiques, de prendre en
                 considération des éléments objectifs ; elle se réfère en particulier à « la
                 conception du programme de chasse [à la baleine] et [aux] modalités de son
                 exécution, ainsi qu[’aux] résultats éventuellement obtenus ».
                    64. La Nouvelle‑Zélande avance que l’interprétation et l’application de
                 l’article VIII reviennent « simplement à déterminer si l’Etat contractant
                 s’est acquitté de ses obligations [conventionnelles] », et qu’il appartient à
                 la Cour de trancher cette question. Elle insiste elle aussi sur l’importance
                 d’éléments objectifs, arguant que la question de savoir si un programme
                 est conduit à des fins de recherche scientifique peut être appréciée au
                 regard de « ses méthodes, [de] sa conception et [de] ses caractéristiques ».
                    65. Le Japon convient que la Cour peut examiner la décision prise par
                 un Etat partie à la convention de considérer les activités de chasse à la
                 baleine pour lesquelles est délivré un permis spécial comme menées à des
                 fins de recherche scientifique. Dans ses écritures comme dans ses plaidoi-
                 ries, il a insisté sur le fait que ce pouvoir de contrôle de la Cour devait se

                                                                                              31




8 CIJ1062.indb 191                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                254

                 limiter à rechercher si la décision était « arbitraire ou inconsidérée »,
                 « manifestement déraisonnable » ou prise de mauvaise foi. Le Japon a
                 également insisté sur le fait que la Cour ne pouvait apprécier en connais-
                 sance de cause des questions de politique scientifique, et que son rôle
                 consistait, par conséquent, « à s’assurer de l’intégrité du processus déci-
                 sionnel, [et] non à examiner la décision proprement dite ».
                    66. Peu avant la fin des audiences, le Japon a cependant affiné sa posi-
                 tion concernant le critère d’examen à appliquer dans la présente affaire en
                 déclarant ce qui suit :
                     « le Japon est d’accord avec l’Australie et la Nouvelle‑Zélande pour
                     estimer que la question à se poser est celle de savoir si la décision
                     prise par un Etat est objectivement raisonnable ou « étayée par un
                     raisonnement cohérent et des preuves scientifiques dignes de foi et
                     est, en ce sens, objectivement justifiable » ».
                    67. Lorsqu’elle se penchera sur la question de la délivrance d’un permis
                 spécial autorisant la mise à mort, la capture et le traitement de baleines,
                 la Cour examinera, en premier lieu, si le programme dans le cadre duquel
                 se déroulent ces activités comporte des recherches scientifiques. Elle éta-
                 blira, en second lieu, si les baleines mises à mort, capturées et traitées le
                 sont « en vue de » recherches scientifiques, en examinant si, en ce qui
                 concerne le recours à des méthodes létales, la conception et la mise en
                 œuvre du programme sont raisonnables au regard de ses objectifs décla-
                 rés. Ce critère d’examen revêt un caractère objectif. Les aspects pertinents
                 de la conception et de la mise en œuvre d’un programme sont exposés
                 plus loin (voir paragraphe 88).
                    68. A cet égard, la Cour relève que le différend dont elle est saisie
                 découle de la décision prise par un Etat partie à la convention de délivrer
                 des permis spéciaux au titre de l’article VIII de cet instrument. Une telle
                 décision implique que cet Etat soit parvenu à la conclusion que la conduite
                 de recherches scientifiques justifiait le recours aux méthodes létales dans
                 le cadre du programme en question. C’est par conséquent à l’Etat ayant
                 délivré les permis spéciaux qu’incombe la tâche d’exposer à la Cour les
                 éléments objectifs sur lesquels est fondée cette conclusion.
                    69. La Cour observe que, en appliquant le critère d’examen susvisé,
                 elle n’est pas appelée à trancher des questions de politique scientifique ou
                 baleinière. Elle est consciente que les membres de la communauté interna-
                 tionale ont des vues divergentes quant à la politique à suivre en matière
                 de chasse à la baleine et de ressources baleinières, mais il ne lui appartient
                 pas de résoudre ces divergences. Sa tâche consiste uniquement à s’assurer
                 que les permis spéciaux accordés dans le cadre de JARPA II entrent dans
                 le champ du paragraphe 1 de l’article VIII de la convention.

                 E. Le sens de l’expression « en vue de recherches scientifiques »
                   70. Les Parties s’intéressent à deux éléments étroitement liés de l’inter-
                 prétation de l’article VIII : le sens des mots « recherches scientifiques » et

                                                                                            32




8 CIJ1062.indb 193                                                                                18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)               255

                 « en vue de » dans l’expression « en vue de recherches scientifiques ».
                 L’Australie a analysé séparément ces deux éléments et a fait observer
                 qu’ils étaient cumulatifs. Le Japon n’a pas contesté cette manière d’analy-
                 ser la disposition.
                    71. La Cour est d’avis que les deux éléments de l’expression « en vue de
                 recherches scientifiques » sont cumulatifs. Dès lors, même si la recherche
                 scientifique est l’une des composantes d’un programme de chasse à la
                 baleine, la mise à mort, la capture et le traitement des cétacés auxquels il
                 aura été procédé dans ce cadre ne relèveront des prévisions de l’article VIII
                 que si ces activités sont menées « en vue de » recherches scientifiques.
                    72. La Cour commencera par examiner les arguments des Parties et de
                 l’Etat intervenant concernant, tout d’abord, le sens de la notion de
                 « recherches scientifiques », puis celui de la locution « en vue de » dans
                 l’expression « en vue de recherches scientifiques ».
                     a) La notion de « recherches scientifiques »
                    73. D’emblée, la Cour note que la notion de « recherches scientifiques »
                 n’est pas définie dans la convention.
                    74. S’appuyant principalement sur les vues de M. Mangel, l’un des
                 experts scientifiques qu’elle a cités, l’Australie avance que la recherche
                 scientifique (dans le cadre de la convention) présente quatre caractéris-
                 tiques fondamentales : des objectifs précis et réalisables (sous forme de
                 questions ou d’hypothèses) conçus pour apporter des connaissances utiles
                 à la conservation et à la gestion des ressources baleinières ; le recours à
                 des « méthodes adéquates », et notamment à des méthodes létales unique-
                 ment lorsque les objectifs de recherche ne peuvent être atteints par un
                 autre moyen ; la conduite d’un examen par les pairs ; et l’absence d’effets
                 dommageables sur les populations étudiées. A l’appui de ces critères,
                 l’Australie invoque également les résolutions de la commission et ses
                 lignes directrices relatives à l’évaluation des permis spéciaux par le comité
                 scientifique (voir paragraphe 47 ci‑dessus).
                    75. Le Japon ne propose pas une autre interprétation de la notion de
                 « recherches scientifiques », mais souligne que les vues d’un expert ne sau-
                 raient déterminer l’interprétation d’une disposition conventionnelle. D’un
                 point de vue scientifique, l’expert cité par le Japon, M. Walløe, s’est dit
                 d’accord, à certains égards, avec les critères avancés par M. Mangel,
                 nonobstant des divergences de vues sur certains détails importants. Le
                 Japon conteste le poids que l’Australie accorde aux résolutions adoptées
                 sans son aval par la commission et relève que les résolutions de la com-
                 mission ont, par nature, valeur de recommandation.
                    76. S’agissant des critères invoqués par l’Australie au sujet de la
                 notion de « recherches scientifiques », la Cour formulera les observations
                 suivantes.
                    77. Concernant la question de savoir si une hypothèse vérifiable ou
                 définie en est un élément essentiel, la Cour observe que, si les experts cités
                 par les deux Parties s’accordent à penser que ce type de recherches doit

                                                                                            33




8 CIJ1062.indb 195                                                                                18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                256

                 reposer sur la formulation de questions précises, éventuellement posées
                 sous la forme d’hypothèses, ils ont toutefois des vues divergentes sur le
                 niveau de spécificité que devraient présenter pareilles hypothèses. En bref,
                 les avis des experts sont relativement concordants, à quelques importantes
                 nuances près, sur le rôle qui est, de manière générale, celui des hypothèses
                 dans la recherche scientifique.
                    78. Concernant le recours aux méthodes létales, l’Australie affirme que
                 le paragraphe 1 de l’article VIII n’autorise la délivrance de permis spé-
                 ciaux en vue de mettre à mort, capturer et traiter des baleines que lors-
                 qu’il ne peut être recouru à des moyens non létaux, et invoque à cet égard
                 les vues des experts qu’elle a fait entendre à l’audience, ainsi que certaines
                 résolutions et lignes directrices de la CBI. Elle renvoie notamment à la
                 résolution 1986‑2 (dans laquelle il est recommandé aux Etats parties, lors-
                 qu’ils examinent les propositions de permis spéciaux, de rechercher si « les
                 objectifs de la recherche ne sont pas pratiquement et scientifiquement réa-
                 lisables par des méthodes de recherche non létales ») et à l’annexe P (qui
                 prévoit que les propositions de permis spéciaux incluent une évaluation
                 des raisons pour lesquelles les méthodes non létales et les analyses des
                 données existantes « ont été jugées insuffisantes »). Ces deux instruments
                 ont été approuvés par consensus. L’Australie mentionne encore la résolu-
                 tion 1995‑9, qui n’a pas été adoptée par consensus et dans laquelle il est
                 recommandé d’autoriser la mise à mort des baleines « uniquement dans
                 des circonstances exceptionnelles, lorsque les questions posées portent sur
                 des points essentiels qui ne peuvent trouver de réponse par l’analyse des
                 données existantes ou des méthodes de recherche non létales ».
                    79. L’Australie fait valoir que, dans son interprétation de l’article VIII,
                 la Cour devrait prendre en compte les résolutions de la CBI, en ce que
                 celles‑ci constituent un « accord ultérieur intervenu entre les parties au
                 sujet de l’interprétation du traité » et une « pratique ultérieurement suivie
                 dans l’application du traité par laquelle est établi l’accord des parties à
                 l’égard de l’interprétation du traité », au sens des alinéas a) et b), respec-
                 tivement, du paragraphe 3 de l’article 31 de la convention de Vienne sur
                 le droit des traités.
                    80. Le Japon conteste l’affirmation selon laquelle les permis spéciaux
                 autorisant le recours à des méthodes létales ne peuvent être délivrés en
                 vertu de l’article VIII que s’il n’est pas possible de recourir à des méthodes
                 non létales, et souligne que, dans la mesure où il autorise la délivrance de
                 permis en vue de tuer des baleines, l’article VIII envisage expressément
                 l’utilisation de méthodes létales. Le Japon soutient qu’il ne fait pas usage
                 de pareilles méthodes « au‑delà de ce qu’il estime nécessaire » à la conduite
                 de recherches scientifiques, précisant toutefois que cette restriction ne
                 découle pas d’une interdiction spécifique prévue par la convention, mais
                 de sa « politique scientifique ». Il relève que les résolutions citées par
                 l’Australie ont été adoptées en vertu du pouvoir qu’a la commission de
                 formuler des recommandations. Il accepte l’obligation qui lui incombe de
                 prendre ces recommandations en considération, mais souligne que celles-ci
                 n’ont pas d’effet contraignant.

                                                                                            34




8 CIJ1062.indb 197                                                                                18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                     257

                    81. La Nouvelle‑Zélande soutient que les permis spéciaux doivent être déli-
                 vrés « de façon raisonnable et prudente », « les baleines p[ouvant] être tuées au
                 titre [de tels] permis … uniquement lorsque cela est indispensable à la recherche
                 scientifique et qu’il n’est pas possible d’atteindre les objectifs de cette recherche
                 par des méthodes non létales ». Comme l’Australie, elle invoque à l’appui de
                 cette affirmation les résolutions et lignes directrices de la CBI.
                    82. La Cour observe que, du point de vue scientifique, les experts cités
                 par les Parties partagent l’avis que les méthodes létales peuvent avoir un
                 rôle dans la recherche scientifique, sans toutefois s’entendre nécessaire-
                 ment sur les circonstances dans lesquelles elles se justifient. Il y a lieu,
                 cependant, de distinguer les conclusions qu’ils ont rendues en tant que
                 scientifiques de l’interprétation qu’il convient de donner de la convention,
                 tâche qui incombe à la Cour.
                    83. L’article VIII prévoit expressément le recours aux méthodes létales ;
                 de surcroît, l’Australie et la Nouvelle‑Zélande surestiment, de l’avis de la
                 Cour, l’importance juridique des résolutions et lignes directrices qu’elles
                 invoquent, et qui ont simple valeur de recommandations. Premièrement,
                 nombre des résolutions de la CBI ont été adoptées sans l’appui de tous les
                 Etats parties à la convention, et en particulier sans l’aval du Japon. Ces
                 instruments ne sauraient donc être considérés comme constitutifs d’un
                 accord ultérieur au sujet de l’interprétation de l’article VIII, ni d’une pra-
                 tique ultérieure établissant l’accord des parties à l’égard de l’interpréta-
                 tion du traité au sens des alinéas a) et b), respectivement, du paragraphe 3
                 de l’article 31 de la convention de Vienne sur le droit des traités.
                    Deuxièmement, sur le fond, les résolutions et lignes directrices perti-
                 nentes qui ont été adoptées par consensus invitent les Etats parties à s’in-
                 terroger sur la possibilité, d’un point de vue pratique et scientifique,
                 d’atteindre les objectifs de recherche par des méthodes non létales, mais
                 sans leur faire obligation de ne recourir à des méthodes létales qu’en l’ab-
                 sence de toute autre solution.
                    La Cour observe cependant que les Etats parties à la convention sont
                 tenus de coopérer avec la CBI et le comité scientifique et que, dès lors, ils
                 doivent tenir dûment compte des recommandations les invitant à évaluer
                 la faisabilité d’autres méthodes, non létales. Elle reviendra sur ce point
                 lorsqu’elle examinera les arguments des Parties relatifs à JARPA II (voir
                 paragraphe 137).
                    84. Pour ce qui est du critère de l’examen par les pairs avancé par l’Aus-
                 tralie, même si ce processus de validation des propositions et des résultats
                 de recherche est une pratique courante dans la communauté scientifique, il
                 ne s’ensuit pas qu’un programme ne peut être réputé comporter des activi-
                 tés de recherche scientifique que si ces propositions et résultats ont été sou-
                 mis à un tel examen. La convention adopte à cet égard une approche
                 différente — sans exclure d’aucune façon l’examen par les pairs —, le para-
                 graphe 30 du règlement exigeant que les propositions de permis soient pré-
                 alablement évaluées par le comité scientifique, et les lignes directrices
                 actuelles (annexe P) prévoyant, elles aussi, un examen des programmes,
                 pendant et après leur mise en œuvre, par ce même comité scientifique.

                                                                                                   35




8 CIJ1062.indb 199                                                                                       18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)               258

                    85. Quant au quatrième critère avancé par l’Australie, le Japon et la
                 Nouvelle‑Zélande sont eux aussi d’avis qu’un programme de recherche
                 scientifique doit éviter tout effet dommageable sur les stocks de baleines.
                    Les Parties et l’Etat intervenant paraissent donc en accord sur ce dernier
                 point. Dans le contexte particulier de JARPA II, toutefois, l’Australie ne
                 prétend pas que le fait de respecter les objectifs de capture fixés pourrait
                 avoir un effet dommageable sur les stocks concernés ; ce critère ne paraît
                 donc pas revêtir une importance particulière en la présente affaire.
                    86. Compte tenu de ces observations, la Cour n’est pas persuadée que,
                 pour relever de la « recherche scientifique » dans le contexte de l’ar-
                 ticle VIII, les activités d’un programme doivent satisfaire aux quatre cri-
                 tères avancés par l’Australie. Tels qu’ils sont formulés par celle‑ci, ces
                 critères semblent, pour l’essentiel, refléter ce que l’un des experts cités
                 par cet Etat a indiqué attendre d’un programme de recherche scientifique
                 bien conçu, plutôt que constituer un moyen d’interpréter la notion de
                 « recherches scientifiques » telle qu’utilisée dans la convention. La Cour ne
                 juge toutefois pas nécessaire d’établir d’autres critères ou de proposer une
                 définition générale de cette notion.
                     b) Le sens de la locution « en vue de » au paragraphe 1 de l’article VIII


                    87. La Cour se penchera à présent sur le sens du second élément de
                 l’expression « en vue de recherches scientifiques », à savoir la locution « en
                 vue de ».
                    88. La formulation d’objectifs de recherche est à la base de la concep-
                 tion d’un programme, mais la Cour n’a pas besoin de se prononcer sur
                 leur bien‑fondé ou importance scientifiques pour évaluer dans quel but
                 les baleines sont mises à mort dans le cadre d’un tel programme. Elle n’a
                 pas non plus à déterminer si la manière dont un programme est conçu et
                 mis en œuvre offre le meilleur moyen possible d’atteindre ses objectifs
                 annoncés.
                    Pour déterminer si c’est à des fins de recherche scientifique qu’un pro-
                 gramme recourt à des méthodes létales, la Cour examinera si les éléments
                 de sa conception et de sa mise en œuvre sont raisonnables au regard des
                 objectifs scientifiques annoncés (voir paragraphe 67 ci‑dessus). Ainsi qu’il
                 ressort des arguments des Parties, peuvent notamment figurer parmi ces
                 éléments : les décisions relatives au recours à des méthodes létales, l’am-
                 pleur du recours à l’échantillonnage létal dans le cadre de ce programme,
                 les méthodes appliquées pour déterminer la taille des échantillons, la
                 comparaison entre la taille des échantillons à prélever et celle des prises
                 effectives, le calendrier associé au programme, les résultats scientifiques
                 de celui‑ci et le degré de coordination entre les activités qui en relèvent et
                 des projets de recherche connexes (voir paragraphes 129‑132 ; 149 ;
                 158‑159 ; 203‑205 ; 214‑222 ci‑dessous).
                    89. Les Parties s’accordent sur le fait qu’un programme conduit à des
                 fins de recherche scientifique présente, en termes de conception et de mise

                                                                                             36




8 CIJ1062.indb 201                                                                                18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                 259

                 en œuvre, des différences majeures par rapport à un programme de chasse
                 commerciale. Les éléments de preuve relatifs à la conception et à la mise
                 en œuvre du programme doivent être appréciés en fonction de cette dis-
                 tinction. Ainsi, selon le Japon, dans le cadre d’un programme de chasse
                 commerciale, seules sont capturées les espèces à forte valeur marchande,
                 les animaux de grande taille constituant l’essentiel des prises, tandis que,
                 dans le cadre de la chasse scientifique, des « espèces de valeur moindre,
                 voire nulle », peuvent être visées et des spécimens individuels être prélevés
                 sur la base d’un échantillonnage aléatoire.
                    90. L’Australie met en avant deux aspects qui, dans un programme,
                 aideraient à faire la part entre les activités de chasse autorisées, au titre
                 d’un permis spécial, « en vue de recherches scientifiques » et les activités de
                 chasse qui n’entrent pas dans les prévisions de l’article VIII et que, par-
                 tant, elle tient pour constitutives de violations des paragraphes 7 b), 10 d)
                 et 10 e) du règlement.
                    91. Premièrement, l’Australie reconnaît que le paragraphe 2 de l’ar-
                 ticle VIII de la convention autorise la vente des sous-produits de la chasse
                 pratiquée en vue de recherches scientifiques, à savoir la chair de baleine.
                 Cette disposition se lit comme suit :
                         « Dans toute la mesure du possible, les baleines capturées en vertu
                      de ces permis spéciaux devront être traitées conformément aux direc-
                      tives formulées par le gouvernement qui aura délivré le permis, les-
                      quelles s’appliqueront également à l’utilisation des produits obtenus. »
                 Elle considère néanmoins que la quantité de chair de baleine obtenue
                 dans le cadre d’un programme mené au titre d’un permis délivré en vertu
                 du paragraphe 1 de l’article VIII et la vente de cette chair peuvent jeter un
                 doute sur la finalité scientifique de la mise à mort, de la capture et du
                 traitement de ces baleines.
                    92. En réponse, le Japon soutient que le paragraphe 2 de l’article VIII
                 autorise la vente de la chair de baleine pour financer la recherche, pra-
                 tique qui est par ailleurs très répandue dans le cadre de la recherche
                 halieutique.
                    93. Sur ce point, la Nouvelle‑Zélande affirme quant à elle que le para-
                 graphe 2 de l’article VIII peut être interprété comme autorisant la vente
                 de chair de baleine, mais que celle‑ci n’est pas obligatoire.
                    94. Comme les Parties et l’Etat intervenant en conviennent, le para-
                 graphe 2 de l’article VIII autorise le traitement et la vente de la chair
                 provenant de baleines mises à mort au titre d’un permis spécial délivré en
                 application du paragraphe 1 de ce même article.
                    La Cour estime que la vente de la chair de baleine obtenue dans le
                 cadre d’un programme et l’utilisation du produit de cette vente pour
                 financer la recherche ne suffisent pas, en elles‑mêmes, pour exclure un
                 permis spécial des prévisions de l’article VIII. D’autres éléments doivent
                 être également pris en compte, notamment l’ampleur du recours aux pré-
                 lèvements létaux, qui pourrait indiquer que la chasse est menée à d’autres
                 fins que la recherche scientifique. En particulier, un Etat partie ne saurait,

                                                                                             37




8 CIJ1062.indb 203                                                                                 18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                260

                 pour financer des travaux de recherche aux fins desquels un permis spécial
                 a été délivré, recourir à l’échantillonnage létal au‑delà de ce qui serait
                 raisonnable au regard des objectifs annoncés du programme.
                    95. Deuxièmement, selon l’Australie, le fait qu’un Etat poursuive des
                 buts allant au‑delà d’objectifs scientifiques tendrait à démontrer que le
                 permis spécial au titre duquel est mené le programme n’entre pas dans les
                 prévisions de l’article VIII. Ainsi, la poursuite d’objectifs de politique
                 publique, tels que le maintien de l’emploi ou des infrastructures dans le
                 secteur baleinier, indiquerait que la mise à mort de baleines n’a pas pour
                 finalité la recherche scientifique.
                    96. Le Japon reconnaît que « les permis spéciaux ne peuvent être
                 octroyés que dans le cadre d’activités de chasse menées à des fins scienti-
                 fiques et non à des fins commerciales ». Il fait néanmoins valoir que le
                 paragraphe 10 e) du règlement annexé à la convention, qui établit le mora-
                 toire sur la chasse commerciale, préconise d’obtenir les « meilleurs avis
                 scientifiques » en vue du réexamen et de l’éventuelle levée du moratoire. Le
                 Japon soutient en outre qu’un Etat partie est en droit de conduire un pro-
                 gramme de recherche scientifique destiné à servir l’objectif qu’il s’est fixé,
                 à savoir la reprise de la chasse commerciale dans des conditions pérennes.
                    97. La Cour observe qu’un Etat poursuit souvent plusieurs buts lorsqu’il
                 met en œuvre une politique particulière. De plus, pour répondre objective-
                 ment à la question de savoir si un programme est conduit en vue de
                 recherches scientifiques, il y a lieu d’examiner non pas les intentions de
                 représentants du gouvernement concerné, mais le caractère raisonnable de
                 la conception et de la mise en œuvre du programme au regard des objectifs
                 de recherche annoncés. La Cour considère, par conséquent, que le fait qu’il
                 puisse exister chez tel ou tel de ces représentants des motivations allant
                 au‑delà de la recherche scientifique n’interdit pas de conclure à la finalité
                 scientifique d’un programme au sens de l’article VIII. De telles motivations
                 ne sauraient pour autant justifier la délivrance d’un permis spécial dans le
                 cadre d’un programme prévoyant de faire usage de méthodes létales au-delà
                 de ce qui est raisonnable au regard des objectifs de recherche annoncés. Les
                 objectifs de la recherche doivent être en eux‑mêmes suffisants pour justifier
                 le programme tel qu’il est conçu et mis en œuvre.

                          3. JARPA II au regard de l’article VIII de la convention
                    98. Suivant l’approche qu’elle a développée dans la section précédente,
                 la Cour recherchera à présent si, au vu des éléments de preuve, la concep-
                 tion et la mise en œuvre de JARPA II sont raisonnables au regard des
                 objectifs de recherche annoncés.
                    99. JARPA II a été précédé par le programme japonais de recherche
                 scientifique sur les baleines dans l’Antarctique au titre d’un permis spécial
                 (JARPA), dont la licéité n’est pas en cause en la présente espèce. Lors-
                 qu’elles ont exposé leurs vues concernant JARPA II, les Parties ont
                 cependant fait un certain nombre de comparaisons entre celui‑ci et le
                 ­programme précédent. La Cour commencera donc par décrire JARPA.

                                                                                            38




8 CIJ1062.indb 205                                                                                18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                 261

                 A. Description des deux programmes
                     a) JARPA
                    100. En 1982, la CBI a adopté une modification du règlement pour
                 instituer un moratoire sur la chasse à la baleine à des fins commerciales.
                 Le Japon a présenté, dans le délai requis, une objection à cette modifica-
                 tion, qu’il a retirée en 1986. L’Australie affirme que ce retrait fut la consé-
                 quence des pressions exercées sur le Japon par d’autres pays, et en
                 particulier par les Etats‑Unis qui menaçaient de prendre des sanctions
                 commerciales à son encontre. A la suite de ce retrait, le moratoire est
                 entré en vigueur à l’égard du Japon après la saison de chasse de 1986-
                 1987. Au cours de la saison suivante, ce dernier a lancé le programme
                 JARPA. Tout comme JARPA II, JARPA était un programme pour
                 lequel le Japon délivrait des permis spéciaux en vertu du paragraphe 1 de
                 l’article VIII de la convention.
                    101. L’Australie fait valoir que JARPA a été conçu pour poursuivre la
                 chasse commerciale « sous couvert » de recherche scientifique. A cet égard,
                 elle renvoie à différentes déclarations faites par les autorités japonaises
                 après l’adoption du moratoire sur la chasse commerciale. Ainsi, en 1983,
                 un responsable japonais avait déclaré que l’objectif du gouvernement face
                 à l’adoption de ce moratoire était « d’assurer le maintien des activités de
                 chasse à la baleine sous une forme ou sous une autre ». En 1984, un
                 groupe d’étude mandaté par le Gouvernement du Japon s’était prononcé
                 en faveur de la chasse scientifique « afin de poursuivre les activités de
                 chasse à la baleine dans l’océan Austral ».
                    102. Le Japon réfute la présentation par l’Australie des raisons qui ont
                 conduit à l’établissement de JARPA, affirmant que les déclarations des
                 autorités japonaises ont été sorties de leur contexte. Il précise que ce pro-
                 gramme a été lancé à la suite de son acceptation du moratoire sur la
                 chasse commerciale parce que « l’imposition du moratoire a[vait] été
                 motivée par l’impossibilité de gérer rationnellement la chasse commer-
                 ciale, faute de connaissances suffisantes sur les stocks de baleines » et que,
                 partant, « il lui fallait mettre en œuvre un programme de recherche dès
                 que possible ».
                    103. JARPA a débuté au cours de la saison 1987-1988 et s’est pour-
                 suivi jusqu’à la saison 2004-2005 ; il a été immédiatement suivi par
                 JARPA II, lors de la saison 2005-2006. Le Japon a précisé que JARPA
                 avait été lancé « dans le but de recueillir des données scientifiques pour
                 l’« examen » et l’« évaluation exhaustive » » du moratoire sur la chasse
                 commerciale, en application du paragraphe 10 e) du règlement. Ce pro-
                 gramme devait se dérouler sur une période de dix‑huit ans, « après quoi la
                 nécessité de mener de nouvelles recherches serait examinée ».
                    104. Dans le plan de recherche établi en 1987 aux fins de JARPA,
                 celui‑ci était notamment décrit comme un « programme de recherche sur
                 le petit rorqual de l’hémisphère sud et [une] étude préliminaire sur l’éco-
                 système marin de l’Antarctique ». Il avait « pour objet d’estimer la taille

                                                                                             39




8 CIJ1062.indb 207                                                                                 18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)               262

                 du stock » de petits rorquals de l’hémisphère sud afin de fournir une « base
                 scientifique qui permettra[it] de surmonter les difficultés auxquelles la CBI
                 fai[sait] face … en raison des divergences de vues des Etats membres sur
                 le moratoire ». A cette fin, il était prévu que soient capturés chaque année
                 825 petits rorquals de l’Antarctique et 50 cachalots dans deux « zones de
                 gestion » de l’océan Austral. Par la suite, l’objectif de capture des cacha-
                 lots a été supprimé du programme et la taille de l’échantillon de petits
                 rorquals de l’Antarctique a été réduite à 300 pour les sept premières sai-
                 sons de JARPA (1987-1988 à 1993-1994). Le Japon précise que cette déci-
                 sion de ramener la taille de l’échantillon de 825 à 300 a entraîné un
                 allongement de la période de recherche, ce qui permettait d’obtenir des
                 résultats précis avec des échantillons plus restreints. A partir de la sai-
                 son 1995-1996, la taille maximale annuelle de l’échantillon de petits ror-
                 quals de l’Antarctique a été portée à 400, plus ou moins 10 %. Plus de
                 6700 petits rorquals ont ainsi été mis à mort pendant les dix‑huit années
                 qu’a duré JARPA.
                    105. Au mois de janvier 2005, pendant la dernière saison de JARPA, le
                 Japon a pris l’initiative de tenir une réunion, en dehors du cadre de la
                 CBI, afin d’examiner les données et les résultats du programme alors dis-
                 ponibles. En décembre 2006, le comité scientifique a, de son côté, réuni un
                 groupe de travail chargé de procéder à l’« évaluation finale » de l’ensemble
                 des données et résultats de JARPA, et d’évaluer la mesure dans laquelle
                 le programme avait atteint les objectifs annoncés ou était en voie d’y par-
                 venir ; ce groupe de travail a formulé plusieurs recommandations afin que
                 les données recueillies dans le cadre de JARPA fassent l’objet d’une étude
                 et d’une analyse plus approfondies. Le Japon a présenté à la CBI son plan
                 de recherche concernant JARPA II en mars 2005 et lancé ce nouveau pro-
                 gramme en novembre de la même année, soit après la réunion qu’il avait
                 organisée en janvier 2005 mais avant l’évaluation finale de JARPA par le
                 comité scientifique en décembre 2006.
                    106. L’Australie considère que le « principal objectif » de JARPA était
                 l’estimation du taux de mortalité naturelle des petits rorquals de l’Antarc-
                 tique (c’est‑à‑dire la probabilité qu’un spécimen meure de cause naturelle
                 au cours d’une année donnée). Elle fait également valoir que le Japon
                 entendait collecter des données biologiques qu’il estimait pertinentes aux
                 fins de la nouvelle procédure de gestion (New Management Procedure, ou
                 « NMP ») — le modèle utilisé par la commission au moment du lancement
                 de JARPA pour encadrer les activités de chasse à la baleine —, mais qu’il
                 a abandonné cette approche initiale cinq ans plus tard. Selon l’Australie,
                 l’objectif consistant à estimer la mortalité naturelle était « irréalisable
                 dans la pratique », et l’« absence de pertinence » de JARPA fut confirmée
                 en 1994, lorsque la commission décida de remplacer la NMP par un nou-
                 vel outil, la procédure de gestion revisée (Revised Management Proce-
                 dure, ou « RMP »), qui ne nécessitait pas le type d’informations que
                 JARPA permettait d’obtenir par des prélèvements létaux.
                    107. La RMP appelle quelques explications succinctes. Les Parties
                 conviennent qu’il s’agit d’un outil prudent et favorable à la conservation,

                                                                                           40




8 CIJ1062.indb 209                                                                               18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)               263

                 et qu’elle demeure la procédure de gestion applicable de la CBI, quoique
                 sa mise en œuvre reste inachevée. L’Australie soutient que la RMP « per-
                 met de surmonter les difficultés rencontrées avec la NMP » — le méca-
                 nisme que la commission avait auparavant mis en place pour fixer les
                 limites de capture — car elle tient compte du caractère incertain des esti-
                 mations d’abondance et « ne s’appuie pas sur des paramètres biologiques
                 difficiles à évaluer ». Le Japon conteste cette présentation de la RMP et
                 allègue que la mise en œuvre de celle‑ci requiert, à chaque étape, « un
                 volume considérable de données scientifiques ». Les Parties sont donc en
                 désaccord sur le point de savoir si les données recueillies dans le cadre de
                 JARPA et JARPA II contribuent à la RMP.
                    108. En ce qui concerne JARPA, l’Australie fait valoir que le groupe
                 de travail du comité scientifique chargé, en 2006, de l’évaluation finale de
                 ce programme n’a pas été en mesure de conclure qu’un seul des objectifs
                 de celui‑ci avait été atteint, pas même une estimation suffisamment précise
                 du taux de mortalité naturelle. Le Japon soutient que les recommanda-
                 tions qui ont été formulées à l’occasion de cette évaluation finale ont
                 conduit à un nouvel examen des données de JARPA, et que le comité
                 scientifique a, en 2010, accepté une estimation du taux de mortalité natu-
                 relle reposant sur ces données. D’une manière générale, les Parties diver-
                 gent sur le point de savoir si JARPA a apporté une contribution
                 scientifique en matière de conservation et de gestion des baleines. La Cour
                 n’est pas appelée à se prononcer sur ce point de désaccord.
                     b) JARPA II
                    109. Au mois de mars 2005, le Japon a présenté au comité scientifique
                 un document intitulé « Planification de la deuxième phase du programme
                 japonais de recherche scientifique sur les baleines dans l’Antarctique au
                 titre d’un permis spécial (JARPA II) — suivi de l’écosystème de l’Antarc-
                 tique et élaboration de nouveaux objectifs de gestion des ressources balei-
                 nières » (ci‑après le « plan de recherche de JARPA II »). Après que ce plan
                 eut été examiné par le comité scientifique, le Japon a délivré la première
                 série de permis spéciaux annuels au titre de JARPA II au mois de
                 novembre 2005, le programme devenant alors opérationnel. Comme c’était
                 le cas dans le cadre de JARPA, les permis spéciaux au titre de JARPA II
                 sont accordés par le Japon à l’institut de recherche sur les cétacés, fonda-
                 tion créée en 1987 en tant qu’« organisme d’utilité publique », conformé-
                 ment au code civil japonais. Il ressort des éléments qui ont été présentés à
                 la Cour que cet institut est subventionné par le Japon et que celui‑ci exerce
                 un contrôle sur ses activités. Depuis 2005-2006, le Japon délivre des permis
                 spéciaux au titre de JARPA II à cet institut pour chaque saison de chasse.
                    110. Dans le plan de recherche de JARPA II sont décrits les éléments
                 essentiels du programme : les objectifs de la recherche, la période et la
                 zone de recherche, les méthodes de recherche, la taille des échantillons
                 ainsi que l’effet attendu sur les populations de baleines. Comme cela sera
                 examiné plus en détail ci‑après, le programme prévoit des prélèvements

                                                                                           41




8 CIJ1062.indb 211                                                                               18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                 264

                 létaux pour trois espèces de baleines : les petits rorquals de l’Antarctique,
                 les rorquals communs et les baleines à bosse (voir paragraphe 123). Dans
                 le présent arrêt, les termes « petit rorqual de l’Antarctique » et « petit ror-
                 qual » seront employés indifféremment.
                    111. Les petits rorquals, les rorquals communs et les baleines à bosse
                 font tous partie de la catégorie des baleines à fanons, ce qui signifie qu’ils
                 n’ont pas de dents ; ce sont leurs fanons qui leur permettent de s’alimenter
                 en filtrant l’eau de mer. Les petits rorquals de l’Antarctique sont parmi les
                 plus petites baleines à fanons : les adultes mesurent en général 10 à
                 11 mètres de long et pèsent entre 8 et 10 tonnes. Le rorqual commun est la
                 deuxième plus grande baleine (après la baleine bleue) : un adulte mesure
                 en moyenne entre 25 et 26 mètres de long et sa masse corporelle est com-
                 prise entre 60 et 80 tonnes. Les baleines à bosse sont plus grandes que les
                 petits rorquals mais plus petites que les rorquals communs : les adultes
                 mesurent généralement entre 14 et 17 mètres de long.
                    112. La Cour exposera maintenant les éléments essentiels de JARPA II,
                 tels qu’énoncés dans le plan de recherche et présentés plus en détail par le
                 Japon en la présente instance.
                      i) Les objectifs de la recherche
                    113. Le plan de recherche de JARPA II définit quatre objectifs : 1) le
                 suivi de l’écosystème de l’Antarctique ; 2) la modélisation de la concur-
                 rence entre espèces de baleines et l’élaboration de nouveaux objectifs de
                 gestion ; 3) une meilleure compréhension de l’évolution spatio‑temporelle
                 de la structure des stocks ; et 4) l’amélioration de la procédure de gestion
                 des populations de petits rorquals de l’Antarctique.
                    114. Objectif no 1. Dans le plan de recherche de JARPA II, il est indiqué
                 que seront suivis l’évolution de l’abondance et des paramètres biologiques
                 des baleines, de la densité et de l’abondance des proies, ainsi que les effets
                 des contaminants sur les cétacés et leur habitat, et ce, pour trois espèces de
                 baleines — le petit rorqual de l’Antarctique, la baleine à bosse et le rorqual
                 commun —, « [l]es données obtenues devant constituer des indicateurs de
                 changement de l’écosystème de l’Antarctique ». Le document souligne
                 l’importance de détecter « dès que possible » tout changement dans les
                 populations de baleines et leur habitat, afin de « prévoir [son] effet sur les
                 stocks, et de fournir les informations nécessaires pour l’élaboration des
                 politiques de gestion appropriées ». JARPA II doit plus particulièrement
                 examiner « l’évolution du recrutement, du taux de gestation, de l’âge de la
                 maturité et d’autres paramètres biologiques par le biais d’une campagne
                 d’échantillonnage », « l’abondance » faisant, quant à elle, l’objet d’un suivi
                 au moyen de « campagnes d’observation ». Doivent également être étudiés
                 l’évolution de la quantité de proies consommées et les modifications de
                 l’épaisseur de graisse des baleines au fil du temps, ainsi que l’accumulation
                 des contaminants et les effets des toxines sur les cétacés.
                    115. Objectif no 2. Le deuxième objectif consiste en la « modélisation de
                 la concurrence entre les espèces de baleines et l’élaboration de nouveaux

                                                                                             42




8 CIJ1062.indb 213                                                                                 18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  265

                 objectifs de gestion ». Dans le plan de recherche de JARPA II, il est ainsi
                 indiqué que, « [d]e toute évidence, il existe une concurrence entre les
                 espèces de baleines dans la zone de recherche », et que le programme vise,
                 dès lors, à étudier « les hypothèses afférentes à cette concurrence ». A cet
                 égard, il est fait référence à l’« hypothèse de l’excédent de krill ». Cette
                 hypothèse, telle qu’elle a été exposée à la Cour, recouvre deux phéno-
                 mènes étroitement liés : premièrement, le fait que, dans un premier temps,
                 la surexploitation de certaines espèces de baleines (parmi lesquelles les
                 rorquals communs et les baleines à bosse) a été à l’origine d’un excédent
                 de krill (une source alimentaire commune) pour les autres prédateurs,
                 dont le petit rorqual, ce qui a entraîné un accroissement de l’abondance
                 de cette dernière espèce ; et, deuxièmement, le fait que la reconstitution
                 ultérieure des populations de baleines à bosse et de rorquals communs
                 (depuis l’interdiction de la chasse commerciale de ces deux espèces, res-
                 pectivement en 1963 et en 1976) a entraîné une concurrence accrue pour
                 le krill entre ces baleines de grande taille et les petits rorquals. Ainsi, selon
                 le plan de recherche de JARPA II, dans les conditions actuelles, les stocks
                 de petits rorquals de l’Antarctique devraient diminuer.
                    116. Le Japon précise que « JARPA II ne prétend pas vérifier la vali-
                 dité de l’hypothèse de l’excédent de krill », mais qu’il s’agit en réalité « de
                 prendre en compte des données concernant d’autres animaux et poissons
                 consommateurs de krill afin d’élaborer un « modèle de concurrence entre
                 les espèces de baleines » », qui pourrait contribuer à expliquer l’évolution
                 de l’abondance de ces différentes espèces. Selon le Japon, l’« hypothèse de
                 l’excédent de krill » n’est qu’une des théories (au côté, par exemple, de
                 celle de l’effet des changements climatiques) devant être examinées dans le
                 cadre de JARPA II en vue de l’élaboration d’un « modèle d’écosystème »
                 pour l’Antarctique. Le plan de recherche de JARPA II précise en outre
                 que ce modèle peut contribuer à établir de « nouveaux objectifs de ges-
                 tion » pour la CBI, tels que la définition de moyens d’accélérer la recons-
                 titution des stocks de baleines bleues et de rorquals communs, et qu’il
                 permettra d’examiner « les possibles effets d’une reprise de la chasse com-
                 merciale à la baleine sur les quantités relatives des différents stocks et
                 espèces ». M. Mangel, expert cité par l’Australie, a décrit l’« hypothèse de
                 l’excédent de krill » comme étant la « seule hypothèse clairement identi-
                 fiable » de JARPA II.
                    117. Objectif no 3. Le troisième objectif a trait à la structure des stocks.
                 Concernant les rorquals communs, il s’agit de comparer la structure
                 actuelle du stock aux données historiques relatives à cette espèce. Pour ce
                 qui est des baleines à bosse et des petits rorquals de l’Antarctique, le plan
                 de recherche fait état de la nécessité « d’étudier les modifications des
                 limites des aires de répartition des stocks » sur une base annuelle.
                    118. Objectif no 4. Le quatrième objectif, qui concerne la procédure de
                 gestion des stocks de petits rorquals de l’Antarctique, s’appuie sur les
                 trois autres. A cet égard, le plan de recherche de JARPA II précise que le
                 premier objectif doit fournir des informations sur les paramètres biolo-
                 giques « nécessaires pour gérer les stocks de manière plus efficace dans le

                                                                                               43




8 CIJ1062.indb 215                                                                                   18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                266

                 cadre d’une RMP revisée », le deuxième « aboutir à l’examen d’un futur
                 modèle de gestion plurispécifique » et le troisième « fournir des informa-
                 tions pour définir des zones de gestion dans l’océan Antarctique ». Selon
                 le plan de recherche, les informations relatives aux « effets découlant des
                 relations interspécifiques entre les espèces de baleines » pourraient démon-
                 trer que le quota de capture pour les petits rorquals déterminé dans le
                 cadre de la RMP est trop bas, voire inutilement fixé à zéro. Ainsi que cela
                 a été relevé ci‑dessus (voir paragraphe 107), les Parties sont en désaccord
                 sur le type d’informations nécessaires pour mettre en œuvre la RMP.

                     ii) La période et la zone de recherche
                    119. Le Japon précise que JARPA II est « un programme de recherche
                 à long terme sans date de fin déterminée car son objectif principal — le
                 suivi de l’écosystème de l’Antarctique — exige la conduite d’activités
                 continues ». JARPA II est organisé en phases de six ans. Au terme de
                 chaque phase, le programme est soumis à une évaluation afin, le cas
                 échéant, de procéder à des revisions. La première phase de six ans s’est
                 achevée à la fin de la saison 2010-2011. Un certain retard ayant été pris, il
                 est prévu que le comité scientifique procède à la première évaluation
                 périodique de JARPA II en 2014.
                    120. Le plan de recherche de JARPA II est mis en œuvre dans une
                 zone située dans le sanctuaire de l’océan Austral, tel qu’établi au para-
                 graphe 7 b) du règlement annexé à la convention.

                     iii) Les méthodes de recherche et la taille des échantillons
                     121. Il est indiqué dans le plan de recherche que JARPA II est conçu
                 pour utiliser à la fois des méthodes létales et des méthodes non létales en
                 vue d’atteindre les objectifs de recherche, ce que le Japon a rappelé en la
                 présente instance.
                     122. Le Japon avance que les prises létales sont « indispensable[s] » à la
                 réalisation des deux premiers objectifs de JARPA II concernant le suivi
                 de l’écosystème et la modélisation de la concurrence entre espèces. Par
                 ailleurs, selon le plan de recherche de JARPA II, la réalisation du troi-
                 sième objectif doit s’appuyer sur des « marqueurs génétiques et biolo-
                 giques » prélevés sur des baleines qui auront été mises à mort dans le
                 cadre des deux premiers objectifs, ainsi que sur des méthodes non létales,
                 à savoir des prélèvements biopsiques réalisés sur des baleines bleues, des
                 rorquals communs et des baleines à bosse.
                     123. Le plan de recherche fixe, pour chaque saison, la taille des échan-
                 tillons de rorquals communs et de baleines à bosse à 50, et celle des petits
                 rorquals de l’Antarctique à 850, plus ou moins 10 % (soit au maximum
                 935 spécimens par saison). La question de la taille des échantillons est exa-
                 minée de manière plus approfondie ci‑dessous (voir paragraphes 157‑198).
                     124. En ce qui concerne les méthodes non létales, le plan de recherche
                 de JARPA II prévoit le recours aux prélèvements biopsiques et au suivi
                 par satellite, ainsi que l’observation visuelle des baleines. Le Japon précise

                                                                                            44




8 CIJ1062.indb 217                                                                                18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                   267

                 qu’il recourt largement, dans la mesure du possible, aux méthodes non
                 létales pour recueillir des données et informations.
                    125. S’agissant des opérations menées dans le cadre de JARPA II, le
                 Japon précise que les navires suivent des « trajectoires établies de façon
                 scientifique », y compris dans des zones « de faible densité des espèces
                 cibles », et ce, afin d’obtenir une répartition appropriée des prélèvements
                 et des observations. Des spécimens des espèces cibles sont capturés s’ils
                 sont localisés à moins de 3 milles marins de la trajectoire prédéterminée
                 d’un navire opérant dans le cadre de JARPA II. Si ce navire rencontre
                 une baleine isolée, celle‑ci sera capturée ; s’il rencontre un banc de baleines,
                 deux d’entre elles seront capturées de manière aléatoire.
                      iv) Les conséquences sur les populations de baleines
                    126. Dans le plan de recherche de JARPA II sont exposés les fondements
                 de la conclusion du Japon selon laquelle les tailles des échantillons prélevés
                 par les méthodes létales indiquées ci‑dessus sont conçues pour éviter tout
                 effet dommageable sur les populations visées. Le plan précise ainsi que, au
                 vu des estimations d’abondance actuelles, les prises prévues pour chaque
                 espèce sont trop limitées pour avoir un quelconque effet négatif. Le Japon
                 fait en outre valoir que le plan de recherche de JARPA II s’est fondé sur des
                 estimations prudentes de l’abondance des petits rorquals de l’Antarctique
                 aux fins d’évaluer l’effet de la taille de l’échantillon retenue pour cette espèce.

                 B. La question de savoir si la conception et la mise en œuvre de JARPA II
                     sont raisonnables au regard des objectifs de recherche annoncés
                    127. La Cour observe que le plan de recherche de JARPA II décrit des
                 sujets d’étude correspondant à quatre objectifs de recherche, et présente
                 un programme d’activités prévoyant la collecte et l’analyse systématiques
                 de données par des scientifiques. Ces objectifs entrent dans le cadre des
                 catégories de recherche définies par le comité scientifique aux annexes Y
                 et P (voir paragraphe 58 ci‑dessus). Dès lors, au vu des éléments dont elle
                 dispose, la Cour conclut que les activités de JARPA II impliquant le
                 recours au prélèvement létal de baleines peuvent être globalement quali-
                 fiées de « recherches scientifiques ». Il n’y a donc pas lieu, dans le cadre de
                 la présente affaire, de donner une définition générale de la notion de
                 « recherches scientifiques ». En examinant les éléments de preuve relatifs à
                 JARPA II, la Cour s’attachera donc plus particulièrement à la question
                 de savoir si les baleines mises à mort, capturées et traitées dans le cadre de
                 JARPA II le sont en vue de recherches scientifiques et si, par conséquent,
                 ces activités peuvent être autorisées au titre de permis spéciaux délivrés en
                 vertu du paragraphe 1 de l’article VIII de la convention. A cette fin, et
                 tenant compte du critère d’examen applicable (voir paragraphe 67 ci‑­
                 dessus), la Cour recherchera si la conception et la mise en œuvre de
                 JARPA II sont raisonnables au regard des objectifs de recherche annon-
                 cés, en prenant en considération les éléments recensés ci‑dessus (voir
                 paragraphe 88).

                                                                                                 45




8 CIJ1062.indb 219                                                                                     18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)               268

                     a) Les décisions du Japon relatives au recours à des méthodes létales
                    128. Les méthodes létales sont au cœur de la conception de JARPA II.
                 Toutefois, il convient de noter que les Parties divergent sur le point de
                 savoir pourquoi il en est ainsi.
                    129. Le Japon affirme qu’il n’a pas recours aux méthodes létales au‑delà
                 de ce qu’il juge nécessaire pour atteindre les objectifs de la recherche, et
                 que ces méthodes sont « indispensables » à JARPA II car les deux premiers
                 objectifs du programme nécessitent la collecte de données qui ne peuvent,
                 de manière réaliste, être obtenues qu’à partir des organes internes et du
                 contenu stomacal des baleines. Le Japon admet que des méthodes non
                 létales, comme le prélèvement par biopsie ou le marquage et le suivi par
                 satellite, ont été employées pour certaines espèces de baleines de grande
                 taille, mais soutient qu’elles ne sont pas, en pratique, envisageables pour
                 les petits rorquals. Il précise également que, s’il est possible de recueillir
                 certaines données pertinentes par des moyens non létaux, les données ainsi
                 obtenues seraient d’une qualité et d’une fiabilité inférieures et, dans cer-
                 tains cas, supposeraient des dépenses de temps et d’argent « irréalistes ».
                    130. L’Australie, en revanche, dénonce « le parti pris inflexible du
                 Japon en faveur des méthodes létales », et affirme que « JARPA II postule
                 la nécessité de mettre à mort des baleines ». Selon elle, JARPA II, tout
                 comme, auparavant, JARPA, n’est « autre qu’un stratagème » pour pour-
                 suivre la chasse commerciale. L’un des experts cités par l’Australie,
                 M. Mangel, a estimé que JARPA II « affirm[ait] tout simplement, mais
                 sans le démontrer, que la prise létale [était] nécessaire ». L’Australie
                 avance en outre que différentes méthodes de recherche non létales, telles
                 que le marquage et le suivi par satellite, le prélèvement par biopsie ou
                 l’observation visuelle des baleines, constituent des moyens plus efficaces
                 pour collecter des informations en vue de recherches sur les baleines, et
                 que les techniques disponibles se sont considérablement perfectionnées au
                 cours de ces vingt-cinq dernières années, c’est‑à‑dire depuis le lancement
                 de JARPA.
                    131. Comme indiqué précédemment, l’Australie ne conteste pas l’em-
                 ploi en soi de méthodes létales à des fins de recherche. Elle admet que,
                 dans certains cas, les objectifs de recherche peuvent, de fait, rendre néces-
                 saire le recours à pareilles méthodes, position également partagée par les
                 deux experts qu’elle a fait entendre à l’audience. En revanche, elle sou-
                 tient que ces méthodes ne doivent être utilisées dans le cadre d’un pro-
                 gramme de recherche au titre de l’article VIII que « lorsqu’il ne peut être
                 recouru à aucun autre moyen » et que les prises létales sont « nécessaires »
                 à la réalisation des objectifs annoncés.
                    132. Afin d’étayer leurs positions respectives concernant le recours aux
                 méthodes létales dans le cadre de JARPA II, les Parties se sont attachées
                 à trois points : premièrement, celui de savoir s’il est possible de recourir à
                 des méthodes non létales pour obtenir des données pertinentes au regard
                 des objectifs de recherche du programme ; deuxièmement, celui de savoir
                 si les données collectées dans le cadre de JARPA II par des méthodes

                                                                                             46




8 CIJ1062.indb 221                                                                                18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  269

                 létales sont fiables et utiles ; et, troisièmement, celui de savoir si, avant de
                 lancer son programme, le Japon a envisagé la possibilité de recourir plus
                 largement à des méthodes non létales. La Cour examinera tour à tour ces
                 différents points.
                    133. La Cour note l’accord des Parties sur le fait que les méthodes non
                 létales ne permettent pas d’examiner les organes internes et le contenu
                 stomacal. Elle considère par conséquent que, au vu des éléments de preuve
                 dont elle dispose, il n’est pas possible, au moins pour certaines données
                 que les chercheurs de JARPA II souhaitent obtenir, d’employer des
                 méthodes non létales.
                    134. S’agissant de la fiabilité et de l’utilité des données collectées dans
                 le cadre de JARPA II, des éléments de preuve contradictoires ont été pré-
                 sentés à la Cour. Ainsi, les experts cités par l’Australie ont mis en cause la
                 fiabilité des données relatives à l’âge obtenues à partir du cérumen accu-
                 mulé dans les oreilles ainsi que la valeur scientifique de l’examen du
                 contenu stomacal, au vu des connaissances déjà acquises sur le régime des
                 espèces cibles. L’expert cité par le Japon a, quant à lui, contesté les affir-
                 mations de l’Australie concernant la fiabilité et l’utilité des données col-
                 lectées dans le cadre de JARPA II. Ce désaccord semble lié à une question
                 d’appréciation scientifique.
                    135. Compte tenu des éléments de preuve indiquant qu’il n’est pas pos-
                 sible de recourir à d’autres moyens, non létaux, au moins en ce qui
                 concerne la collecte de certaines données, et dès lors que l’utilité et la fiabi-
                 lité de ces données sont une question d’appréciation scientifique, la Cour
                 considère que rien ne permet de conclure que l’emploi de méthodes létales
                 n’est pas, en soi, raisonnable dans le cadre de JARPA II. Il reste cepen-
                 dant à examiner plus en détail les décisions du Japon relatives à l’utilisa-
                 tion de telles méthodes dans le cadre de JARPA II (analysées dans les
                 paragraphes qui suivent), ainsi que l’ampleur de cet échantillonnage létal,
                 question sur laquelle la Cour se penchera au paragraphe 145 ci‑dessous.
                    136. La Cour analysera à présent un troisième aspect du recours aux
                 méthodes létales dans le cadre de JARPA II, à savoir la mesure dans
                 laquelle le Japon a recherché si les objectifs annoncés de JARPA II pou-
                 vaient être atteints en ayant plus largement recours à des méthodes non
                 létales. La Cour rappellera que le plan de recherche de JARPA II fixe à
                 850 spécimens (plus ou moins 10 %) les tailles d’échantillon des petits ror-
                 quals, et à 50 spécimens celles des rorquals communs et des baleines à
                 bosse (voir paragraphe 123 ci‑dessus), contre 400 petits rorquals (plus ou
                 moins 10 %) et aucun spécimen des deux autres espèces dans le cadre de
                 JARPA (voir paragraphe 104 ci‑dessus).
                    137. Comme indiqué précédemment, le fait qu’un programme ait
                 recours à des méthodes létales alors que des méthodes non létales sont
                 disponibles ne signifie pas que le permis spécial au titre duquel il est mené
                 soit nécessairement exclu des prévisions du paragraphe 1 de l’article VIII
                 (voir paragraphe 83). Il existe néanmoins trois raisons pour lesquelles les
                 auteurs du plan de recherche de JARPA II auraient dû, d’une manière ou
                 d’une autre, se poser la question de la faisabilité des méthodes non létales,

                                                                                               47




8 CIJ1062.indb 223                                                                                   18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                270

                 afin de réduire les tailles d’échantillon prévues par ce nouveau programme.
                 Premièrement, les résolutions et les lignes directrices adoptées par la CBI
                 invitent les Etats parties à rechercher si les objectifs de la recherche peuvent
                 être atteints au moyen de méthodes non létales ; le Japon a admis qu’il
                 était tenu de prendre dûment en considération ces recommandations.
                 ­Deuxièmement, comme indiqué ci‑dessus (voir paragraphes 80 et 129), le
                  Japon affirme que, pour des raisons de politique scientifique, « il ne fait pas
                  usage de méthodes létales au‑delà de la limite qu’il estime nécessaire » et
                  que les solutions non létales ne sont pas toujours réalisables d’un point de
                  vue pratique et scientifique. Cela implique la conduite d’une forme ou
                  d’une autre d’analyse destinée à s’assurer qu’il n’est pas fait un usage
                  excessif de l’échantillonnage létal au regard des objectifs de recherche
                  annoncés. Troisièmement, les deux experts cités par l’Australie ont fait
                  état d’importantes avancées réalisées dans le domaine des techniques non
                  létales au cours des vingt dernières années, et ont expliqué en quoi consis-
                 taient certaines de ces innovations et comment elles pouvaient s’appliquer
                 à la réalisation des objectifs annoncés de JARPA II. Il va de soi que, dans
                 le cadre d’un programme de recherche envisageant de recourir largement
                 aux prélèvements létaux, la possibilité de tirer parti de ces avancées doit
                 être analysée au stade de la conception du programme.
                     138. Les scientifiques japonais qui ont participé à la conception
                 de JARPA II ne se sont pas directement exprimés devant la Cour. A l’au-
                 dience, un membre de la Cour a cependant interrogé le Japon sur le type
                 d’analyse de faisabilité des méthodes non létales qu’il avait effectuée avant
                 de déterminer la taille des échantillons à prélever chaque année dans le cadre
                 du programme, et l’incidence que cette analyse avait eue, le cas échéant, sur
                 la taille des échantillons retenue. En réponse à cette question, le Japon s’est
                 référé à deux documents : 1) l’annexe H du rapport d’évaluation à mi‑­
                 parcours de JARPA établi par le comité scientifique en 1997 et 2) un docu-
                 ment non publié que le Japon a soumis au comité scientifique en 2007.
                     139. Le premier de ces documents n’est ni une analyse de JARPA II ni
                 une étude menée par le Japon. Il s’agit d’un résumé d’une page, dans
                 lequel le comité scientifique expose les vues opposées qui ont été expri-
                 mées en son sein sur la nécessité de recourir à des méthodes létales pour
                 collecter des informations relatives à la structure des stocks. Le Japon a
                 précisé que ce document « a[vait] servi de base à la section IX du plan de
                 recherche de JARPA II de 2005 ». Cette section, intitulée « Nécessité des
                 méthodes létales », comprend deux paragraphes succincts dans lesquels il
                 n’est fait référence à aucune étude de faisabilité ni prise en considération
                 de la part du Japon de l’évolution des méthodes de recherche non létales
                 depuis l’évaluation de JARPA de 1997. Le Japon n’a mentionné aucune
                 autre analyse qui aurait été incluse dans le plan de recherche de JARPA II,
                 ou aurait été réalisée à la même époque.
                     140. Le document de 2007 auquel le Japon a renvoyé la Cour porte sur
                 la nécessité de recourir à des méthodes létales dans le cadre de JARPA, et
                 non de JARPA II. Y sont présentées sous forme de résumé les conclu-
                 sions des auteurs quant à la question de savoir pourquoi certains para-

                                                                                             48




8 CIJ1062.indb 225                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  271

                 mètres biologiques (qui sont mis en rapport avec certains objectifs
                 de JARPA) nécessitaient (ou non) de recourir à des prélèvements létaux ;
                 les objectifs de JARPA II, quant à eux, ne sont ni analysés ni mentionnés.
                    141. Il n’existe donc aucune trace d’études relatives au caractère scien-
                 tifiquement ou pratiquement réalisable des méthodes non létales, que ce
                 soit avant de fixer la taille des échantillons de JARPA II ou dans les
                 années qui ont suivi, au cours desquelles les objectifs de capture sont
                 demeurés inchangés. Rien n’indique que le Japon aurait recherché s’il
                 était possible de combiner une réduction des prises létales (notamment de
                 petits rorquals) et une augmentation des échantillons non létaux en vue
                 d’atteindre les objectifs de recherche de JARPA II. L’absence de tout élé-
                 ment de preuve tendant à établir que la possibilité de recourir à des
                 méthodes non létales a été envisagée n’a pas été expliquée.
                    142. La décision de recourir à des méthodes létales dans le cadre de
                 JARPA II doit également s’apprécier à la lumière de la conclusion à
                 laquelle la Cour est parvenue ci‑dessus, à savoir qu’un programme mené
                 en vue de recherches scientifiques ne doit pas, dans le but de financer ces
                 recherches, faire usage de méthodes létales au‑delà de ce qui est raison-
                 nable au regard de ses objectifs annoncés (voir paragraphe 94 ci‑dessus).
                    143. Il est indiqué dans le document de 2007 sur lequel le Japon a appelé
                 l’attention de la Cour (voir paragraphes 138 et 140 ci‑dessus) que les objec-
                 tifs de recherche de JARPA, qui exigeaient le prélèvement d’organes internes
                 et d’un grand nombre de spécimens, rendaient le recours à des méthodes
                 non létales « irréalisable d’un point de vue pratique, peu rentable et d’un
                 coût prohibitif ». Il y est également indiqué que « les travaux de recherche
                 sur les baleines sont onéreux, raison pour laquelle les méthodes létales qui
                 permettent de recouvrer les coûts afférents à la recherche sont préférables ».
                 Aucune analyse ne vient étayer ces conclusions. Les coûts associés à l’une ou
                 l’autre méthode ne sont pas comparés, pas plus que le coût des méthodes
                 létales telles qu’employées dans le cadre de JARPA (ou de JARPA II, déjà
                 opérationnel en 2007) n’est comparé à celui d’un programme de recherche
                 dans lequel il serait davantage fait recours à des méthodes non létales.
                    144. La Cour conclut que les documents invoqués par le Japon révèlent
                 que ce dernier, aussi bien au moment où JARPA II a été proposé que dans
                 les années qui ont suivi, n’a pas suffisamment analysé la possibilité de recou-
                 rir à des méthodes non létales afin d’atteindre les objectifs de recherche de
                 JARPA II, pas plus qu’il ne s’est interrogé sur la possibilité de faire plus
                 largement appel à ces méthodes afin de réduire, voire d’éliminer, la nécessité
                 des prélèvements létaux. Au vu du recours accru aux méthodes létales par
                 rapport à JARPA, ce constat cadre difficilement avec l’obligation incom-
                 bant au Japon de prendre dûment en considération les résolutions et les
                 lignes directrices de la CBI et avec son affirmation, selon laquelle il n’aurait
                 recours aux méthodes létales dans le cadre de JARPA II que dans la limite
                 nécessaire à la réalisation des objectifs scientifiques du programme. En
                 outre, le document de 2007 auquel le Japon renvoie la Cour semble indiquer
                 une préférence pour les prélèvements létaux, due au fait que cette méthode
                 offre une source de financement susceptible de couvrir le coût de la recherche.

                                                                                              49




8 CIJ1062.indb 227                                                                                  18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                272

                     b) L’ampleur du recours aux méthodes létales dans le cadre de JARPA II
                    145. L’ampleur du recours aux méthodes létales dans le cadre de JARPA II
                 est fonction de la taille des échantillons, autrement dit du nombre de spéci-
                 mens de chaque espèce devant être tués chaque année. Les Parties ont fait
                 valoir à cet égard de nombreux moyens, se fondant plus particulièrement sur
                 le plan de recherche de JARPA II, les mesures prises dans le cadre de la mise
                 en œuvre du programme, et les avis de leurs experts respectifs.
                    146. Tenant compte des arguments avancés par les Parties et des élé-
                 ments de preuve versés au dossier, la Cour commencera par comparer les
                 tailles d’échantillon retenues dans le cadre de JARPA II à celles qui
                 l’avaient été dans le cadre de JARPA. Elle décrira ensuite la manière dont
                 ces chiffres ont été déterminés dans le plan de recherche de JARPA II, et
                 présentera les vues des Parties sur les objectifs de capture fixés pour cha-
                 cune des trois espèces concernées. Enfin, elle rapportera le nombre de spé-
                 cimens de chaque espèce effectivement capturés dans le cadre de la mise
                 en œuvre de JARPA II aux tailles d’échantillon fixées dans le plan de
                 recherche correspondant. L’Australie a consacré de longs développements
                 à chacun de ces éléments relatifs aux tailles d’échantillon retenues dans le
                 cadre de JARPA II, auxquels le Japon a répondu.
                       i) Comparaison entre les tailles d’échantillon de JARPA II et de JARPA
                    147. Il n’est pas demandé à la Cour de trancher la question de savoir si
                 les baleines prélevées dans le cadre de JARPA l’étaient « en vue de
                 recherches scientifiques » au sens du paragraphe 1 de l’article VIII de la
                 convention. La Cour ne tirera de conclusion sur aucun des aspects de
                 JARPA, dont la taille des échantillons. Elle relève toutefois que le Japon
                 a établi des comparaisons entre JARPA et JARPA II, lorsqu’il a analysé
                 ce dernier programme, et en particulier cette question de la taille des
                 échantillons.
                    148. Comme indiqué ci‑dessus (voir paragraphe 104), la taille de
                 l’échantillon annuel de petits rorquals initialement envisagée dans le cadre
                 de JARPA était de 825 spécimens par saison. Ramené à 300 au moment
                 du lancement de ce programme, ce chiffre fut, au terme d’un certain
                 nombre d’années, porté à 400 (avec une marge de 10 %). L’objectif de
                 capture pour les petits rorquals fixé dans le cadre de JARPA II — 850
                 (avec une marge de 10 %) — représente ainsi à peu près le double de la
                 taille de l’échantillon retenue dans les dernières années de JARPA.
                 Comme il a de même déjà été indiqué ci‑dessus (voir paragraphe 110),
                 JARPA II fixait également des objectifs de capture pour deux autres
                 espèces — les rorquals communs et les baleines à bosse — dont l’échantil-
                 lonnage létal n’était pas prévu dans le cadre de JARPA.
                    149. Pour justifier à la fois cette augmentation de la taille de l’échantil-
                 lon de petits rorquals et cette extension des prélèvements létaux aux ror-
                 quals communs et aux baleines à bosse, le Japon fait valoir que les
                 objectifs de recherche de JARPA II sont « différents [de ceux de JARPA]
                 et plus sophistiqués », et que « les préoccupations croissantes à l’égard du

                                                                                             50




8 CIJ1062.indb 229                                                                                 18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)               273

                 changement climatique, et en particulier du réchauffement planétaire,
                 [ont] rendu nécessaire une chasse scientifique d’une autre nature que celle
                 menée au titre de JARPA ». Il soutient en particulier que, « si JARPA se
                 limitait à une estimation unique de divers paramètres biologiques chez les
                 petits rorquals, JARPA II est un programme bien plus ambitieux visant à
                 modéliser la concurrence entre espèces de baleines et à suivre l’évolution
                 de divers paramètres biologiques et de l’écosystème » et que, dès lors, les
                 « nouveaux objectifs » de JARPA II — « notamment les travaux de
                 recherche sur l’écosystème » — nécessitent de prélever un plus grand
                 nombre de petits rorquals et d’étendre les prélèvements létaux aux ror-
                 quals communs et aux baleines à bosse.
                    150. Le Japon mettant l’accent sur les nouveaux objectifs propres à
                 JARPA II — en particulier la recherche sur l’écosystème et la modélisa-
                 tion de la concurrence entre espèces — pour expliquer l’augmentation de
                 la taille de l’échantillon de petits rorquals et l’ajout de deux nouvelles
                 espèces, il convient de rechercher attentivement en quoi JARPA II se dis-
                 tingue de JARPA.
                    151. D’emblée, la Cour observera qu’une comparaison entre les deux
                 plans de recherche révèle davantage de ressemblances que de différences
                 entre les sujets d’étude, les objectifs et les méthodes de JARPA et de
                 JARPA II : ainsi, selon l’un comme l’autre de ces plans, l’objectif global
                 de la recherche envisagée consiste à déterminer le rôle que jouent les petits
                 rorquals dans l’écosystème de l’Antarctique. L’un des experts cités par
                 l’Australie, M. Mangel, a déclaré que JARPA II « limit[ait] la collecte de
                 données presque exclusivement aux petits rorquals », ce qui, observe la
                 Cour, était également vrai pour JARPA. En particulier, les deux pro-
                 grammes se fondent sur la collecte de données par prélèvement létal pour
                 mesurer différents paramètres biologiques propres aux petits rorquals, et
                 notamment de données (obtenues par l’analyse de l’épaisseur de graisse
                 ou du contenu stomacal) à même de renseigner sur l’évolution des popu-
                 lations ou encore l’alimentation et la nutrition. Enfin, s’il n’était pas
                 prévu, dans la proposition de recherche initiale, d’étudier la structure des
                 populations afin d’en améliorer la gestion non plus que de chercher à
                 déterminer les conséquences de la modification de l’environnement sur les
                 cétacés, JARPA a par la suite intégré ces deux objectifs, qu’il partage
                 donc avec JARPA II.
                    152. La Cour note le propos du Japon selon lequel les « méthodes de
                 recherche [employées] et [les] paramètres étudiés » dans le cadre de JARPA
                 et de JARPA II sont « globalement les mêmes » et que, dès lors, « les expli-
                 cations quant à la nécessité de procéder à des prélèvements létaux dans le
                 cadre de JARPA valent également pour JARPA II ». L’Australie a affirmé
                 que, « en réalité, le Japon recueille » dans le cadre de JARPA II « des don-
                 nées identiques à celles qu’il recueillait dans le cadre du programme
                 JARPA ». Le Japon a aussi fait valoir de manière générale que l’un
                 comme l’autre de ces deux programmes « vis[aient] à contribuer à une
                 gestion adaptée et efficace des peuplements baleiniers, ainsi qu’à leur
                 conservation et à leur exploitation durable ».

                                                                                           51




8 CIJ1062.indb 231                                                                               18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                274

                    153. Les grands objectifs de recherche de JARPA et de JARPA II, ainsi
                 que les sujets d’étude et les méthodes employées (c’est‑à‑dire le recours
                 intensif à l’échantillonnage létal des petits rorquals), paraissent donc avoir
                 beaucoup de points communs, même s’ils diffèrent par certains aspects.
                 Ces similitudes jettent un doute sur l’argument invoqué par le Japon, selon
                 lequel les objectifs de JARPA II relatifs au suivi de l’écosystème et à la
                 concurrence entre espèces constituent des objectifs propres à ce programme
                 requérant d’augmenter sensiblement la taille de l’échantillon de petits ror-
                 quals et d’étendre les prélèvements à deux autres espèces.
                    154. Mais il existe une autre raison de douter que l’augmentation de la
                 taille de l’échantillon de petits rorquals dans le plan de recherche de
                 JARPA II soit due à des différences entre les deux programmes. Comme
                 cela a déjà été noté, le Japon a lancé JARPA II sans attendre les résultats
                 de l’évaluation finale de JARPA réalisée par le comité scientifique. Il s’en
                 est expliqué à la Cour en affirmant qu’« il était important d’assurer la cohé-
                 rence et la continuité des données obtenues dans la zone de recherche » et
                 que, s’il avait attendu cette évaluation finale pour lancer JARPA II,
                 « aucune recherche n’aurait été conduite pendant un ou deux ans ». De
                 même, le plan de recherche de JARPA II indique que le suivi des tendances
                 de l’abondance et des paramètres biologiques des baleines vise à « assurer la
                 continuité avec les données recueillies dans le cadre de JARPA ».
                    155. Cette insistance sur l’importance de la continuité vient confirmer
                 les recoupements entre les objectifs des deux programmes et affaiblir
                 davantage encore la thèse du Japon mettant l’accent sur la singularité des
                 objectifs de JARPA II pour justifier l’augmentation de la taille de l’échan-
                 tillon de petits rorquals. Le Japon n’explique pas, par exemple, pourquoi
                 il n’aurait pu, pendant la phase de « faisabilité » de JARPA II (les deux
                 premières années), se contenter de prélever 440 petits rorquals, soit le
                 nombre maximal de spécimens ciblés pendant la dernière saison de
                 JARPA. Or, de fait, 853 petits rorquals furent capturés au cours de la
                 première année de JARPA II, ainsi que dix rorquals communs, l’objectif
                 de capture des petits rorquals étant donc revu à la hausse et les mêmes
                 méthodes utilisées que dans le cadre de JARPA (par exemple, l’examen
                 des bouchons de cérumen pour obtenir des renseignements sur l’âge des
                 spécimens capturés et l’examen de l’épaisseur de graisse pour évaluer leur
                 état nutritionnel) sans qu’il ait pu être tiré parti des résultats d’une éva-
                 luation finale de JARPA par le comité scientifique.
                    156. Ces faiblesses de l’explication avancée par le Japon pour justifier
                 sa décision de lancer JARPA II en y intégrant de nouveaux objectifs de
                 capture avant que les résultats de JARPA n’aient fait l’objet d’une éva-
                 luation finale tendent à conforter l’idée que le choix des tailles d’échantil-
                 lon et de la date de lancement de JARPA II n’obéissait pas à des
                 considérations purement scientifiques. Ces faiblesses tendent également à
                 accréditer la thèse de l’Australie, à savoir que la priorité du Japon était
                 d’assurer la continuité de ses activités de chasse à la baleine, comme il
                 l’avait déjà fait en lançant JARPA dans l’année qui suivit l’entrée en
                 vigueur du moratoire sur la chasse commerciale.

                                                                                            52




8 CIJ1062.indb 233                                                                                18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                 275

                      ii) Détermination des tailles d’échantillon pour chaque espèce
                    157. Ayant à l’esprit ces observations quant à l’explication générale
                 avancée par le Japon pour justifier la différence entre les tailles d’échantil-
                 lon retenues dans le cadre de JARPA et de JARPA II, la Cour examinera
                 maintenant les éléments établissant la manière dont le Japon a déterminé
                 les objectifs de capture propres à chacune des trois espèces étudiées dans
                 le cadre de JARPA II.
                    158. De manière générale, l’Australie fait valoir que le Japon n’a pas
                 fourni « d’explication scientifique cohérente » pour justifier la taille des
                 échantillons de JARPA II. M. Mangel, l’un des experts qu’elle a cités, a
                 estimé qu’il était « très difficile de comprendre la base statistique utilisée
                 pour calculer le nombre de prises létales » de JARPA II. Il s’est arrêté
                 notamment sur la manière dont avait été déterminée la taille des échantillons
                 nécessaire à l’étude de divers paramètres, affirmant que « différents ordres de
                 grandeur possibles [avaient été présentés] et qu’une valeur [avait été] retenue
                 sans la moindre explication ». D’après l’Australie, le plan de recherche
                 de JARPA II n’explique pas comme il se doit les choix effectués et dénote un
                 manque de rigueur méthodologique. L’Australie affirme en substance que le
                 Japon a d’abord pris la décision de prélever, à des fins qui étaient étrangères
                 à la recherche scientifique, environ 850 petits rorquals et n’a défini que
                 rétrospectivement, pour chaque paramètre, des tailles d’échantillon à même
                 de justifier l’objectif de capture global qu’il s’était ainsi fixé.
                    159. Le Japon soutient que, contrairement aux dires de l’Australie, les
                 tailles d’échantillon retenues dans le cadre de JARPA II ont été « éta-
                 blie[s] sur la base de paramètres soigneusement sélectionnés, à l’aide d’une
                 formule scientifique courante, tout en tenant compte des effets potentiels
                 des recherches sur les populations baleinières », ainsi que sur la base des
                 « normes utilisées par le comité scientifique », lequel ne s’en est « à aucun
                 moment spécifiquement inquiété ».
                    M. Walløe, l’expert cité par le Japon, a également abordé la question
                 du calcul des tailles d’échantillon dans le cadre de JARPA II. Il a déclaré
                 que « les scientifiques japonais n’[avaient] pas toujours fourni d’explica-
                 tions complètement claires et transparentes sur la manière dont la taille
                 des échantillons a[vait] été calculée ou déterminée », tout en précisant que,
                 d’après les calculs qu’il avait effectués, « l’ordre de grandeur » de la taille
                 d’échantillon retenue pour les petits rorquals lui paraissait « correct » (les-
                 dits calculs n’ont pas été communiqués à la Cour). Il a par ailleurs déclaré
                 avoir eu l’impression que la taille des échantillons de JARPA II « était
                 également influencée par des considérations de financement », sans toute-
                 fois y voir aucune objection.
                    160. A la lumière des arguments et des éléments de preuve présentés
                 par le Japon, notamment du plan de recherche de JARPA II, la Cour
                 distingue cinq étapes dans ce processus de détermination des tailles
                 d’échantillon.
                    161. La première de ces étapes consiste à déterminer le type d’éléments
                 — ou « paramètres », comme les appelle le Japon — revêtant une perti-
                 nence au regard des objectifs plus généraux de la recherche. Parmi les

                                                                                             53




8 CIJ1062.indb 235                                                                                 18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                 276

                 paramètres étudiés dans le cadre de JARPA II figurent ainsi le taux de
                 gestation, l’âge auquel les baleines atteignent la maturité sexuelle ou
                 encore le comportement alimentaire.
                    162. La deuxième consiste à déterminer la manière d’obtenir les informa-
                 tions requises pour l’étude d’un paramètre donné, le Japon soutenant par
                 exemple qu’il est nécessaire de prélever des bouchons de cérumen pour
                 déterminer l’âge des baleines, que l’analyse du contenu stomacal permet de
                 tirer certaines conclusions quant aux habitudes alimentaires, et que l’on
                 peut, en mesurant l’épaisseur de graisse, étudier les changements qui affectent
                 l’état des ressources alimentaires (par exemple, la disponibilité du krill).
                    163. Dès lors qu’il a été établi que les données requises pour l’étude de
                 tel ou tel paramètre doivent être obtenues par échantillonnage létal, la
                 troisième étape consiste à déterminer le nombre de spécimens qu’il est
                 nécessaire de prélever afin de disposer d’un échantillon suffisamment
                 important pour pouvoir déceler des variations pertinentes pour le para-
                 mètre en question. Pour plusieurs d’entre eux, trois variables au moins
                 sont prises en compte : i) le degré d’exactitude recherché ; ii) les variations
                 qu’il s’agit de détecter ; et iii) la période de recherche (c’est‑à‑dire la
                 période sur laquelle une variation doit être détectée). Ainsi, le nombre de
                 spécimens nécessaire à l’étude de tel ou tel paramètre sera notamment
                 fonction du degré d’exactitude que devront revêtir les résultats, de l’am-
                 pleur de la variation qu’il s’agira de mesurer et du délai que l’on se fixera
                 pour ce faire.
                    164. Pour un paramètre donné, une équation type permet de calculer
                 les répercussions, sur la taille de l’échantillon, du choix de différentes
                 valeurs. L’Australie n’a pas contesté l’équation utilisée par le Japon à
                 cette fin.
                    165. La Cour illustrera cette troisième étape à l’aide d’un exemple tiré
                 du plan de recherche de JARPA II, qui montre comment les chercheurs
                 ont fixé la taille de l’échantillon nécessaire à l’étude d’un paramètre parti-
                 culier, à savoir l’évolution, chez les petits rorquals, de la proportion de
                 femelles gestantes au sein de la population de femelles adultes. Le tableau
                 pertinent, extrait du plan de recherche, qui constitue le tableau 2 de l’ap-
                 pendice 6 (« Taille des échantillons de petits rorquals de l’Antarctique, de
                 baleines à bosse et de rorquals communs nécessaires à l’étude statistique
                 de l’évolution annuelle des paramètres biologiques ») de ce document, est
                 reproduit ci‑dessous. L’on voit, dans la colonne de gauche, que les cher-
                 cheurs de JARPA II ont envisagé l’utilisation de deux périodes de
                 recherche (six ou douze ans) et, dans la deuxième colonne, qu’ils ont
                 retenu deux valeurs possibles (80 ou 90 %) pour le « taux initial » (soit la
                 proportion de femelles gestantes dans la population de femelles adultes au
                 début de la période de recherche). Ils ont ensuite calculé le nombre de
                 spécimens nécessaires — en fonction de la période de recherche et du
                 « taux initial » qui seraient retenus — pour détecter différents taux de
                 variation dans la proportion des femelles gestantes au sein de la popula-
                 tion étudiée (que fait apparaître, en pourcentage, la première ligne du
                 tableau). Ce tableau est reproduit ci‑dessous :

                                                                                             54




8 CIJ1062.indb 237                                                                                 18/05/15 09:29

                                chasse à la baleine dans l’antarctique (arrêt)                           277

                             Tableau 2. Taille globale de l’échantillon de petits rorquals
                      de l’Antarctique nécessaire à l’étude statistique de l’évolution annuelle
                        [de la proportion de femelles gestantes au sein de la population de
                                                 femelles adultes]
                  Période     Taux                                 Taux de variation
                    de        initial
                 recherche     (%)      +1%    –1% +1,5% –1,5% +2%           –2% +2,5% –2,5% +3%         –3%

                                80      2022   2544   984   1089      618    591       462   369   402   249
                     6 ans
                                90       912   1617   609    663       –     348        –    210    –    138
                                80       189    312   129    132       –      72        –    45     –     30
                     12 ans
                                90        –     213    –      87       –      45        –    27     –     18
                      (Source : Contre‑mémoire du Japon, vol. IV, annexe 150, appendice 6.)

                    166. Ce tableau illustre l’incidence qu’aura sur la taille de l’échantillon
                 la valeur retenue pour chacune des variables. Le choix d’une période de
                 recherche donnée, par exemple, aura sur cette taille un effet notable : s’il
                 s’agit de déceler un taux de variation de moins 1,5 %, en fixant un taux
                 initial de 90 % (soit les valeurs finalement retenues par les chercheurs
                 de JARPA II), la taille de l’échantillon devra être de 663 spécimens par an
                 si la période de recherche est de six ans, mais de 87 si elle est de douze ans.
                 Il ressort également du tableau que des différences minimes du taux de
                 variation qu’il s’agit de détecter peuvent avoir des répercussions considé-
                 rables sur la taille de l’échantillon. Ainsi, pour déceler une variation de
                 moins 1 % sur une période de six ans (dans l’hypothèse d’un taux initial
                 de 90 %), l’objectif de capture annuel s’élèvera à 1617 spécimens, tandis
                 que, dans le cas d’une variation de moins 2 %, et toutes choses étant égales
                 par ailleurs, ce nombre sera ramené à 348.
                    167. La quatrième étape consiste, à partir de la fourchette des tailles
                 d’échantillon possibles en fonction des différents choix effectués en amont
                 quant au degré d’exactitude, au taux de variation et à la période de
                 recherche, à choisir une taille d’échantillon pour chacun des paramètres
                 étudiés. S’agissant de l’exemple évoqué ci‑dessus, les chercheurs de
                 JARPA II ont recommandé un nombre de prélèvements compris entre 663
                 et 1617, afin de détecter un taux de variation compris entre moins 1 et
                 moins 1,5 % au cours d’une période de six ans.
                    168. D’après les éléments de preuve présentés par le Japon, une fois la
                 taille de l’échantillon choisie pour chacun des paramètres étudiés, la cin-
                 quième et dernière étape consiste, pour les chercheurs de JARPA II, à
                 déterminer un objectif de capture global compte tenu des différentes
                 tailles d’échantillon (ou intervalles de valeurs, comme dans l’exemple
                 donné ci‑dessus) retenues aux fins des divers aspects de la recherche.
                 Chaque paramètre étudié requérant une taille d’échantillon distincte, il
                 est nécessaire de fixer, pour chaque espèce, une taille globale qui prenne
                 en compte l’ensemble de ces objets d’étude.

                                                                                                           55




8 CIJ1062.indb 239                                                                                              18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                   278

                    169. Ainsi, le Japon affirme que, pour déterminer la taille globale de
                 l’échantillon de petits rorquals de l’Antarctique dans le cadre de JARPA II,
                 il a examiné les différentes fourchettes possibles pour chacun des paramètres
                 étudiés et fixé la taille de l’échantillon à 850 (plus ou moins 10 %), car ce
                 nombre permettait d’obtenir des données suffisantes pour la plupart de
                 ces paramètres avec « un degré d’exactitude statistique raisonnable globale-
                 ment », tout en étant suffisamment faible pour « ne pas porter préjudice au
                 stock ».
                    170. Pour replacer dans leur contexte les arguments développés par les
                 Parties quant aux tailles d’échantillon, il importe de préciser quelles sont les
                 étapes du processus susmentionné sur lesquelles elles s’opposent. Comme
                 indiqué ci‑dessus, les Parties sont en désaccord sur la question de savoir si
                 le recours à des méthodes létales est justifié ainsi que sur l’utilité et la fiabi-
                 lité des renseignements obtenus (les première et deuxième étapes), mais ce
                 point est traité ailleurs dans le présent arrêt (voir paragraphes 128‑144). La
                 procédure a par ailleurs révélé certains points d’accord quant aux méthodes
                 appliquées dans le cadre de la troisième étape. Ainsi, l’équation et les calculs
                 utilisés pour créer des tableaux tels que celui reproduit ci‑dessus ne sont pas
                 contestés. Les Parties conviennent en outre qu’il appartient aux chercheurs,
                 dans le cadre de la conception d’un programme scientifique, de choisir les
                 valeurs qu’ils attribueront aux variables utilisées, telles que le taux de varia-
                 tion qu’il s’agit de détecter ou la durée de la période de recherche.
                    171. C’est à l’égard des quatrième et cinquième étapes du processus
                 de détermination des tailles d’échantillon qu’apparaissent, aux fins de la
                 présente analyse, les principales divergences entre les Parties. Celles-ci
                 sont reflétées dans les arguments des Parties résumés ci‑dessus (voir para-
                 graphes 157‑159).
                    172. La Cour rappelle qu’elle n’entend pas, en examinant ces argu-
                 ments, se prononcer sur le bien‑fondé scientifique des objectifs de
                 JARPA II et que les activités menées dans le cadre de ce programme
                 peuvent être globalement qualifiées de « recherches scientifiques » (voir
                 paragraphes 88 et 127 ci‑dessus). S’agissant de la détermination de la
                 taille des échantillons, elle n’est pas davantage en mesure de statuer sur
                 l’intérêt scientifique que pourrait avoir le choix, pour une variable don-
                 née, de telle valeur plutôt que de telle autre (la période de recherche ou le
                 taux de variation à détecter, par exemple). La Cour se bornera ici à
                 apprécier si, au vu des éléments de preuve dont elle dispose, il lui est pos-
                 sible de conclure que les tailles d’échantillon sont raisonnables au regard
                 des objectifs annoncés de JARPA II.
                    173. La Cour commencera par se pencher sur les modalités de calcul
                 des tailles d’échantillon utilisées par le Japon dans le cas des rorquals
                 communs et des baleines à bosse.
                         1) Rorquals communs et baleines à bosse
                   174. Le nombre de rorquals communs et de baleines à bosse à prélever
                 dans le cadre de JARPA II a été fixé à 50 par an pour chacune des

                                                                                                 56




8 CIJ1062.indb 241                                                                                     18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  279

                 deux espèces. Le plan de recherche de JARPA II indiquant que ces objec-
                 tifs de capture ont été déterminés en fonction des mêmes conditions et des
                 mêmes critères, la Cour les examinera conjointement.
                    175. La taille de l’échantillon a, dans les deux cas, été calculée sur la
                 base de deux « paramètres » : le taux de gestation apparent et l’âge de la
                 maturité sexuelle. Le plan de recherche de JARPA II présente ces élé-
                 ments, dont l’étude suppose, d’après le Japon, l’examen des bouchons de
                 cérumen et des organes reproducteurs, comme essentiels aux objectifs du
                 programme. Il ne précise pas pourquoi deux paramètres seulement sont
                 utilisés pour établir le nombre de spécimens de ces deux espèces qu’il
                 s’agit de prélever, et non davantage, comme pour le calcul de la taille de
                 l’échantillon de petits rorquals (voir paragraphe 182 ci‑dessous). Or, ainsi
                 qu’exposé ci‑dessus (voir paragraphes 165‑166), il ressort d’une analyse
                 du plan de recherche de JARPA II que les décisions concernant, par
                 exemple, le taux spécifique de variation à déceler, entre autres variables
                 pertinentes, ont une incidence notable sur la taille de l’échantillon.
                    176. S’il présente, s’agissant des rorquals communs et des baleines à
                 bosse, des tailles d’échantillon possibles aussi bien pour une période de
                 recherche de six ans que pour une période de recherche de douze ans, le
                 plan de recherche de JARPA II précise que les chercheurs ont, dans les
                 deux cas, opté pour la seconde de ces valeurs : il serait certes, y lit‑on,
                 « préférable » de prévoir une période de six ans « puisque le programme de
                 recherche fera l’objet d’un examen tous les six ans », mais ce choix impli-
                 quant de prélever un nombre « important » de spécimens, la période de
                 douze ans a été privilégiée, suivant une « approche de précaution ». A l’au-
                 dience, le Japon a avancé une autre raison pour justifier ce choix, affir-
                 mant qu’une période de recherche plus courte ne s’imposait pas pour les
                 rorquals communs et les baleines à bosse, espèces à l’égard desquelles la
                 mise en œuvre de la RMP n’était pas encore envisagée.
                    177. Il n’y a pas lieu pour la Cour de déterminer si le choix de telle ou
                 telle période de recherche est, en soi, plus ou moins approprié pour une
                 espèce de baleines donnée. En revanche, le choix d’une période de douze
                 ans pour deux des trois espèces étudiées doit être examiné à la lumière
                 d’autres caractéristiques du projet, y compris le choix d’une période de six
                 ans seulement pour détecter divers changements affectant les populations
                 de petits rorquals. En particulier, le Japon a mis en avant deux éléments
                 pour expliquer son choix de fixer à 850 spécimens la taille de l’échantillon
                 de petits rorquals, ainsi que sa décision d’étendre le programme aux
                 baleines à bosse et aux rorquals communs : l’étude de la concurrence entre
                 espèces et la recherche sur l’écosystème. JARPA II devait débuter par une
                 « phase de recherche » de six ans, au terme de laquelle un examen aurait
                 lieu et des corrections seraient apportées. Or, on voit mal comment, pour
                 ces deux objectifs essentiels, ce programme pourrait, au terme de six ans,
                 faire utilement l’objet d’un examen si la période de recherche a, pour deux
                 des trois espèces étudiées, été fixée à douze ans.
                    178. Ainsi, si le Japon met en avant ces objectifs pour justifier sa décision
                 de fixer à 850 spécimens (plus ou moins 10 %) la taille de l’échantillon de

                                                                                              57




8 CIJ1062.indb 243                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  280

                 petits rorquals, son choix de retenir une période de recherche de douze ans
                 dans le cas des rorquals communs et des baleines à bosse est un élément qui
                 amène à douter qu’ils en constituent effectivement la motivation principale.
                    179. Un autre facteur incite à douter du caractère raisonnable de la
                 conception de JARPA II au regard de ses objectifs déclarés : le fait que les
                 objectifs globaux de capture retenus pour les rorquals communs et les
                 baleines à bosse — 50 spécimens par espèce et par an — sont insuffisants
                 aux fins d’évaluer l’ensemble des variations que le programme vise à mesu-
                 rer. Plus précisément, le plan de recherche de JARPA II indique qu’il est
                 nécessaire, pour pouvoir détecter un taux de variation donné de l’âge de la
                 maturité sexuelle, de prélever, pour chaque espèce, un minimum de 131 spé-
                 cimens par an. Il ne précise pas si les chercheurs se sont résolus à accepter
                 un moindre degré d’exactitude ou ont simplement ajusté le taux de varia-
                 tion qu’ils entendaient détecter en revoyant à la baisse leur objectif de cap-
                 ture, et le Japon ne l’a pas davantage explicité au cours de la présente
                 procédure. Ainsi, d’après les calculs de ses propres chercheurs, JARPA II
                 ne semble pas avoir vocation à produire des résultats statistiquement signi-
                 ficatifs en ce qui concerne l’un, au moins, des paramètres essentiels aux-
                 quels son plan de recherche accorde une importance particulière.
                    180. La Cour observe également que M. Walløe, expert cité par le
                 Japon, a formulé à propos du volet de JARPA II consacré aux rorquals
                 communs des réserves qui vont au‑delà de la taille de l’échantillon. Il a
                 affirmé devant la Cour que ce volet était « mal conçu » car l’échantillon-
                 nage ne pouvait être aléatoire dans la zone étudiée pour deux raisons,
                 l’une étant que la majeure partie de cette population évoluait hors de la
                 zone en question — plus au nord — et l’autre, que les navires utilisés dans
                 le cadre de JARPA II permettaient uniquement la capture de spécimens
                 de petite taille (un point qu’a également soulevé l’Australie). La Cour
                 rappelle que le Japon a décrit l’échantillonnage aléatoire comme l’un des
                 éléments d’un programme mené à des fins de recherche scientifique.
                    181. La Cour estime que le plan de recherche de JARPA II ne fournit,
                 dans l’ensemble, que des informations partielles quant aux bases de calcul de
                 la taille des échantillons de rorquals communs et de baleines à bosse. Les
                 objectifs de capture ont été fixés sur une période de douze ans, bien qu’une
                 période de six ans seulement ait servi à déterminer la taille de l’échantillon de
                 petits rorquals et qu’un examen de JARPA II doive avoir lieu au terme de
                 chaque phase de recherche sexennale. D’après les propres calculs du Japon,
                 les objectifs de capture retenus pour les rorquals communs et les baleines à
                 bosse sont trop limités pour produire des résultats statistiquement significa-
                 tifs. La Cour, qui est appelée à déterminer si la conception de JARPA II est
                 raisonnable au regard des objectifs poursuivis, juge à cet égard importantes
                 les faiblesses relevées ci‑dessus, qui s’ajoutent aux problèmes propres à la
                 décision de prélever des rorquals communs évoqués au paragraphe précé-
                 dent, car le Japon rattache le choix de la taille de l’échantillon de petits ror-
                 quals (sera discuté ci‑dessous) à des objectifs en matière de recherche sur
                 l’écosystème et d’étude de la concurrence entre espèces qui impliquent quant
                 à eux l’échantillonnage létal de rorquals communs et de baleines à bosse.

                                                                                               58




8 CIJ1062.indb 245                                                                                   18/05/15 09:29

                               chasse à la baleine dans l’antarctique (arrêt)             281

                          2) Petits rorquals de l’Antarctique
                     182. La Cour en vient à la manière dont a été fixée la taille de l’échan-
                 tillon de petits rorquals de l’Antarctique dans le cadre de JARPA II. Le
                 plan de recherche indique que, pour cette espèce, l’objectif de capture glo-
                 bal a été déterminé après calcul des tailles d’échantillon minimales pour un
                 certain nombre de paramètres étudiés, tels que l’âge de la maturité sexuelle,
                 le taux de gestation apparent, l’épaisseur de la couche de graisse, les taux
                 d’accumulation de polluants, les phénomènes de mélange entre différentes
                 populations et les tendances démographiques. Il précise en outre que, pour
                 la plupart de ces paramètres, « la taille d’échantillon obtenue s’établissait
                 entre 800 et 1000 spécimens, un nombre supérieur à 800 étant souhai-
                 table ». Le Japon a décrit le processus ayant servi à déterminer la taille
                 globale de l’échantillon de petits rorquals à l’aide de l’illustration repro-
                 duite ci‑dessous, qui constitue la figure 5‑4 de son contre‑mémoire :
                 — Figure 5‑4 : « Taille de l’échantillon annuel nécessaire pour chacun des
                   paramètres étudiés dans le cadre de JARPA II, calculée selon les
                   formules statistiques établies (source : Institut de recherche sur les
                   cétacés). »




                 (Source : Contre‑mémoire du Japon, vol. I, p. 261.)

                   183. Comme le montre cette illustration, la taille globale de l’échantil-
                 lon se situe dans un intervalle correspondant aux tailles minimales
                 requises, selon le plan de recherche, pour la plupart des paramètres étu-
                 diés dans le cadre de JARPA II. C’est pour cette raison, explique le Japon,

                                                                                           59




8 CIJ1062.indb 247                                                                               18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)              282

                  que la taille de l’échantillon global annuel a été fixée à 850 spécimens
                  (plus ou moins 10 %, soit un maximum de 935 petits rorquals par an).
                  Ainsi qu’il est indiqué ci‑dessus (voir paragraphes 159 et 169), le Japon a
                  considéré que ce chiffre était suffisant aux fins des recherches envisagées,
                  compte tenu de la nécessité de ne pas porter préjudice aux stocks.
                     184. L’Australie estime, pour sa part, que le Japon avait, dès le départ,
                  l’intention de fixer à 850 spécimens environ l’échantillon annuel de petits
                  rorquals, et qu’il a « ajusté rétrospectivement » son projet en sélectionnant
                  des valeurs susceptibles de générer, pour chaque paramètre étudié, des
                  tailles d’échantillon aboutissant au volume de capture global qu’il souhai-
                 tait obtenir. Elle souligne que le plan de recherche de JARPA II ne motive
                 pas clairement le choix des tailles d’échantillon retenues pour chacun des
                 paramètres étudiés. Elle relève également que, pour certaines variables,
                 des choix différents auraient abouti à des tailles d’échantillon considéra-
                 blement plus réduites, mais que le plan de recherche de JARPA II demeure
                 silencieux, de manière générale, sur les raisons ayant présidé au choix des
                 valeurs retenues. Ces lacunes, selon l’Australie, donnent à penser que la
                 taille de l’échantillon de petits rorquals a été déterminée non pas à des fins
                 de recherche scientifique, mais pour répondre aux impératifs de finance-
                 ment et aux objectifs commerciaux du Japon.
                     185. A la lumière de ces vues divergentes, la Cour examinera les élé-
                 ments de preuve se rapportant aux tailles d’échantillon minimales que
                 le Japon a retenues pour les différents paramètres étudiés, et sur la base
                 desquelles il a fixé la taille globale de l’échantillon de petits rorquals.
                 Comme indiqué ci‑dessus (voir paragraphe 172), l’objet de cet examen est
                 non pas de remettre en cause les raisonnements scientifiques des experts ou
                 du Gouvernement japonais, mais de rechercher si le Japon a su démontrer,
                 au regard des objectifs annoncés de JARPA II, l’existence d’éléments
                 pouvant raisonnablement expliquer les tailles d’échantillon annuelles
                 ­
                 pour chacun des paramètres étudiés et ayant conduit à fixer à 850 spéci-
                 mens (plus ou moins 10 %) la taille globale de l’échantillon de petits
                 ­rorquals.
                     186. Le plan de recherche de JARPA II présente la façon dont ont été
                  calculées les tailles d’échantillon pour chacun des paramètres mentionnés
                  dans l’illustration reproduite ci‑dessus : âge de la maturité sexuelle, taux
                  de gestation apparent, épaisseur de la couche de graisse, suivi patholo-
                  gique (c’est‑à‑dire le contrôle des niveaux d’accumulation de polluants),
                  phénomènes de mélange entre différentes populations et « marquage‑­
                  recapture ADN », dont le Japon explique qu’il s’agit d’une technique uti-
                  lisée pour étudier les tendances démographiques.
                     187. La Cour observera d’emblée qu’il est indiqué, dans le plan de
                  recherche de JARPA II, que le critère pertinent pour tous les paramètres
                  est la « taille d’échantillon nécessaire pour déceler les changements surve-
                  nant sur une période de six ans ». Si le plan de recherche ne précise pas la
                  raison du choix de cette période, le Japon a, au cours de la procédure,
                  fourni à cet égard certaines explications, sur lesquelles la Cour reviendra
                  ci‑dessous (voir paragraphe 192).

                                                                                           60




8 CIJ1062.indb 249                                                                                18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  283

                     188. Les éléments de preuve versés au dossier mettent en évidence, en
                  ce qui concerne le plan de recherche de JARPA II, un manque de trans-
                 parence quant aux raisons ayant conduit au choix de telles ou telles tailles
                 d’échantillon pour les différents paramètres étudiés. Les experts cités par
                 les deux Parties en sont convenus, comme exposé ci‑dessus (voir para-
                 graphes 158‑159). A une exception près (qui sera examinée dans le para-
                 graphe qui suit), le plan de recherche ne fournit que très peu d’informations
                 sur les raisons ayant présidé au choix de telle ou telle valeur pour une
                 variable donnée. Ainsi, la Cour estime que les auteurs du plan n’ont pas
                 systématiquement fait l’effort d’expliquer pourquoi, pour chacun des
                 ­éléments pris en compte dans le suivi des paramètres biologiques, ils cher-
                  chaient à déceler tel taux ou degré de variation plutôt que tel autre
                  impliquant le recours à une taille d’échantillon plus restreinte. Ces
                  carences sont d’autant plus frappantes que les choix qui ont été opérés
                  quant à ces taux ou degrés vont tous dans le sens d’une taille d’échantil-
                  lon d’environ 850 petits rorquals par an.
                     189. La présentation de la taille de l’échantillon nécessaire pour étudier
                  l’âge de la maturité sexuelle, qui s’accompagne de quelques éclaircisse-
                  ments quant aux facteurs pris en considération dans le choix du taux de
                  variation à détecter, constitue sans doute une exception. En outre, pour
                  ce paramètre, le plan de recherche établit un lien entre les données recher-
                  chées et les deux premiers objectifs de JARPA II. La Cour estime qu’il
                  n’en va pas de même pour les cinq autres paramètres expressément utili-
                  sés pour fixer à 850 spécimens la taille globale de l’échantillon (c’est‑à‑dire
                  les paramètres visés à la figure 5‑4 du contre‑mémoire du Japon repro-
                  duite ci‑dessus). Cela met en lumière l’absence d’éléments, du moins dans
                  le plan de recherche de JARPA II, susceptibles d’étayer la conclusion
                  selon laquelle la taille de l’échantillonnage létal retenue pour les petits
                  rorquals, une composante essentielle de la conception de JARPA II, est
                  raisonnable au regard des objectifs du programme.
                     190. La Cour rappelle également que l’un des experts cités par l’Aus-
                  tralie, M. Mangel, a déclaré qu’il était possible d’obtenir un degré d’exac-
                  titude quasiment équivalant à celui recherché dans le cadre de JARPA II
                  en se contentant d’un nombre de prises moindre de petits rorquals, esti-
                  mant en outre qu’un échantillon plus réduit et une marge d’erreur plus
                  élevée pouvaient être acceptables selon l’hypothèse que l’on se proposait
                  d’examiner. Le Japon n’a pas réfuté l’avis de cet expert.
                     191. La Cour en vient aux éléments de preuve relatifs à la décision du
                  Japon d’utiliser, en vue de calculer les tailles d’échantillon pour les para-
                  mètres étudiés, une période de six ans dans le cas des petits rorquals, mais
                  de douze ans dans celui des rorquals communs et des baleines à bosse.
                  Cette décision a des répercussions considérables sur la taille des échantil-
                  lons, une période plus courte nécessitant généralement un nombre de spé-
                  cimens plus élevé, comme le montre le plan de recherche de JARPA II
                  (voir paragraphe 165 ci‑dessus).
                     192. Le Japon, à propos de l’un des paramètres étudiés (l’âge de la
                  maturité sexuelle), justifie, dans le contre‑mémoire, le recours à une période

                                                                                              61




8 CIJ1062.indb 251                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  284

                 de six ans par la nécessité d’obtenir au moins trois points de mesure pour
                 chaque zone de recherche de JARPA II (les baleines étant prélevées une
                 saison sur deux dans chacune de ces zones), précisant qu’il serait « haute-
                 ment incertain » de chercher à détecter une tendance sur la base de deux
                 points de mesure seulement. Il invoque également l’opportunité de détec-
                 ter les modifications « dès que possible ». A l’audience, le Japon a avancé
                 deux arguments différents pour justifier cette durée de six ans. Après avoir
                 laissé entendre que le but était de faire coïncider cette période avec l’éva-
                 luation périodique de JARPA II conduite par le comité scientifique tous
                 les six ans, il a renoncé à cette explication et affirmé que cette période avait
                 été choisie, pour les petits rorquals, parce qu’elle « coïncidait avec l’évalua-
                 tion prévue dans le cadre de la RMP ». Ce second argument rejoint l’expli-
                 cation présentée devant la Cour par l’expert cité par le Japon, M. Walløe,
                 quoique celui‑ci ait également qualifié d’« arbitraire » le choix d’une période
                 de six ans aux fins du calcul de la taille des échantillons.
                    193. Si rien ne lui permet, à la lumière des éléments de preuve versés au
                 dossier, de conclure qu’une période de recherche de six ans n’est pas rai-
                 sonnable au regard des objectifs du programme dans le cas des petits ror-
                 quals, la Cour regrette néanmoins, premièrement, que le choix de cette
                 période pour l’une des espèces de baleines (les petits rorquals) n’ait pas
                 été explicité dans le plan de recherche de JARPA II et, deuxièmement,
                 que le Japon n’ait pas, lors de la procédure, offert d’explication cohérente
                 des raisons l’ayant conduit à choisir cette période pour calculer la taille de
                 l’échantillon des petits rorquals.
                    194. Par ailleurs, le Japon n’explique pas comment il est possible de
                 fixer des périodes de recherche différentes pour les trois espèces tout en
                 ayant pour objectifs de recherche la modélisation de l’écosystème et la
                 concurrence entre ces espèces. JARPA II est apparemment conçu de telle
                 sorte que des informations statistiquement utiles concernant les rorquals
                 communs et les baleines à bosse ne seront disponibles qu’au terme de
                 douze années de recherche (et les éléments de preuve versés au dossier
                 indiquent que, même à l’issue de cette période, les tailles d’échantillon
                 seront insuffisantes pour être statistiquement fiables au vu des tailles mini-
                 males requises dans le plan de recherche de JARPA II). Ainsi qu’il a été
                 relevé ci‑dessus (voir paragraphe 181), il est permis de s’interroger, compte
                 tenu de cet élément, sur l’intérêt même de procéder au bout de six ans à
                 un examen du programme sous l’angle de ses deux principaux objectifs
                 et, partant, sur le caractère raisonnable au regard des objectifs du pro-
                 gramme de la taille de l’échantillon fixée dans le cas des petits rorquals.
                    195. La Cour estime ainsi qu’il existe deux problèmes fondamentaux
                 concernant la taille de l’échantillon de petits rorquals. Premièrement, la
                 figure 5‑4 montre que celle qui a été retenue au final — soit 850 spécimens
                 (plus ou moins 10 %) — se situe dans un intervalle obtenu à partir des tailles
                 d’échantillon définies pour les différents paramètres étudiés, mais les déci-
                 sions ayant conduit au choix de ces différentes tailles d’échantillon manquent
                 de transparence. La Cour relève que ce manque de transparence, qui carac-
                 térise tant le plan de recherche de JARPA II que les efforts ultérieurement

                                                                                              62




8 CIJ1062.indb 253                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  285

                 déployés par le Japon pour défendre la taille d’échantillon fixée dans le cadre
                 de JARPA II, ne porte pas nécessairement à conclure à une absence de jus-
                 tification scientifique des décisions prises à l’égard des différents paramètres.
                 Dans le contexte de l’article VIII, toutefois, les éléments de preuve concer-
                 nant le choix de telle taille minimale d’échantillon par rapport à d’autres
                 nécessitant de mettre à mort un nombre bien moindre de baleines devraient
                 permettre de comprendre pourquoi cette taille est raisonnable au regard des
                 objectifs du programme. Or, l’absence, dans la plupart des cas, d’éléments
                 de preuve indiquant comment ont été calculées les tailles d’échantillon dans
                 le plan de recherche de JARPA II tend à confirmer l’allégation de l’Australie
                 selon laquelle le choix de la période de recherche et du taux de variation à
                 détecter a été dicté par une taille globale d’échantillon prédéterminée, alors
                 que c’est ce choix qui aurait dû dicter la taille de l’échantillon.
                     196. Deuxièmement, comme cela a été exposé ci‑dessus (voir para-
                 graphe 149), pour justifier la revision à la hausse (par rapport à JARPA)
                 de la taille de l’échantillon de petits rorquals opérée dans le cadre de
                 JARPA II, le Japon invoque les objectifs touchant à la recherche sur
                 l’écosystème et à la concurrence entre espèces. Il ressort toutefois des élé-
                 ments de preuve versés au dossier que la capacité d’atteindre ces objectifs
                 a été compromise du fait des carences du projet en ce qui concerne les
                 rorquals communs et les baleines à bosse. Dès lors, on voit difficilement
                 comment ces objectifs peuvent raisonnablement expliquer le volume de
                 capture des petits rorquals prévu dans le cadre de JARPA II.
                     197. La Cour rappelle par ailleurs que le Japon a mis en avant un certain
                 nombre de caractéristiques qui permettent à ses yeux de distinguer la chasse
                 commerciale de celle conduite à des fins de recherche, relevant notamment
                 que ce sont les espèces à forte valeur marchande qui sont prélevées dans le
                 cadre de la chasse commerciale, tandis que peuvent être capturées, dans le
                 cadre de la chasse scientifique, aussi bien ces espèces que des espèces de
                 valeur moindre, voire nulle, telles que les cachalots (voir paragraphe 89
                 ci‑dessus). Dans le cadre de JARPA II, le recours à des méthodes létales
                 concerne presque exclusivement les petits rorquals. Or, à propos de la valeur
                 de cette espèce, la Cour prend note d’une déclaration faite en octobre 2012
                 par le directeur général de l’agence japonaise des pêcheries. S’adressant à la
                 sous‑commission de la commission d’audit et de contrôle de l’administration
                 de la chambre des représentants, celui‑ci a indiqué que la chair de petit ror-
                 qual était « appréciée pour sa saveur et son arôme, notamment lorsqu’elle
                 est consommée en sashimi et sous d’autres formes similaires ». Faisant réfé-
                 rence à JARPA II, il a également déclaré que « le programme de chasse à la
                 baleine en vue de recherches scientifiques mené dans l’océan Austral était
                 nécessaire pour assurer la stabilité de l’offre de chair de petit rorqual ». A la
                 lumière de ces déclarations, le fait que les prélèvements létaux réalisés dans
                 le cadre de JARPA II se limitent presque exclusivement aux petits rorquals
                 signifie que la distinction entre les espèces à forte valeur marchande et celles
                 de moindre valeur avancée par le Japon aux fins de différencier la chasse
                 commerciale de celle menée en vue de recherches scientifiques ne conforte
                 pas la thèse selon laquelle JARPA II relèverait de cette dernière catégorie.

                                                                                               63




8 CIJ1062.indb 255                                                                                   18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  286

                   198. Pris dans leur ensemble, les éléments de preuve relatifs à la taille
                 de l’échantillon de petits rorquals, de même que ceux concernant la taille
                 des échantillons de rorquals communs et de baleines à bosse, n’offrent
                 guère d’explications ni de justifications quant aux décisions ayant présidé
                 au choix de l’objectif de capture global. De l’avis de la Cour, c’est là une
                 raison supplémentaire de douter que la conception de JARPA II soit rai-
                 sonnable au regard de ses objectifs annoncés. Cette question doit égale-
                 ment être examinée à la lumière de la mise en œuvre de JARPA II, point
                 auquel la Cour s’intéressera dans la section qui suit.
                      iii) Comparaison entre les tailles d’échantillon et les prises effectives
                    199. Il existe une différence importante entre les objectifs de capture de
                 JARPA II et le nombre de baleines effectivement capturées dans le cadre de la
                 mise en œuvre du programme. Les Parties sont en désaccord quant aux rai-
                 sons expliquant cette différence et aux conclusions que la Cour devrait en tirer.
                    200. La Cour rappelle que, pour les rorquals communs comme pour
                 les baleines à bosse, l’objectif de capture est de 50 spécimens ; dans le
                 cadre d’une étude de faisabilité réalisée sur une période de deux ans, la
                 taille de l’échantillon des baleines à bosse avait été fixée à zéro et celle des
                 rorquals communs à dix.
                    201. S’agissant des prises effectives, il ressort des éléments produits
                 devant la Cour qu’un total de 18 rorquals communs ont été tués au cours
                 des sept premières saisons de JARPA II, dont dix au cours de la première
                 année, lorsque la possibilité de capturer des baleines de grande taille était
                 à l’étude. Au cours des années suivantes, le nombre de rorquals communs
                 capturés chaque année a oscillé entre zéro et trois. Aucune baleine à bosse
                 n’a été mise à mort dans le cadre de JARPA II. Le Japon explique avoir
                 décidé, dans un premier temps, de ne procéder à aucun prélèvement de
                 baleines à bosse au cours des deux premières années du programme, puis,
                 à compter de 2007, de « suspendre » ces prélèvements. La Cour constate
                 néanmoins que les permis délivrés au titre de JARPA II depuis 2007
                 continuent d’autoriser la capture des baleines à bosse.
                    202. Bien que la taille de l’échantillon de petits rorquals ait été fixée à
                 850 (plus ou moins 10 %), le nombre de prises effectives a varié d’une
                 année sur l’autre. Au cours de la saison 2005-2006, 853 petits rorquals ont
                 été capturés, chiffre situé dans les limites prévues. Au cours des années
                 suivantes, le nombre de prises effectives a toujours été inférieur à l’objectif
                 de capture. En moyenne, quelque 450 petits rorquals ont été tués chaque
                 année. Il ressort des éléments de preuve versés au dossier que respective-
                 ment 170 et 103 petits rorquals ont été mis à mort au cours des saisons
                 2010-2011 et 2012-2013.
                    203. Quant aux raisons avancées pour expliquer les différences entre les
                 tailles d’échantillon et les volumes réels de capture, le Japon affirme qu’il
                 aurait décidé de ne capturer aucune baleine à bosse pour répondre à la
                 demande formulée en ce sens par le président de la CBI de l’époque. S’agis-
                 sant des rorquals communs, le Japon invoque, d’une part, les actes de sabo-
                 tage des organisations non gouvernementales hostiles à la chasse à la

                                                                                               64




8 CIJ1062.indb 257                                                                                   18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  287

                 baleine, incriminant tout particulièrement la Sea Shepherd Conservation
                 Society, et, d’autre part, l’absence, sur le principal navire de recherche de
                 JARPA II, le Nisshin Maru, d’équipements permettant de hisser à son bord
                 des cétacés de grande taille. Pour ce qui est des petits rorquals, le Japon
                 offre deux explications pour justifier des volumes de capture inférieurs aux
                 tailles d’échantillon prévues : un incendie à bord du Nisshin Maru au cours
                 de la saison 2006-2007 et les actes de sabotage mentionnés plus haut.
                    204. Le Japon cite en particulier des actes de sabotage survenus pendant
                 la saison 2008-2009 (des navires japonais ont ainsi été éperonnés en
                 février 2009 et ont été la cible de jets de bouteilles remplies d’acide), l’abor-
                 dage du navire Shonan‑Maru, en février 2010, qui a entraîné le retrait du
                 navire de la flotte japonaise pour le reste de la saison 2009‑2010, le temps de
                 mener l’enquête pénale, ainsi que d’autres actes de harcèlement commis pen-
                 dant la saison 2012-2013. Le Japon relève que la CBI a condamné ces vio-
                 lents actes de sabotage dans une série de résolutions adoptées par consensus.
                    205. L’Australie conteste les raisons avancées par le Japon pour expli-
                 quer l’écart entre la taille des échantillons à prélever et les volumes réels de
                 capture. Si elle ne conteste pas que le Japon a décidé de ne pas capturer de
                 baleines à bosse pour répondre à une demande que lui avait adressée le
                 président de la CBI, elle fait néanmoins valoir qu’il s’agissait d’une déci-
                 sion motivée par des considérations politiques et non scientifiques. Pour ce
                 qui est des rorquals communs, elle insiste sur le fait incontesté que les
                 navires japonais ne sont pas équipés pour capturer de gros cétacés. En ce
                 qui concerne les petits rorquals, l’Australie invoque des éléments de preuve
                 qui démontrent, selon elle, que le volume réel des captures fluctue en fonc-
                 tion de l’offre et de la demande de chair de baleine au Japon et non en
                 raison des facteurs avancés par le Japon. Selon elle, ce dernier a revu les
                 activités de chasse de JARPA II à la baisse pour s’adapter au déclin de la
                 demande de chair de baleine, en raccourcissant les saisons de chasse et en
                 capturant moins de spécimens. L’Australie invoque également des déclara-
                 tions émanant de responsables japonais citées dans la presse, qui indiquent
                 que, en réalité, les objectifs de recherche de JARPA II n’exigent pas un
                 échantillonnage létal aussi important que celui décrit dans le plan de
                 recherche et pourraient être atteints grâce à des prises bien plus réduites.
                    206. Ayant examiné l’ensemble des éléments de preuve versés au dossier,
                 la Cour considère qu’aucune raison ne peut, à elle seule, expliquer l’écart
                 entre les tailles d’échantillon prévues et les prises effectives. En ce qui
                 concerne les baleines à bosse, cet écart est dû à la décision du Japon d’accé-
                 der à une demande que lui avait adressée le président de la CBI, sans toute-
                 fois modifier en conséquence les objectifs ou les tailles d’échantillon de
                 JARPA II. La baisse du nombre de captures de rorquals communs peut être
                 attribuée, au moins en partie, au type de navires choisis par le Japon, un
                 aspect de la conception de JARPA II qui a été critiqué par l’expert cité par
                 celui‑ci (voir paragraphe 180 ci‑dessus). Quant à l’incendie à bord d’un
                 navire au cours d’une saison de chasse, le Japon n’a pas fourni d’informa-
                 tion sur l’étendue des dégâts ni sur le temps pendant lequel le navire a été
                 dans l’incapacité de reprendre la mer. La Cour estime vraisemblable que ces

                                                                                               65




8 CIJ1062.indb 259                                                                                   18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  288

                 actes de sabotage aient pu contribuer à réduire le volume de capture des
                 petits rorquals pendant certaines saisons, mais il est difficile de savoir dans
                 quelle mesure. A cet égard, elle constate que, pendant les saisons 2006-2007
                 et 2007-2008, soit avant que ne se produisent les regrettables actes de sabo-
                 tage portés à son attention par le Japon, le nombre réel de captures de petits
                 rorquals s’élevait à 505 et 551 respectivement. Dans ce contexte, la Cour
                 rappelle la résolution 2011‑2 de la CBI, adoptée par consensus, qui fait état
                 d’informations relatives aux actions dangereuses menées par la Sea Shepherd
                 Conservation Society et condamne « toutes les actions qui mettent en péril la
                 vie humaine et les biens dans le cadre des activités des navires en mer ».
                    207. La Cour en vient à présent à l’affirmation de l’Australie selon laquelle
                 la différence entre les tailles d’échantillon et les volumes réels de capture
                 affaiblit la thèse défendue par le Japon, pour qui JARPA II est un pro-
                 gramme en vue de recherches scientifiques. Tout en se félicitant que le
                 nombre de prises effectives ait été inférieur aux objectifs de capture, l’Aus-
                 tralie soutient que le Japon ne s’est pas donné la peine d’expliquer dans
                 quelle mesure cet écart pouvait avoir une incidence sur les objectifs de
                 recherche de JARPA II et n’a pas adapté son programme en conséquence.
                 Le Japon n’a pas davantage expliqué comment la décision politique de ne
                 pas capturer de baleines à bosse ainsi que le faible nombre de rorquals com-
                 muns mis à mort dans le cadre de son programme pouvaient être compa-
                 tibles avec le plan de recherche de JARPA II, qui insiste sur la nécessité de
                 procéder à l’échantillonnage létal de ces deux espèces. L’Australie se demande
                 comment il est possible de construire un modèle de concurrence plurispéci-
                 fique sur la seule base des données obtenues chez les petits rorquals si, comme
                 l’indique ce plan de recherche, il est nécessaire, pour bâtir un tel modèle ou
                 pour étudier « l’hypothèse de l’excédent de krill », de disposer d’informations
                 obtenues par échantillonnage létal sur les trois espèces. Elle souligne que, à
                 en croire le Japon, les informations dont il a besoin ne pourraient être obte-
                 nues qu’au moyen de méthodes létales mais que le volume réel des captures
                 n’a aucun rapport avec la taille des échantillons initialement prévue dans le
                 cadre de JARPA II. S’appuyant sur ces éléments, l’Australie qualifie d’« illu-
                 soire » l’objectif consistant à modéliser la concurrence entre espèces.
                    208. Pour le Japon, la différence entre les tailles d’échantillon et le
                 volume réel des captures, à tout le moins en ce qui concerne les petits ror-
                 quals, signifie qu’« il faudra probablement plusieurs années de recherches
                 supplémentaires pour parvenir aux tailles d’échantillon correspondant aux
                 objectifs de recherche à atteindre ». Dans le même ordre d’idées, il ajoute :
                 « Si nous allongeons la période de recherche ou si nous sommes disposés à
                 accepter un moindre degré d’exactitude, alors un échantillonnage plus
                 réduit pourra également donner des résultats exploitables, mais nous ris-
                 quons d’être moins rapides à détecter des changements potentiellement
                 importants dans la dynamique d’un stock. » Il soutient en outre que les
                 prises, à ce jour trop faibles, de rorquals communs et de baleines à bosse
                 « n’empêchent pas l’amélioration des modèles de l’écosystème existants …
                 grâce à l’utilisation de données relatives à ces mêmes espèces collectées
                 dans le cadre de JARPA II par des méthodes non létales ».

                                                                                              66




8 CIJ1062.indb 261                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                289

                    209. La Cour observe que, bien que la mise en œuvre de JARPA II se
                 soit pendant nombre d’années considérablement écartée de la conception
                 initiale du programme, le Japon n’a en rien modifié les objectifs et les
                 tailles d’échantillon indiqués dans les permis spéciaux délivrés chaque
                 année dans le cadre de ce programme. De l’avis de la Cour, les éléments
                 de preuve ayant trait à la différence entre la taille des échantillons à pré-
                 lever et celle des prises effectives permettent de tirer deux conclusions.
                 Premièrement, le Japon laisse entendre que le volume réel de capture des
                 petits rorquals ne remet pas en cause le programme car un échantillon
                 plus réduit peut quand même apporter des informations utiles, dès lors
                 qu’il est possible d’allonger la période de recherche ou de se contenter
                 d’un moindre degré d’exactitude. La Cour rappellera néanmoins que,
                 pour certains paramètres, le calcul de la taille des échantillons de petits
                 rorquals a été effectué sur la base d’une période de recherche de six ans et
                 de degrés d’exactitude qui n’ont été expliqués ni dans le plan de recherche
                 de JARPA II ni dans le cadre de la présente procédure. L’affirmation du
                 Japon selon laquelle une période de recherche plus longue ou un degré
                 d’exactitude moindre pourraient également permettre au programme de
                 produire des résultats utiles d’un point de vue scientifique fait naître de
                 nouveaux doutes sur le caractère raisonnable de la taille de l’échantillon
                 retenue — soit 850 petits rorquals — au regard des objectifs annoncés de
                 JARPA II. Cet élément accrédite encore la thèse de l’Australie selon
                 laquelle la détermination des tailles d’échantillon de petits rorquals obéis-
                 sait à des considérations qui n’étaient pas scientifiques.
                    210. Deuxièmement, même si aucune baleine à bosse n’a été capturée
                 dans le cadre de JARPA II, et même si rares ont été les prises de rorquals
                 communs, le Japon reste inébranlable dans sa position et maintient que
                 c’est la recherche sur la concurrence entre espèces et sur l’écosystème qui
                 a présidé au choix des tailles d’échantillon pour les trois espèces. De l’avis
                 de la Cour, l’écart qui existe entre les tailles d’échantillon prévues pour le
                 rorqual commun et la baleine à bosse dans le plan de recherche de
                 JARPA II et le nombre de spécimens de ces deux espèces effectivement
                 prélevés affaiblit l’argument du Japon selon lequel les objectifs de
                 JARPA II relatifs au suivi de l’écosystème et à la concurrence entre
                 espèces justifient l’augmentation de la taille de l’échantillon du petit ror-
                 qual par rapport à celle retenue dans le cadre de JARPA.
                    211. La Cour note également que le Japon prétend pouvoir s’appuyer
                 sur des méthodes non létales pour étudier les baleines à bosse et les ror-
                 quals communs afin de construire un modèle d’écosystème. Si cet objectif
                 de recherche de JARPA II peut effectivement être atteint à l’aide de
                 méthodes non létales, il lui semble que le recours à des méthodes létales
                 ne répond pas, pour ce qui concerne cet objectif, à une stricte nécessité
                 scientifique.
                    212. Le fait que le Japon continue, en dépit des différences entre les
                 tailles d’échantillon prévues et les prises effectives, de s’appuyer sur les
                 deux premiers objectifs de JARPA II pour justifier les tailles d’échantillon
                 retenues pour l’ensemble du programme, et qu’il déclare en outre que ces

                                                                                            67




8 CIJ1062.indb 263                                                                                18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                  290

                 volumes de capture très réduits peuvent néanmoins générer des résultats
                 significatifs sur le plan scientifique, jette un doute supplémentaire sur le
                 fait que JARPA II soit un programme en vue de recherches scientifiques.
                 Il ressort de ces éléments de preuve que les tailles d’échantillon sont supé-
                 rieures à ce qui serait raisonnable au regard des objectifs annoncés de
                 JARPA II. Le fait que le volume réel de capture des rorquals communs et
                 des baleines à bosse s’explique largement, sinon exclusivement, par des
                 considérations politiques et logistiques affaiblit davantage encore la pré-
                 tendue relation entre les objectifs de recherche de JARPA II et la taille
                 d’échantillon définie pour chacune des trois espèces — en particulier la
                 décision de procéder à l’échantillonnage de petits rorquals à une échelle
                 relativement grande.
                     c) Autres aspects de la conception et de la mise en œuvre de JARPA II
                   213. La Cour examinera à présent plusieurs autres aspects de JARPA II
                 mis en avant par les Parties.
                       i) Absence de limite dans le temps
                    214. Le Japon affirme que « JARPA II est un programme de recherche
                 à long terme sans date d’achèvement précise car son objectif principal —
                 le suivi de l’écosystème de l’Antarctique — exige la conduite d’activités
                 continues ». Le programme se déroule par « phases de recherche » de six
                 ans, à l’issue de chacune desquelles « un examen doit avoir lieu et, si
                 nécessaire, des corrections être apportées au programme ». Il est prévu
                 que le comité scientifique procède au premier de ces examens en 2014
                 (voir paragraphe 119 ci‑dessus). Selon le Japon, le paragraphe 4 de l’ar-
                 ticle VIII de la convention envisage pareilles recherches illimitées dans le
                 temps lorsqu’il énonce qu’« il est indispensable, pour assurer une gestion
                 saine et profitable de l’industrie baleinière, de rassembler et d’analyser
                 constamment les renseignements biologiques ».
                    215. L’Australie tire deux conclusions de ce qu’aucune date d’achève-
                 ment n’ait été fixée pour JARPA II. En premier lieu, cela démontrerait que
                 la conception de ce programme répond à la volonté de perpétuer, par
                 quelque moyen que ce soit, la chasse à la baleine jusqu’à la levée du mora-
                 toire sur la chasse commerciale ; en second lieu, cela exclurait toute possibi-
                 lité d’évaluer comme il se doit si les objectifs de la recherche ont été atteints,
                 fausserait la procédure de détermination de la taille des échantillons et pri-
                 verait par conséquent le projet JARPA II de tout fondement scientifique.
                    216. La Cour note l’absence de limite dans le temps de JARPA II et
                 observe que, dans le cas d’un programme poursuivant un objectif de
                 recherche scientifique, un « calendrier comprenant des objectifs intermé-
                 diaires », tel que prévu à l’annexe P, aurait été plus approprié.
                       ii) Apports scientifiques de JARPA II à ce jour
                    217. Le Japon fait valoir qu’aucune évaluation sérieuse des apports
                 scientifiques de JARPA II ne peut avoir lieu avant l’examen périodique

                                                                                                68




8 CIJ1062.indb 265                                                                                    18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)               291

                 du programme. Il souligne toutefois que le comité scientifique a reconnu
                 l’intérêt des données recueillies dans le cadre de JARPA II, et notamment
                 de celles relatives aux caractéristiques génétiques et à l’âge obtenues au
                 moyen de méthodes létales. Par ailleurs, l’expert cité par le Japon,
                 M. Walløe, a estimé que JARPA II avait d’ores et déjà fourni des infor-
                 mations précieuses concernant la RMP et l’écosystème de l’Antarctique.
                    218. L’Australie reconnaît que JARPA II a produit certains résultats,
                 sous la forme de données soumises à l’examen du comité scientifique. Les
                 Parties ont toutefois des vues divergentes sur la contribution apportée par
                 JARPA II, l’Australie soutenant que les données obtenues à partir de
                 prélèvements létaux et soumises au comité scientifique n’ont pas fait la
                 preuve de leur utilité, pas plus qu’elles n’ont apporté de « connaissances
                 utiles » à la conservation et à la gestion des peuplements baleiniers.
                    219. La Cour constate que le plan de recherche prévoit un délai d’ob-
                 tention d’informations statistiquement significatives de six ans pour les
                 petits rorquals et de douze ans pour les deux autres espèces, et qu’il y a
                 donc lieu de penser que la publication des principaux résultats scientifiques
                 de JARPA II devrait suivre ce même calendrier. Or, bien que la première
                 phase de recherche de JARPA II (qui couvrait les saisons 2005-2006
                 à 2010-2011) (voir paragraphe 119 ci‑dessus) soit déjà achevée, le Japon ne
                 fait état que de deux articles validés par des pairs concernant ce pro-
                 gramme, articles qui, de surcroît, ne portent pas sur les objectifs de
                 JARPA II mais se fondent sur des données recueillies, respectivement, sur
                 sept et deux petits rorquals capturés lors de l’étude de faisabilité de
                 JARPA II. Le Japon se réfère également à trois exposés présentés dans le
                 cadre de colloques scientifiques et à huit documents qu’il a soumis au
                 comité scientifique, dont six sont des rapports d’expédition de JARPA II,
                 un autre une évaluation de l’étude de faisabilité de ce programme et le
                 dernier une étude consacrée à la photo‑identification non létale de baleines
                 bleues dans ce même cadre. Compte tenu du fait que JARPA II se pour-
                 suit depuis 2005 et a entraîné la mort de quelque 3600 petits rorquals,
                 l’apport scientifique du programme à ce jour paraît pour le moins modeste.
                     iii) Coopération avec d’autres organismes de recherche
                    220. A l’appui de sa prétention selon laquelle JARPA II n’est pas un
                 programme en vue de recherches scientifiques, l’Australie invoque le
                 manque de coopération entre les chercheurs de JARPA II et le reste de la
                 communauté scientifique. L’un des experts cités par l’Australie, M. Gales,
                 a déclaré que JARPA II « était mené de manière totalement isolée » par
                 rapport aux autres projets de recherche japonais et internationaux sur
                 l’écosystème de l’Antarctique.
                    221. En réponse à une question posée par un membre de la Cour, le
                 Japon a donné des exemples de coopération avec d’autres instituts de
                 recherche japonais. L’expert cité par le Japon, M. Walløe, a laissé
                 entendre que la coopération avec des programmes de recherche interna-
                 tionaux « serait difficile, pour des raisons personnelles et politiques »,
                 étant donné le caractère controversé au sein de la communauté scienti-

                                                                                           69




8 CIJ1062.indb 267                                                                               18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)               292

                 fique du recours aux méthodes létales. Il a par ailleurs reconnu que la
                 coopération avec d’autres instituts de recherche japonais, tels que l’insti-
                 tut national pour la recherche polaire, pourrait être améliorée.
                    222. La Cour relève que les éléments de preuve invoqués par le Japon
                 pour démontrer l’existence d’une coopération avec des instituts de recherche
                 japonais concernent non pas JARPA II, mais JARPA. Elle observe que,
                 JARPA II étant axé sur l’écosystème de l’Antarctique et les modifications
                 de l’environnement dans la région, il était permis d’escompter que le Japon
                 fournirait davantage d’exemples de coopération entre ce programme et
                 d’autres organismes de recherche nationaux et internationaux.
                     d) Conclusion concernant l’application du paragraphe 1 de l’article VIII
                         à JARPA II
                    223. Compte tenu du critère d’examen exposé ci‑dessus (voir para-
                 graphe 67) et ayant analysé les éléments de preuve relatifs à la conception
                 et à la mise en œuvre de JARPA II ainsi que les arguments des Parties, la
                 Cour doit à présent trancher la question de savoir si les baleines mises à
                 mort, capturées et traitées au titre d’un permis spécial délivré dans le
                 cadre de JARPA II le sont « en vue de recherches scientifiques » au sens de
                 l’article VIII de la convention.
                    224. La Cour estime que, compte tenu des objectifs de recherche de
                 JARPA II, l’utilisation de méthodes létales en tant que telle n’est pas dérai-
                 sonnable. Toutefois, une comparaison avec JARPA révèle que la taille des
                 échantillons retenue dans le cadre de JARPA II a été considérablement
                 accrue pour ce qui est des petits rorquals de l’Antarctique, le programme
                 prévoyant en outre des prélèvements létaux pour deux nouvelles espèces. Le
                 Japon affirme que cette revision à la hausse était nécessaire au vu des nou-
                 veaux objectifs de recherche de JARPA II, en particulier l’étude de l’écosys-
                 tème et l’élaboration d’un modèle de concurrence entre espèces. La Cour
                 estime néanmoins que les tailles d’échantillon prévues dans le cadre de
                 JARPA II ne sont pas raisonnables au regard des objectifs du programme.
                    225. Premièrement, les objectifs généraux des deux programmes se
                 recoupent largement. Pour ce qui est de leurs différences, les éléments de
                 preuve ne permettent pas de voir en quoi celles-ci ont pu se traduire par
                 une hausse considérable des prélèvements létaux prévus dans le plan de
                 recherche de JARPA II. Deuxièmement, les tailles d’échantillon de ror-
                 quals communs et de baleines à bosse sont, selon les propres calculs du
                 Japon, trop faibles pour fournir les informations nécessaires à la réalisa-
                 tion des objectifs, le programme tel qu’il est conçu paraissant, de surcroît,
                 interdire tout échantillonnage aléatoire de rorquals communs. Troisième-
                 ment, le processus de détermination de la taille de l’échantillon de petits
                 rorquals manque de transparence, ainsi que l’ont confirmé les experts cités
                 par les deux Parties. La Cour relève, en particulier, dans le plan de
                 recherche de JARPA II, l’absence d’explications exhaustives concernant
                 les décisions ayant conduit à fixer à 850 (plus ou moins 10 %) la taille de
                 l’échantillon annuel de petits rorquals. Quatrièmement, certains éléments

                                                                                            70




8 CIJ1062.indb 269                                                                                18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  293

                 laissent penser que le programme aurait pu être revu et corrigé de manière
                 à réduire la taille des échantillons, mais le Japon n’explique pas pourquoi
                 cela n’a pas été fait. Il ressort également des éléments de preuve versés au
                 dossier que la possibilité de recourir plus largement aux méthodes non
                 létales pour réaliser les objectifs de JARPA II n’a pas été vraiment prise en
                 considération, et que des considérations financières, plutôt que des critères
                 purement scientifiques, sont intervenues dans la conception du programme.
                    226. Ces défauts de conception doivent également être examinés à la
                 lumière de la mise en œuvre du programme. Tout d’abord, aucune baleine
                 à bosse n’a été capturée dans le cadre de JARPA II, ce à quoi le Japon
                 fournit des explications qui ne sont pas d’ordre scientifique. Ensuite, les
                 prises effectives de rorquals communs ne représentent qu’une petite propor-
                 tion du nombre prévu dans le plan de recherche de JARPA II. Enfin, hor-
                 mis pendant une saison, les prises effectives de petits rorquals ont de surcroît
                 été très inférieures aux objectifs de capture annuels. Malgré ces différences
                 entre le plan de recherche et la mise en œuvre du programme, le Japon
                 continue de s’appuyer sur les objectifs de recherche de JARPA II — tout
                 particulièrement l’étude de l’écosystème et l’élaboration d’un modèle de
                 concurrence entre espèces — pour justifier tant l’utilisation que l’ampleur
                 des prélèvements létaux de ces trois espèces prévus dans le plan de recherche.
                 Ni les objectifs ni les méthodes de JARPA II n’ont fait l’objet d’une quel-
                 conque revision ou adaptation destinées à prendre en compte le nombre de
                 baleines effectivement prélevées. Le Japon n’a pas davantage expliqué en
                 quoi ces objectifs de recherche demeuraient viables, face à la décision d’uti-
                 liser des périodes de recherche de six et douze ans en fonction des espèces,
                 et d’abandonner totalement, semble‑t‑il, l’échantillonnage létal des baleines
                 à bosse tout en réduisant considérablement le volume de capture des ror-
                 quals communs. D’autres aspects de JARPA II, tels que son caractère illi-
                 mité dans le temps, sa faible contribution scientifique à ce jour et l’absence
                 de coopération notable avec les chercheurs d’autres projets de recherche
                 connexes, incitent également à douter que celui‑ci réponde aux critères d’un
                 programme conduit en vue de recherches scientifiques.
                    227. La Cour estime que si JARPA II, pris dans son ensemble, com-
                 porte des activités susceptibles d’être globalement qualifiées de recherches
                 scientifiques (voir paragraphe 127 ci‑dessus), les éléments de preuve dont
                 elle dispose ne permettent pas d’établir que la conception et la mise en
                 œuvre de ce programme sont raisonnables au regard de ses objectifs
                 annoncés. La Cour conclut que les permis spéciaux au titre desquels le
                 Japon autorise la mise à mort, la capture et le traitement de baleines dans
                 le cadre de JARPA II ne sont pas délivrés « en vue de recherches scienti-
                 fiques » au sens du paragraphe 1 de l’article VIII de la convention.

                            4. Conclusions concernant les allégations de violation
                                        des dispositions du règlement
                    228. La Cour se penchera à présent sur les conséquences de la conclu-
                 sion énoncée ci‑dessus, à la lumière de l’affirmation de l’Australie selon

                                                                                              71




8 CIJ1062.indb 271                                                                                  18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                294

                 laquelle le Japon a violé trois dispositions du règlement qui imposent des
                 restrictions à la mise à mort, à la capture et au traitement des baleines :
                 l’obligation de respecter la limite fixée à zéro concernant le nombre de
                 baleines pouvant être mises à mort, toutes espèces confondues, à des fins
                 commerciales (par. 10 e)), le moratoire sur les usines flottantes (par. 10 d))
                 et l’interdiction de la chasse commerciale dans le sanctuaire de l’océan
                 Austral (par. 7 b)).
                    229. La Cour observe que les formulations précises de chacune des
                 trois dispositions du règlement invoquées par l’Australie (reproduites
                 dans leurs parties pertinentes ci‑dessous, voir paragraphes 231‑233) dif-
                 fèrent les unes des autres. La disposition qui établit le « moratoire sur les
                 usines flottantes » ne fait pas explicitement référence à la chasse « com-
                 merciale », à la différence de celles imposant de respecter la limite de cap-
                 ture fixée à zéro et créant le sanctuaire de l’océan Austral, qui interdisent
                 expressément cette forme de chasse. De l’avis de la Cour, malgré ces dif-
                 férences de formulation, les trois dispositions du règlement sont néan-
                 moins clairement censées couvrir la mise à mort, la capture et le traitement
                 des baleines dans tous les cas où de telles activités ne seraient pas menées
                 « en vue de recherches scientifiques » au titre du paragraphe 1 de l’ar-
                 ticle VIII de la convention ou au titre de la chasse aborigène de subsis-
                 tance prévue au paragraphe 13 du règlement, laquelle est sans rapport
                 avec la présente affaire. La mention de la chasse « commerciale » aux
                 paragraphes 7 b) et 10 e) du règlement peut s’expliquer par le fait que,
                 dans presque tous les cas, telle serait la qualification la plus appropriée de
                 l’activité de chasse pratiquée. Le libellé de ces deux dispositions ne saurait
                 être interprété comme donnant à penser qu’il existerait certaines catégo-
                 ries de chasse à la baleine qui n’entreraient pas dans les prévisions du
                 paragraphe 1 de l’article VIII de la convention ou du paragraphe 13 du
                 règlement, mais qui ne tomberaient pas pour autant sous le coup des
                 interdictions énoncées aux paragraphes 7 b) et 10 e) du règlement. Toute
                 interprétation de ce genre laisserait hors du champ d’application de la
                 convention certaines catégories non définies de chasse à la baleine, ce qui
                 ferait échec à son objet et à son but. Il convient également d’observer que,
                 à aucun moment de la présente procédure, les Parties et l’Etat intervenant
                 n’ont laissé entendre que de telles autres catégories existeraient.
                    230. La Cour partira donc du principe que, dès lors qu’elle n’entre pas
                 dans les prévisions du paragraphe 1 de l’article VIII, la chasse à la baleine
                 — hormis la chasse aborigène de subsistance — tombe sous le coup des
                 trois dispositions du règlement invoquées par l’Australie. Cette conclu-
                 sion découlant de l’interprétation de la convention et s’appliquant par
                 conséquent à tout permis spécial autorisant la mise à mort, la capture et
                 le traitement de baleines qui ne serait pas délivré « en vue de recherches
                 scientifiques » au sens du paragraphe 1 de l’article VIII, la Cour ne voit
                 aucun motif d’examiner les éléments de preuve apportés par les Parties à
                 l’appui de leurs thèses contradictoires sur le point de savoir si la chasse
                 pratiquée dans le cadre de JARPA II est, à certains égards, de nature
                 commerciale.

                                                                                            72




8 CIJ1062.indb 273                                                                                18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                   295

                  231. Le paragraphe 10 e), qui établit le moratoire sur la chasse com-
                 merciale, est ainsi libellé :
                         « Nonobstant les autres dispositions du paragraphe 10, le nombre
                      maximal de captures de baleines à des fins commerciales dans toutes
                      les populations pendant la saison côtière 1986 et les saisons péla-
                      giques 1985-1986 et suivantes est fixé à zéro. La présente disposition
                      sera régulièrement soumise à un examen fondé sur les meilleurs avis
                      scientifiques et, d’ici 1990 au plus tard, la commission procédera à
                      une évaluation exhaustive des effets de cette mesure sur les popula-
                      tions de baleines et envisagera le cas échéant de modifier cette dispo-
                      sition pour fixer d’autres limites de capture. »
                 De 2005 à nos jours, dans le cadre des permis qu’il a délivrés au titre de
                 JARPA II, le Japon a fixé des limites de capture supérieures à zéro pour trois
                 espèces — 850 pour les petits rorquals, 50 pour les rorquals communs et 50
                 pour les baleines à bosse. Comme indiqué ci‑dessus (voir paragraphes 229‑230),
                 la Cour estime que toutes les activités de chasse à la baleine qui n’entrent pas
                 dans les prévisions de l’article VIII de la convention (hormis la chasse abori-
                 gène de subsistance) tombent sous le coup du paragraphe 10 e) du règlement
                 qui y est annexé. Il s’ensuit que le Japon ne s’est pas conformé à ses obligations
                 en vertu dudit paragraphe, et ce, pour chacune des années au cours desquelles
                 il a accordé des permis au titre de JARPA II (soit de 2005 à nos jours), étant
                 donné que ces permis fixaient des limites de capture supérieures à zéro.
                    232. Le paragraphe 10 d), qui établit le moratoire sur les usines flot-
                 tantes, se lit comme suit :
                         « Nonobstant les autres dispositions du paragraphe 10, un mora-
                      toire est appliqué à la capture, à l’abattage et au traitement des
                      baleines, à l’exception des petits rorquals, pratiqués par des usines
                      flottantes ou des navires baleiniers rattachés à des usines flottantes.
                      Ce moratoire s’applique aux cachalots, aux orques et aux baleines à
                      fanons, à l’exception des petits rorquals. »
                 La convention définit une « usine flottante » comme un navire « à bord duquel
                 les baleines sont traitées en tout ou en partie », et un « navire baleinier »
                 comme un navire « utilisé pour chasser, capturer, remorquer, poursuivre ou
                 repérer des baleines » (art. II, par. 1 et 3). Le navire Nisshin Maru, utilisé dans
                 le cadre de JARPA II, est une usine flottante, et d’autres navires utilisés dans
                 le cadre de JARPA II ont servi de navires baleiniers. Comme indiqué ci‑­
                 dessus (voir paragraphes 229‑230), la Cour estime que toutes les activités de
                 chasse à la baleine qui n’entrent pas dans les prévisions de l’article VIII de la
                 convention (hormis la chasse aborigène de subsistance) tombent sous le coup
                 du paragraphe 10 d) du règlement qui y est annexé. Il s’ensuit que le Japon
                 ne s’est pas conformé à ses obligations en vertu dudit paragraphe, et ce, pour
                 chacune des saisons au cours desquelles ont été capturés, mis à mort et trai-
                 tés des rorquals communs dans le cadre de JARPA II.
                    233. Le paragraphe 7 b), qui établit le sanctuaire de l’océan Austral, dis-
                 pose, dans sa partie pertinente, que, « [c]onformément aux dispositions de

                                                                                                73




8 CIJ1062.indb 275                                                                                     18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                    296

                 l’article V 1 c) de la convention, la chasse commerciale, qu’elle soit effec-
                 tuée dans le cadre d’opérations pélagiques ou à partir de stations t­ errestres,
                 est interdite dans une zone dénommée sanctuaire de l’océan Austral ».
                    Comme indiqué ci‑dessus, JARPA II se déroule dans le sanctuaire de
                 l’océan Austral (voir paragraphe 120). Le paragraphe 7 b) ne s’applique
                 pas à l’égard du Japon pour ce qui est des petits rorquals, compte tenu de
                 l’objection qu’il a présentée à cet effet. Comme indiqué ci‑dessus (voir
                 paragraphes 229‑230), la Cour estime que toutes les activités de chasse à
                 la baleine qui n’entrent pas dans les prévisions de l’article VIII de la
                 convention (hormis la chasse aborigène de subsistance) tombent sous le
                 coup du paragraphe 7 b) du règlement qui y est annexé. Il s’ensuit que le
                 Japon ne s’est pas conformé à ses obligations en vertu dudit paragraphe,
                 et ce, pour chacune des saisons au cours desquelles ont été capturés des
                 rorquals communs dans le cadre de JARPA II.

                         5. Manquement allégué aux obligations incombant au Japon
                                  au titre du paragraphe 30 du règlement
                    234. Dans ses conclusions finales, l’Australie demande à la Cour de dire et
                 juger que le Japon a violé son obligation de se conformer aux dispositions du
                 paragraphe 30 du règlement. Celles‑ci stipulent que tout Etat contractant est
                 tenu de soumettre au secrétaire de la CBI les permis en instance de délivrance,
                 dans un délai suffisant pour permettre au comité scientifique de les examiner
                 et de les commenter. Aux termes dudit paragraphe, les propositions de permis
                 doivent spécifier : les objectifs de la recherche ; le nombre, le sexe, la taille et
                 la population des animaux à capturer ; les possibilités de participation aux
                 recherches de scientifiques provenant d’autres pays ; et les effets potentiels de
                 cette chasse sur la conservation de la population concernée.
                    235. Si la violation alléguée des dispositions du paragraphe 30 ne figure
                 pas parmi les chefs de conclusions formulés par l’Australie dans son
                 mémoire, la question y est néanmoins évoquée, de même que dans le
                 contre‑mémoire du Japon.
                    236. L’Australie formule deux griefs au titre du paragraphe 30, soute-
                 nant que le Japon n’a pas soumis pour examen les propositions de permis
                 avant le début de chaque saison de JARPA II, et que les permis annuels
                 ne contiennent pas les informations requises aux termes de ce paragraphe.
                    237. Pour sa défense, le Japon fait valoir que, avant la présente ins-
                 tance, l’Australie ne s’était jamais plainte devant le comité scientifique de
                 ce prétendu manquement au paragraphe 30. Il précise qu’il a soumis le
                 plan de recherche de JARPA II deux mois avant la tenue de la réunion de
                 la CBI en juin 2005, et donc avant de délivrer le moindre permis spécial
                 au titre de ce programme, et que le comité scientifique a examiné et com-
                 menté le projet conformément aux lignes directrices alors applicables,
                 telles qu’énoncées à l’annexe Y. Le Japon soutient que, dans le cas d’un
                 programme pluriannuel comme JARPA II, le comité scientifique évalue
                 uniquement le projet initial, sans réexaminer chaque année les « proposi-
                 tions relatives à des projets en cours n’ayant pas fait l’objet de modifica-

                                                                                                  74




8 CIJ1062.indb 277                                                                                      18/05/15 09:29

                             chasse à la baleine dans l’antarctique (arrêt)                  297

                 tions ». Telle était, affirme‑t‑il, la pratique du comité scientifique avant
                 que le Japon ne soumette son plan de recherche pour JARPA II, pratique
                 qui a ensuite été formalisée dans l’annexe P.
                    238. Pour ce qui est du calendrier, la Cour note que le Japon a soumis
                 le plan de recherche de JARPA II à l’examen du comité scientifique avant
                 de délivrer le premier permis au titre de ce programme. S’agissant des per-
                 mis suivants qui ont été délivrés sur la base de cette proposition, ils relèvent
                 du paragraphe 1 de l’article VIII de la convention, aux termes duquel
                 « [c]haque Gouvernement contractant devra porter immédiatement à la
                 connaissance de la Commission toutes les autorisations de cette nature
                 qu’il aura accordées ». L’Australie ne conteste pas que le Japon a procédé
                 ainsi pour chaque permis qu’il a délivré dans le cadre de JARPA II.
                    239. Pour ce qui est des obligations de fond imposées par le para-
                 graphe 30, la Cour considère que le plan de recherche de JARPA II, sur
                 la base duquel sont délivrés les permis spéciaux, fournit les informations
                 requises par cette disposition, comme l’a reconnu le comité scientifique
                 lorsqu’il a examiné ce plan de recherche en 2005. L’absence d’informa-
                 tions détaillées dans les permis eux‑mêmes peut s’expliquer par le carac-
                 tère pluriannuel du programme, tel que décrit dans le plan de recherche
                 de JARPA II, dont le Japon n’a jamais modifié ni les objectifs ni les
                 méthodes de recherche. La manière dont a procédé le Japon est conforme
                 à la pratique du comité scientifique.
                    240. La Cour observe que le paragraphe 30 du règlement et les lignes
                 directrices relatives à la communication des propositions de permis et à
                 leur examen par le comité scientifique (lesquelles font actuellement l’objet
                 de l’annexe P) doivent être considérés à la lumière du devoir de coopéra-
                 tion avec la CBI et le comité scientifique qui s’impose à tous les Etats
                 contractants, devoir qui a été reconnu par les deux Parties et l’Etat inter-
                 venant. Comme indiqué ci‑dessus (voir paragraphes 199‑212), la façon
                 dont JARPA II a été mis en œuvre diffère par plusieurs aspects impor-
                 tants de ce qui avait été initialement prévu et décrit dans le plan de
                 recherche. Dans de telles circonstances, un Etat partie qui soumettrait à
                 l’examen du comité scientifique un projet revisé montrerait sa volonté de
                 coopérer avec celui‑ci.
                    241. La Cour relève que 63 membres du comité scientifique ont décidé
                 de ne pas participer à l’examen du plan de recherche de JARPA II en 2005,
                 arguant que le comité scientifique ne pouvait examiner le nouveau projet
                 sans avoir, au préalable, mené à bien l’évaluation finale de JARPA. Ces
                 scientifiques ont soumis leurs propres commentaires sur le plan de recherche
                 de JARPA II, dans lesquels ils critiquaient les méthodes et les objectifs
                 envisagés, sans pour autant affirmer que la proposition était insuffisante au
                 regard de la pratique du comité scientifique en vertu du paragraphe 30.
                    242. En conséquence, la Cour estime que le Japon a satisfait aux exi-
                 gences du paragraphe 30 en ce qui concerne JARPA II.

                                                         *
                                                     *       *

                                                                                              75




8 CIJ1062.indb 279                                                                                  18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)               298

                   243. Au vu des conclusions auxquelles elle est parvenue concernant la
                 qualification de JARPA II dans le contexte de l’article VIII, et des consé-
                 quences de ces conclusions sur les obligations incombant au Japon en
                 vertu du règlement, il n’y a pas lieu pour la Cour d’examiner les autres
                 arguments invoqués par l’Australie à l’appui de ses prétentions.


                                                III. Remèdes

                    244. Outre qu’elle demande à la Cour de conclure que les baleines
                 mises à mort, capturées et traitées au titre de permis spéciaux délivrés
                 dans le cadre de JARPA II ne le sont pas à des fins de recherche scienti-
                 fique au sens de l’article VIII et que le Japon a donc agi en violation des
                 dispositions de trois paragraphes du règlement, l’Australie prie la Cour de
                 dire et juger que le Japon doit :
                     « a) s’abstenir d’autoriser ou d’exécuter toute activité de chasse à la
                          baleine au titre d’un permis spécial qui ne serait pas menée en vue
                          de recherches scientifiques au sens de l’article VIII ;
                       b) mettre fin, avec effet immédiat, à l’exécution du programme
                          JARPA II ; et
                       c) révoquer tout permis, autorisation ou licence permettant la mise
                          en œuvre du programme JARPA II ».
                    245. La Cour constate que JARPA II est toujours en cours et que,
                 dans ces circonstances, des mesures allant au‑delà d’un jugement déclara-
                 toire s’imposent. Elle ordonnera donc au Japon de révoquer tout permis,
                 autorisation ou licence déjà délivré pour mettre à mort, capturer ou trai-
                 ter des baleines dans le cadre de JARPA II, et de s’abstenir d’accorder
                 tout nouveau permis en vertu du paragraphe 1 de l’article VIII de la
                 convention au titre de ce programme.
                    246. La Cour ne juge pas nécessaire d’ordonner l’autre remède sollicité
                 par l’Australie, qui exigerait du Japon qu’il s’abstienne d’autoriser ou de
                 pratiquer la moindre activité de chasse à la baleine au titre d’un permis
                 spécial qui ne serait pas menée en vue de recherches scientifiques au sens
                 de l’article VIII. Tous les Etats parties sont déjà soumis à cette obligation.
                 Et il y a tout lieu de penser que, lorsqu’il examinera la possibilité de déli-
                 vrer de futurs permis en vertu du paragraphe 1 de l’article VIII de la
                 convention, le Japon tiendra compte du raisonnement suivi par la Cour
                 dans le présent arrêt, ainsi que des conclusions y énoncées.

                                                        *
                                                    *       *

                     247. Par ces motifs,
                     La Cour,
                     1) A l’unanimité,

                                                                                            76




8 CIJ1062.indb 281                                                                                18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                299

                    Dit qu’elle a compétence pour connaître de la requête déposée par
                 l’Australie le 31 mai 2010 ;
                     2) Par douze voix contre quatre,
                    Dit que les permis spéciaux délivrés par le Japon dans le cadre de
                 JARPA II n’entrent pas dans les prévisions du paragraphe 1 de l’ar-
                 ticle VIII de la convention internationale pour la réglementation de la
                 chasse à la baleine ;
                     pour : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ; MM. Keith,
                       Skotnikov, Cançado Trindade, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                       Mme Sebutinde, M. Bhandari, juges ; Mme Charlesworth, juge ad hoc ;
                     contre : MM. Owada, Abraham, Bennouna, Yusuf, juges ;
                     3) Par douze voix contre quatre,
                   Dit que, en délivrant des permis spéciaux autorisant la mise à mort, la
                 capture et le traitement de rorquals communs, de baleines à bosse et de
                 petits rorquals de l’Antarctique dans le cadre de JARPA II, le Japon n’a
                 pas agi en conformité avec ses obligations au titre du paragraphe 10 e) du
                 règlement annexé à la convention internationale pour la réglementation
                 de la chasse à la baleine ;
                     pour : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ; MM. Keith,
                       Skotnikov, Cançado Trindade, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                       Mme Sebutinde, M. Bhandari, juges ; Mme Charlesworth, juge ad hoc ;
                     contre : MM. Owada, Abraham, Bennouna, Yusuf, juges ;
                     4) Par douze voix contre quatre,
                   Dit que le Japon n’a pas agi en conformité avec ses obligations au titre
                 du paragraphe 10 d) du règlement annexé à la convention internationale
                 pour la réglementation de la chasse à la baleine pour ce qui est de la mise
                 à mort, de la capture et du traitement de rorquals communs dans le cadre
                 de JARPA II ;
                     pour : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ; MM. Keith,
                       Skotnikov, Cançado Trindade, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                       Mme Sebutinde, M. Bhandari, juges ; Mme Charlesworth, juge ad hoc ;
                     contre : MM. Owada, Abraham, Bennouna, Yusuf, juges ;
                     5) Par douze voix contre quatre,
                    Dit que le Japon n’a pas agi en conformité avec ses obligations au titre
                 du paragraphe 7 b) du règlement annexé à la convention internationale
                 pour la réglementation de la chasse à la baleine pour ce qui est de la mise
                 à mort, de la capture et du traitement de rorquals communs dans le
                 « sanctuaire de l’océan Austral » dans le cadre de JARPA II ;
                     pour : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ; MM. Keith,
                       Skotnikov, Cançado Trindade, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                       Mme Sebutinde, M. Bhandari, juges ; Mme Charlesworth, juge ad hoc ;
                     contre : MM. Owada, Abraham, Bennouna, Yusuf, juges ;


                                                                                             77




8 CIJ1062.indb 283                                                                                 18/05/15 09:29

                              chasse à la baleine dans l’antarctique (arrêt)                 300

                     6) Par treize voix contre trois,
                   Dit que le Japon a respecté ses obligations au titre du paragraphe 30 du
                 règlement annexé à la convention internationale pour la réglementation
                 de la chasse à la baleine dans le cadre de JARPA II ;
                     pour :   M. Tomka,      président ; M. Sepúlveda-Amor,      vice-président ;
                       MM. Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                       Yusuf, Greenwood, Mmes Xue, Donoghue, M. Gaja, juges ;
                     contre : Mme Sebutinde, M. Bhandari, juges ; Mme Charlesworth, juge ad hoc ;
                     7) Par douze voix contre quatre,
                   Décide que le Japon doit révoquer tout permis, autorisation ou licence
                 déjà délivré dans le cadre de JARPA II et s’abstenir d’accorder tout nou-
                 veau permis au titre de ce programme.
                     pour : M. Tomka, président ; M. Sepúlveda-Amor, vice-président ; MM. Keith,
                       Skotnikov, Cançado Trindade, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                       Mme Sebutinde, M. Bhandari, juges ; Mme Charlesworth, juge ad hoc ;
                     contre : MM. Owada, Abraham, Bennouna, Yusuf, juges.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le trente et un mars deux mille quatorze, en quatre
                 exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de l’Australie, au Gou-
                 vernement du Japon et au Gouvernement de la Nouvelle‑Zélande.

                                                                           Le président,
                                                                   (Signé) Peter Tomka.
                                                                             Le greffier,
                                                                (Signé) Philippe Couvreur.



                    MM. les juges Owada et Abraham joignent à l’arrêt les exposés de
                 leur opinion dissidente ; M. le juge Keith joint une déclaration à l’arrêt ;
                 M. le juge Bennouna joint à l’arrêt l’exposé de son opinion dissidente ;
                 M. le juge Cançado Trindade joint à l’arrêt l’exposé de son opinion
                 individuelle ; M. le juge Yusuf joint à l’arrêt l’exposé de son opinion dis-
                 sidente ; M. le juge Greenwood, Mmes les juges Xue et Sebutinde, ainsi
                 que M. le juge Bhandari joignent à l’arrêt les exposés de leur opinion
                 individuelle ; Mme la juge ad hoc Charlesworth joint à l’arrêt l’exposé de
                 son opinion individuelle.

                                                                             (Paraphé) P.T.
                                                                            (Paraphé) Ph.C.



                                                                                              78




8 CIJ1062.indb 285                                                                                  18/05/15 09:29

